                 Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 1 of 244 Page ID
                                                   #:665



                           1   KENDALL BRILL & KELLY LLP
                               Alan Jay Weil (63153)
                           2    ajweil@kbkfirm.com
                               Shauna E. Woods (300339)
                           3    swoods@kbkfirm.com
                               10100 Santa Monica Blvd., Suite 1725
                           4   Los Angeles, California 90067
                               Telephone: 310.556.2700
                           5   Facsimile: 310.556.2705
                       6 FINNEGAN, HENDERSON, FARABOW,
                          GARRETT & DUNNER, LLP
                       7 Mark  Sommers (pro hac vice forthcoming)
                         mark.sommers@finnegan.com
                       8 Patrick Rodgers (pro hac vice forthcoming)
                         patrick.rodgers@finnegan.com
                       9 901 New York Avenue, NW,
                         Washington, DC 20001-4413
                      10 Telephone: (202) 408-4064
                         Facsimile: (202) 408-4400
                      11 Morgan E. Smith (SBN 293503)
                         morgan.smith@finnegan.com
                      12 3300  Hillview Avenue
                         Palo Alto, CA 94304
                      13 Telephone: (650) 849-6600
                         Facsimile: (650) 849-6666
                      14
                         Attorneys for Specially Appearing
                      15 Defendant Le-Vel Brands, LLC
                      16                                 UNITED STATES DISTRICT COURT
                      17                               CENTRAL DISTRICT OF CALIFORNIA
                      18                                       SOUTHERN DIVISION
                      19
                      20 THRIVE NATURAL CARE, INC.,                           Case No. 2:21-CV-02022-DOC-KES
                      21                        Plaintiff,                    DECLARATION OF DREW S.
                                                                              HOFFMAN IN SUPPORT OF
                      22                   v.                                 OPPOSITION TO PLAINTIFF’S
                                                                              MOTION FOR PRELIMINARY
                      23 LE-VEL BRANDS, LLC,                                  INJUNCTION
                      24                        Defendant.                    [REDACTED VERSION]
                      25                                                      Judge: Hon. David O. Carter
                                                                              Hearing Date: April 12, 2021
                      26                                                      Time: 8:30 a.m.
                                                                              Crtrm.: 9D
                      27
                      28                            REDACTED VERSION OF DOCUMENT PROPOSED
Kendall Brill
& Kelly LLP                                                 TO BE FILED UNDER SEAL
10100 Santa Moo1ca 8tvd.
'Suite 1725
                               603288558                                                   Case No. 2:21-CV-02022-DOC-KES
los llng,le<. Cl\ 90067
                                                             DECLARATION OF DREW S. HOFFMAN
                    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 2 of 244 Page ID
                                                      #:666



                                 1                     DECLARATION OF DREW S. HOFFMAN
                                 2        I, Drew S. Hoffman, declare as follows:
                                 3        1.      I am the President and Chief Legal Officer at Le-Vel Brands, LLC
                                 4 (“Le-Vel”), where I have been employed since 2015. The facts in this declaration
                                 5 are based on my personal knowledge and/or documents regularly and
                                 6 contemporaneously maintained in the ordinary course of business by Le-Vel. If
                                 7 called upon to do so, I would testify competently to the facts contained in this
                                 8 declaration.
                                 9        2.      Le-Vel is a health and wellness lifestyle company founded in July 2012
                          10 that offers a wide array of goods and services, including dietary and nutritional
                          11 supplements (including capsules, powders, and gels, among others), vitamin skin
                          12 patches, vitamins for the skin, snacks, skincare products, and related
                          13 coaching/lifestyle/wellness programs, conventions, and educational materials.
                          14              3.      Le-Vel formulates all of its products with high quality premium
                          15 ingredients in order to provide its customers premium products that help them live
                          16 happier and healthier lifestyles, both mentally and physically, and look and feel
                          17 better.
                          18              4.      Le-Vel operates (and always has operated) as a direct sales company
                          19 that sells products directly to consumers through its website, https://thrivevitamin.le-
                          20 vel.com/, and promotes its products primarily through a network of Independent
                          21 Brand Promoters.
                          22              5.      Unlike a traditional direct sales company (also referred to as “multi-
                          23 level-marketing” companies, or “MLM” companies for short), Le-Vel’s promoters
                          24 do not distribute or re-sell Le-Vel’s products, nor do they pay to become Le-Vel
                          25 promoters. Instead, Le-Vel’s promoters advertise and promote Le-Vel’s products by
                          26 sharing their experiences with Le-Vel’s products to potential customers. In other
                          27 words, Le-Vel promoters share their positive experiences with potential customers
                          28 in order to increase interest and visibility in Le-Vel as a company and Le-Vel’s
Kendall Brill
& Kelly LLP                  603288558                                    1                Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                    DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 3 of 244 Page ID
                                                      #:667



                                 1 products and to drive sales of Le-Vel’s products. Le-Vel refers to this as “social
                                 2 sharing,” and it is central to Le-Vel’s marketing for all of its products. “Social
                                 3 sharing” has always been vital to Le-Vel’s business model, so much so that Le-Vel’s
                                 4 product expansion is guided by introducing products capable of being “socially
                                 5 shared” by Le-Vel’s customers and promoters.
                                 6        6.     Once a customer is introduced to Le-Vel’s products, that customer must
                                 7 create an account on Le-Vel’s website and then purchase the product directly from
                                 8 Le-Vel.
                                 9        7.     Le-Vel’s promoters only receive commissions on purchases of
                          10 Le-Vel’s products. Le-Vel’s promoter commissions are among the highest in the
                          11 industry.
                          12              8.     Le-Vel offers numerous rewards to its promoters for meeting certain
                          13 milestones related to the sales of Le-Vel’s products. One such reward is what Le-
                          14 Vel calls the “Auto Bonus.” Through this reward program, Le-Vel’s promoters can
                          15 earn a monthly bonus towards a white or black BMW, Mercedes, Lexus, Cadillac,
                          16 Audi, Tesla, Land Rover, or certain truck models. Attached as Exhibit 28 is a true
                          17 and correct copy of the current Product Sheet providing additional details about Le-
                          18 Vel’s Auto Bonus, including a description of the milestones a promoter must meet
                          19 to qualify for the reward. Le-Vel has always offered an Auto Bonus or “Car Plan,”
                          20 and, in fact, Le-Vel promoted the first iteration of its car plan on its original website
                          21 http://thelvlife.com as the “#1 Industry Ranked Car Plan.” I understand that
                          22 Plaintiff’s counsel alleges Le-Vel’s promotion of its “#1 Industry Ranked Car Plan”
                          23 shows that Le-Vel started out by selling car insurance. Le-Vel does not sell, has
                          24 never sold, and does not intend to sell car insurance. Le-Vel’s Car Plan/Auto Bonus
                          25 is not related in any way to the sale or offer of car insurance, nor has it ever been.
                          26              9.     One of Le-Vel’s founders, Jason Camper, was the former president of
                          27 IsXperia and LifeCore Global—two supplement companies that naturally expanded
                          28 into skincare products. I have known Mr. Camper since 2009, having represented
Kendall Brill
& Kelly LLP                  603288558                               2              Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                    DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 4 of 244 Page ID
                                                      #:668



                                 1 him in the past on legal matters before joining Le-Vel. In my non-privileged
                                 2 conversations with Mr. Camper, Mr. Camper indicated that he drove the decision to
                                 3 expand into skincare products for those companies.
                                 4        10.   Similar to Le-Vel, IsXperia and LifeCore Global were MLMs that used
                                 5 independent promoters to promote its skincare and supplement products. Numerous
                                 6 customers and/or promoters from Mr. Camper’s prior supplement and skincare
                                 7 businesses who were familiar with Mr. Camper and his prior supplement and
                                 8 skincare businesses joined Le-Vel as customers and/or promoters.
                                 9        11.   Le-Vel’s first THRIVE-branded products were introduced in commerce
                          10 in August 2012, shortly after Le-Vel was founded. The first products shipped and
                          11 distributed were two THRIVE vitamin capsules—one for men and one for women.
                          12 The men’s capsule was branded THRIVE with an “M” and the women’s capsule
                          13 was branded THRIVE with a “W.” The second product was a powdered supplement
                          14 shake also branded as THRIVE. Since their release in August 2012, Le-Vel has
                          15 continuously offered and sold those THRIVE vitamins and shakes in the United
                          16 States.
                          17              12.   Attached as Exhibit 1 are true and correct copies of 91 different
                          18 invoices dated August 24, 2012 through September 11, 2012 for Le-Vel’s THRIVE
                          19 vitamins and THRIVE shakes. These invoices show the name and address of the
                          20 customer (in the “Bill To” and “Ship To” boxes), the order number, the promoter
                          21 number, the date ordered, the date shipped, the products, including the quantity
                          22 ordered and shipped, and the price. Each invoice shows a price of $0 because the
                          23 THRIVE products reflected in these invoices were distributed for free to Le-Vel’s
                          24 interested promoters and customers. Attached as Exhibit 2 is an Excel spreadsheet
                          25 summarizing the invoices attached as Exhibit 1, including the order number,
                          26 promoter number, shipping street, shipping city, shipping state, billing state,
                          27 shipping postal code, and order date, all of which correspond to the invoices
                          28 attached as Exhibit 1. The product invoices attached as Exhibit 1 and summarized
Kendall Brill
& Kelly LLP                  603288558                                3               Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                  DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 5 of 244 Page ID
                                                      #:669



                                 1 in Exhibit 2 show that THRIVE vitamins and THRIVE shakes were distributed
                                 2 between August 24, 2012 and September 11, 2012 to the following 24 states:
                                 3 California; Nevada; Connecticut; New York; Kentucky; Texas; Ohio; Florida;
                                 4 Delaware; Pennsylvania; Georgia; Arizona; North Carolina; Alabama; Arkansas;
                                 5 Idaho; Indiana; Michigan; Tennessee; South Carolina; New Jersey; Alaska; Oregon;
                                 6 and Kansas.
                                 7        13.    Each of the THRIVE products shipped in connection with the invoices
                                 8 attached as Exhibit 1 prominently used Le-Vel’s THRIVE mark. A true and correct
                                 9 picture of the THRIVE M and THRIVE W products as sent to customers identified
                          10 in the invoices attached as Exhibit 1 is attached as Exhibit 3. The image attached as
                          11 Exhibit 3 was taken on August 23, 2012.
                          12              14.    Le-Vel made its first cash sale of its THRIVE products on September
                          13 15, 2012. Attached as Exhibit 4 is a true and correct screen capture from the
                          14 Wayback Machine showing Le-Vel’s first website, http://thelvlife.com/, on
                          15 September 15, 2012. The screen capture attached as Exhibit 4 includes a true and
                          16 correct image of the THRIVE vitamins as they were shipped to customers as of that
                          17 date. Attached as Exhibit 5 is another true and correct screen capture from the
                          18 Wayback Machine showing another capture of Le-Vel’s first website on September
                          19 15, 2012. The screen capture attached as Exhibit 5 includes a true and correct image
                          20 of the THRIVE shake product and the packaging for the THRIVE vitamins as they
                          21 were shipped to customers as of that date. The website captures in Exhibits 4 and 5
                          22 can be accessed at https://web.archive.org/web/20120915142106/
                          23 http://thelvlife.com/.
                          24              15.    Attached as Exhibit 6 is a true and correct copy of the current Product
                          25 PDF for Le-Vel’s THRIVE M vitamin. Attached as Exhibit 7 is a true and correct
                          26 copy of the current Product PDF for Le-Vel’s THRIVE W vitamin. Attached as
                          27 Exhibit 8 are true and correct copies of the current Product PDFs for Le-Vel’s
                          28 THRIVE shake products, including the vanilla, chocolate, strawberry, and apple pie
Kendall Brill
& Kelly LLP                  603288558                              4                Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                   DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 6 of 244 Page ID
                                                      #:670



                                 1 flavors. Each of the Product PDFs attached as Exhibits 6, 7, and 8 include a
                                 2 description of the products and an image of the products as they are offered and sold
                                 3 to customers today.
                                 4        16.    While only two types of THRIVE products (vitamins and shakes) were
                                 5 released at launch in August 2012, Le-Vel’s founders always intended to create and
                                 6 offer three interconnected products that functioned in unity to help Le-Vel’s
                                 7 customers fill their nutritional gaps, live happier and healthier lives, and look and
                                 8 feel better. Le-Vel also sought to revolutionize the concept of nutrition and a
                                 9 person’s skin though its THRIVE skin vitamin patches, known as THRIVE Derma
                          10 Fusion Technology (“DFT”). THRIVE DFT provides many nutritional benefits as
                          11 well as skin-benefits such as replenishing the skin's moisture barrier, helping
                          12 improve skin elasticity, and making skin appear firm, toned, and visibly younger.
                          13 (In fact, in Canada, THRIVE DFT is classified as a cosmetic.) Attached as Exhibit
                          14 29 is a true and correct capture of the product page for Le-Vel’s THRIVE DFT
                          15 patch from Le-Vel’s Canadian website, available at https://le-
                          16 vel.ca/Products/THRIVE/DFT.
                          17              17.    Le-Vel soon released its THRIVE DFT vitamin skin patch as its third
                          18 product. Like Le-Vel’s THRIVE vitamins and shakes, the THRIVE DFT vitamin
                          19 skin patch has been offered and sold under the THRIVE name and mark to this day.
                          20              18.    Attached as Exhibit 9 is a true and correct copy of the current Product
                          21 PDF for Le-Vel’s THRIVE DFT vitamin skin patch. The Product PDF attached as
                          22 Exhibits 9 includes a description of the product and an image of the product as it is
                          23 offered and sold to customers today.
                          24              19.    The combination of Le-Vel’s THRIVE vitamins, THRIVE shakes, and
                          25 THRIVE DFT vitamin skin patches were grouped together to form what Le-Vel
                          26 named the THRIVE EXPERIENCE—three interconnected products providing
                          27 customers three easy steps to reach their fitness goals, live a healthier life, and look
                          28 and feel better. The three steps are as follows: (1) Take the THRIVE vitamins first
Kendall Brill
& Kelly LLP                  603288558                                   5              Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                    DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 7 of 244 Page ID
                                                      #:671



                                 1 thing in the morning; (2) 20 to 30 minutes later, mix and drink the THRIVE shake;
                                 2 and (3) put on the THRIVE DFT vitamin skin patch.
                                 3          20.   The three steps of the THRIVE EXPERIENCE, including Le-Vel’s
                                 4 THRIVE vitamins, shakes, and vitamin skin patches, are the core of Le-Vel’s
                                 5 THRIVE product line, the backbone of Le-Vel’s THRIVE business, and Le-Vel’s
                                 6 most popular offering.
                                 7          21.   Attached as Exhibit 10 is a true and correct copy of a capture of
                                 8 Le-Vel’s THRIVE EXPERIENCE webpage, available at https://thrivevitamin.le-
                                 9 vel.com/Products/THRIVE.
                          10                22.   The THRIVE EXPERIENCE, including the THRIVE products
                          11 included in the THRIVE EXPERIENCE, was met with significant commercial
                          12 success. From the time Le-Vel launched its initial THRIVE products in August
                          13 2012 through September 4, 2013, which I understand is the day before Thrive
                          14 Natural Care claims that it first used THRIVE in commerce with any products, Le-
                          15 Vel sold                     of its THRIVE products (i.e. THRIVE vitamins, THRIVE
                          16 shakes, and THRIVE DFT vitamin skin patches) nationwide. Based on my
                          17 experience with Le-Vel, conversations with Le-Vel’s promoters and customers, and
                          18 observing reactions from Le-Vel’s customers on social media, Le-Vel’s THRIVE
                          19 EXPERIENCE achieved such immediate success due to both the high-quality nature
                          20 of the products and the three simple steps of the products’ application, among other
                          21 reasons. For example, sales of Le-Vel’s THRIVE EXPERIENCE have grown from
                          22
                                     •   million in 2013 to approximately
                                                                            -   million. As a result, Le-Vel has focused
                          23 on the three steps of the THRIVE EXPERIENCE in its marketing, including by
                          24 designing products built around the concept of “three simple steps” and the literal
                          25 connection of the “skin” or “derma” to nutritional and skin benefits through
                          26 THRIVE Derma Fusion Technology.
                          27                23.   Given the success of the THRIVE EXPERIENCE, Le-Vel’s customer
                          28 base grew rapidly. As Le-Vel’s customer base grew, Le-Vel expanded its product
Kendall Brill
& Kelly LLP                  603288558                              6               Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                    DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 8 of 244 Page ID
                                                      #:672



                                 1 line. In doing so, Le-Vel leveraged the success of its original THRIVE products and
                                 2 the THRIVE EXPERIENCE by branding all new products under its THRIVE name
                                 3 and mark.
                                 4        24.   Le-Vel’s expansion of its THRIVE product line over the years has
                                 5 successfully developed and leveraged the THRIVE brand, which is one of the most
                                 6 important and powerful assets Le-Vel owns, so much so that our consumers and the
                                 7 public more commonly know Le-Vel as THRIVE, not as Le-Vel.
                                 8        25.   In late 2013, Le-Vel conceived of a new off-shoot of the THRIVE
                                 9 EXPERIENCE, called THRIVE PLUS, which originally included new supplement
                          10 products (all branded under the THRIVE name) that could be added to the core
                          11 THRIVE EXPERIENCE. The first THRIVE PLUS products were released to the
                          12 public throughout 2014, including THRIVE Balance vitamins and THRIVE
                          13 Activate and Boost powdered shakes.
                          14              26.   Le-Vel added more THRIVE PLUS products in early 2015 and 2016
                          15 with a series of sequential vitamin gels, including THRIVE Form, THRIVE Rest,
                          16 and THRIVE Move.
                          17              27.   Le-Vel’s THRIVE Form gel vitamin was first offered and sold in
                          18 March 2016. THRIVE Form was and still is a collagen protein vitamin intended to
                          19 support firm and healthy skin, among other benefits. It is essentially a skin vitamin.
                          20 Attached as Exhibit 11 is a true and correct screen capture from the Wayback
                          21 Machine showing Le-Vel’s website, http://www.le-vel.com, on March 22, 2016.
                          22 The screen capture attached as Exhibit 11 includes a true and correct image of the
                          23 THRIVE Form product as it was offered and sold to customers as of that date. The
                          24 website capture in Exhibits 11 can be accessed at https://web.archive.org/web/
                          25 20160322090613/https://le-vel.com/. Attached as Exhibit 12 is a true and correct
                          26 copy of the current Product PDF for Le-Vel’s THRIVE Form skin vitamin. The
                          27 Product PDF attached as Exhibit 12 includes a description of the product and an
                          28 image of the product as it is offered and sold to customers today.
Kendall Brill
& Kelly LLP                  603288558                                  7               Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                  DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 9 of 244 Page ID
                                                      #:673



                                 1        28.   Le-Vel further expanded its THRIVE PLUS line by adding a liquid
                                 2 energy drink supplement called THRIVE Pure in late 2016; another vitamin named
                                 3 THRIVE Expand in early 2017; a coffee substitute named THRIVE Café in late
                                 4 2017; a line of protein supplements named THRIVEFIT in early 2018; a kids
                                 5 vitamin named THRIVE K in late 2018; an antioxidant supplement drink mix called
                                 6 THRIVE Blast in early 2019; an amino acid vitamin named THRIVE Sculpt in late
                                 7 2019; a fiber supplement drink mix named THRIVE Restore in late 2019; a
                                 8 hydration supplement drink mix called THRIVE Thirst in 2020; a digestive
                                 9 supplement called THRIVE Treat Meal in late 2020; and a pre/probiotic supplement
                          10 called THRIVE BIOTIC in early 2021.
                          11              29.   As a result of the success of the THRIVE EXPERIENCE and other
                          12 THRIVE products, Le-Vel became the fastest direct sales company to reach $1
                          13 billion in sales when it eclipsed that milestone in 2017. Le-Vel surpassed $2 billion
                          14 in sales of its THRIVE products in 2019 and is currently on its way to $3 billion in
                          15 sales. Typically, about 33% of annual sales occur in January to April.
                          16              30.   Le-Vel also greatly expanded its THRIVE DFT vitamin skin patches by
                          17 offering numerous different variations of its THRIVE DFT product, continuing
                          18 consumer association of Le-Vel connecting the “skin” to nutritional and skin benefit
                          19 “care.” Expanded THRIVE vitamin skin patches included THRIVE DFT Ultra
                          20 released in February 2014, THRIVE DFT Black Label released in August 2015,
                          21 THRIVE DFT PINK Breast Cancer Awareness released in October 2015, THRIVE
                          22 DFT Team Hoyt released in June 2016, THRIVE DFT DUO released in June 2017,
                          23 THRIVE DFT BURN released in June 2018, THRIVE DFT White Label released in
                          24 January 2019, and THRIVE DFT Recharge released in March 2020.
                          25              31.   As recently as March 1, 2021, Le-Vel released another THRIVE DFT
                          26 vitamin skin patch called THRIVE AGAINST CANCER (TAC) DFT. For every
                          27 pack of TAC DFTs sold, Le-Vel donates $5 to a worthy organization, which Le-Vel
                          28 designates each month, committed to fighting against a certain type of cancer.
Kendall Brill
& Kelly LLP                  603288558                               8                Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                 DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 10 of 244 Page ID
                                                    #:674



                                 1 Attached as Exhibit 13 is a true and correct copy of the current Product PDF for the
                                 2 TAC DFT, which provides additional details about Le-Vel’s THRIVE AGAINST
                                 3 CANCER program. An image of Le-Vel’s TAC DFT products are shown below:
                                 4
                                 5
                                 6
                                 7
                                 8
                                 9
                          10
                          11
                          12
                          13
                          14                     32.   Le-Vel’s TAC DFT is far from the first time Le-Vel has engaged in
                          15 charitable initiatives. Rather, Le-Vel has made it part of its core mission to give
                          16 back to those in need.
                          17                     33.   For example, since 2015, Le-Vel partnered with the Hoyt Foundation,
                          18 which was founded in 1989 by Dick and Rick Hoyt (Team Hoyt). The Hoyt
                          19 Foundation aspires to build the individual character, self-confidence, and self-
                          20 esteem of America’s disabled young people through inclusion in all facets of daily
                          21 life, including in family and community activities (especially sports), at home, in
                          22 schools, and in the workplace. In April 2015, Le-Vel donated $50,000 to the Hoyt
                          23 Foundation and, in April 2016, Le-Vel donated an additional $240,000 to the Hoyt
                          24 Foundation.
                          25
                          26
                          27
                          28
Kendall Brill
& Kelly LLP                          603288558                                   9               Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                        DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 11 of 244 Page ID
                                                    #:675



                                 1        34.   Also in April 2016, Dick Hoyt spoke at Le-Vel’s annual convention to
                                 2 thousands of Le-Vel’s customers and promoters about the Hoyt Foundation. At the
                                 3 same conference, Le-Vel announced that it would be releasing a special edition
                                 4 Hoyt THRIVE DFT vitamin skin patch, a portion of the proceeds of which would go
                                 5 directly to the Hoyt foundation. Le-Vel continues to partner with the Hoyt
                                 6 Foundation today. Attached as Exhibit 14 are true and correct copies of third-party
                                 7 articles discussing Le-Vel’s partnership with the Hoyt Foundation. Depicted below
                                 8 is an image of Dick Hoyt, who was brought to tears immediately prior to this picture
                                 9 when Le-Vel announced the Team Hoyt DFT vitamin skin patch and corresponding
                          10 continued support of the Hoyt Foundation, at Le-Vel’s April 2016 annual
                          11 convention with Le-Vel founders:
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25              35.   Beginning in 2015, Le-Vel also partnered with the National Breast
                          26 Cancer Foundation (“NBCF”), which remains one of Le-Vel’s partners to this day.
                          27 Since 2015, Le-Vel has made an annual donation to NBCF to support its fight
                          28 against breast cancer. Overall, since 2015, Le-Vel has donated a total of $1,080,000
Kendall Brill
& Kelly LLP                  603288558                                10              Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                  DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 12 of 244 Page ID
                                                    #:676



                                 1 to NBCF, making Le-Vel one of the largest donors in NBCF’s history. In addition,
                                 2 the Chief Operating Officer of NBCF, Kevin Hail, spoke at Le-Vel’s annual
                                 3 convention in April 2017, and since October 2015, Le-Vel has run an annual
                                 4 campaign called #THRIVE4PINK, where Le-Vel sells Breast Cancer Awareness
                                 5 THRIVE DFT skin patches or some other product signifying Le-Vel’s commitment
                                 6 to NBCF’s mission, with a portion of the proceeds going directly to NBCF.
                                 7 Attached as Exhibit 15 are true and correct copies of third-party articles discussing
                                 8 Le-Vel’s partnership with NBCF.
                                 9               36.   Le-Vel has also previously partnered with the Marine Toys for Tots
                          10 Foundation. In December 2015, Le-Vel donated $140,000 to Toys for Tots and, in
                          11 December 2017, Le-Vel donated $120,000 to Toys for Tots. Attached as Exhibit 16
                          12 (and depicted below) is an image of Le-Vel’s founders presenting Le-Vel’s donation
                          13 to Toys for Tots in 2015. In addition to the donations, Le-Vel’s Independent Brand
                          14 Promoters held regional toy drives across the country for Toys for Tots in December
                          15 2015. Attached as Exhibit 17 are true and correct copies of third-party articles
                          16 discussing Le-Vel’s partnership with Toys for Tots.
                          17
                          18
                          19
                          20
                          21
                          22                                        n   Manr   roy   for T t F L rdat1

                          23                                  One Hundred Forty Thousand ,.md oo 100

                          24
                          25
                          26
                          27
                          28
Kendall Brill
& Kelly LLP                          603288558                                   11               Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                         DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 13 of 244 Page ID
                                                    #:677



                                 1
                                 2        37.    In 2018, Le-Vel partnered with Rise Against Hunger, a non-profit
                                 3 organization with the goal of ending world hunger, in part, by providing sustainable
                                 4 food and responding to emergencies in countries around the world. As part of
                                 5 Le-Vel’s partnership with Rise Against Hunger, Le-Vel launched its THRIVE
                                 6 AGAINST HUNGER campaign and THRIVE NOURISH humanitarian aid mix in
                                 7 August 2018. The THRIVE NOURISH product was formulated specifically to
                                 8 provide protein and nutritional benefits for children and adults in critical need. As
                                 9 part of Le-Vel’s THRIVE AGAINST HUNGER campaign, Le-Vel worked with
                          10 Rise Against Hunger to deliver its THRIVE NOURISH products around the world.
                          11 Depicted below is an image of Le-Vel’s THRIVE NOURISH products:
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20              38.    In 2018, 14,040 canisters of THRIVE NOURISH were shipped around
                          21 the world; in 2019 6,480 canisters of THRIVE NOURISH were shipped; and in
                          22 2020 28,752 canisters of THRIVE NOURISH were shipped. Also in 2020, Le-Vel
                          23 worked with Rise Against Hunger to ship 134,179 boxes of its THRIVE Activate
                          24 supplement to those in need. Attached as Exhibit 18 are true and correct copies of
                          25 third-party articles discussing Le-Vel’s partnership with Rise Against Hunger.
                          26              39.    Le-Vel has also partnered with other non-profits to supply food and
                          27 supplements to those in need. For example, Le-Vel partnered with Convoy of Hope
                          28 in 2020 to provide 1,898 packages of THRIVE Bites beef jerky and 41,915 units of
Kendall Brill
& Kelly LLP                  603288558                              12              Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                   DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 14 of 244 Page ID
                                                    #:678



                                 1 THRIVEFIT protein powder to those struggling because of the COVID-19
                                 2 pandemic, as well as front line workers in the fight against COVID-19. And Le-Vel
                                 3 also partnered with Off Their Plate in 2020 to provide an additional 12,178 packages
                                 4 of THRIVE Bites beef jerky to those struggling because of COVID-19, as well as
                                 5 front line workers in the fight against COVID-19. Most recently, in 2021, Le-Vel
                                 6 again partnered with Convoy of Hope to provide 11,980 boxes of THRIVE Bites
                                 7 popcorn chips to those struggling from the pandemic, as well as front line workers
                                 8 in the fight against COVID-19.
                                 9               40.   Le-Vel has also previously donated substantial sums for disaster relief,
                          10 including $434,000 to Americares Hurricane Harvey Relief in August 2017 and
                          11 $42,030 to Americares Puerto Rico Hurricane Relief in September 2017.
                          12                     41.   Le-Vel also recently donated $100,000 to National Urban League in
                          13 June 2020. Attached as Exhibit 19 is a true and correct copy of a third-party article
                          14 discussing Le-Vel’s donation to National Urban League.
                          15                     42.   From 2015 through present, Le-Vel has donated a total of
                          16 $2,921,863.77 to charity and millions of dollars of product to those in need. As a
                          17 result of these charitable donations and Le-Vel’s charitable mission, Le-Vel has
                          18 developed a strong reputation in the industry related to its charitable donations. As
                          19 early as December 2015, Le-Vel’s founders were featured in the Houston Business
                          20 Journal for Le-Vel’s philanthropic mission and impact.
                          21                     43.   In early 2018, Le-Vel further expanded its THRIVE product line
                          22 introducing its THRIVE Pro protein bars. This was the first product in a line of
                          23 THRIVE healthy snack options. Le-Vel later added two additional healthy snack
                          24 options—THRIVE Bites beef jerky in late 2018 and THRIVE Bites popcorn chips
                          25 in late 2020. While this was a small step removed from Le-Vel’s vitamins and
                          26 supplement products, the expansion into health snack options was natural as such
                          27 products fit squarely within Le-Vel’s mission to provide premium products aimed at
                          28 helping people look and feel better.
Kendall Brill
& Kelly LLP                          603288558                                   13               Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                         DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 15 of 244 Page ID
                                                    #:679



                                 1        44.   In the summer of 2017, in addition to the expansion of its THRIVE
                                 2 product line in healthy snacks, Le-Vel decided the time was ripe to naturally expand
                                 3 to skincare products under its THRIVE mark. Having previously run supplement
                                 4 companies that expanded into skincare products, Le-Vel’s founder was well
                                 5 acquainted with such an expansion and the details of introducing skincare products
                                 6 in a supplement company. Such an expansion is very common, as demonstrated by
                                 7 the multitude of competing vitamin and supplement companies that have naturally
                                 8 expanded into skincare, including such major brands as GNC, Vitamin Shoppe,
                                 9 Garden of Life, Goop, Bluebonnet Nutrition, Beachbody, Isagenix, Herbalife,
                          10 Amway, and Shaklee.
                          11              45.   Over the next two years, Le-Vel thoroughly researched and ensured
                          12 compliance with the Federal Trade Commission, Federal Drug Administration, and
                          13 other requirements, developed the products, and created the brand and packaging for
                          14 those products. Specifically, it took Le-Vel      I to I   months to develop its initial
                          15 THRIVE SKIN products.
                          16              46.   In sourcing the ingredients for its skincare products, Le-Vel used one of
                          17 the skincare suppliers Mr. Camper previously used while at one of his prior
                          18 supplement and skin care product companies.
                          19              47.   In April 2019, Le-Vel released its line of skincare products under the
                          20 name and mark THRIVE SKIN. The name THRIVE SKIN was chosen because it
                          21 included Le-Vel’s umbrella brand “THRIVE” and the word “SKIN,” which was a
                          22 play on Le-Vel’s existing vitamin patches connecting the “skin” to nutritional and
                          23 skin benefit “care” and the “skincare” products that the name would identify. The
                          24 THRIVE SKIN products were released at Le-Vel’s annual event called
                          25 THRIVEPALOOZA, which is attended by thousands of Le-Vel’s customers and
                          26 promoters and features celebrity speakers, discussions from Le-Vel’s leadership
                          27 about the business (including product expansion), and much more. Le-Vel heavily
                          28 advertises its THRIVEPALOOZA events on social media (including Le-Vel’s
Kendall Brill
& Kelly LLP                  603288558                          14               Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                  DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 16 of 244 Page ID
                                                    #:680



                                 1 Twitter, Facebook, Instagram, and YouTube channel) and its website, and the 2019
                                 2 THRIVEPALOOZA event was no different. Le-Vel spent over
                                                                                                 •
                                 3 April 2019 THRIVEPALOOZA event alone, during which the THRIVE SKIN
                                                                                                     million on the


                                 4 product was introduced, with over
                                                                       -      specifically dedicated to the launch and
                                 5 branding of THRIVE SKIN specifically. For example, the launch of THRIVE
                                 6 SKIN was the biggest announcement and main event at the April 2019
                                 7 THRIVEPALOOZA, so much so that Le-Vel had a VIP experience room at the
                                 8 event solely dedicated to the THRIVE SKIN launch. Beyond the
                                 9 THRIVEPALOOZA event itself, Le-Vel also heavily promoted and advertised the
                          10 release of Le-Vel’s THRIVE SKIN products on social media, both before, during,
                          11 and after the launch of THRIVE SKIN. Attached as Exhibit 20 are true and correct
                          12 copies of social media posts from Le-Vel’s official social media pages promoting
                          13 the launch of Le-Vel’s THRIVE SKIN products.
                          14              48.   As noted above, the mark THRIVE SKIN was selected to leverage
                          15 Le-Vel’s THRIVE brand, as Le-Vel had for all of its other products given that
                          16 THRIVE is Le-Vel and most of our customers refer to us as THRIVE, and play on
                          17 Le-Vel’s existing vitamin patches connecting the “skin” to nutritional and skin
                          18 benefit “care” and the “skincare” products that such name identified.
                          19              49.   Like Le-Vel’s THRIVE EXPERIENCE, Le-Vel’s initial THRIVE
                          20 SKIN products were a three-step bundle. The initial three THRIVE SKIN products
                          21 included THRIVE SKIN Peel exfoliating cream (Step 1), the THRIVE SKIN
                          22 Reduce facial serum (Step 2), and the THRIVE SKIN Restore skin moisturizer (Step
                          23 3). True and correct copies of Le-Vel’s current Product PDFs for THRIVE SKIN
                          24 Peel, Reduce, and Restore are attached as Exhibits 21, 22, and 23, respectively.
                          25 These Product PDFs describe the three-step THRIVE SKIN process and provide
                          26 additional details, as well as images, of each THRIVE SKIN product.
                          27              50.   Le-Vel’s original THRIVE SKIN products released in April 2019 were
                          28 deliberately designed as a simple three-step process to mirror Le-Vel’s THRIVE
Kendall Brill
& Kelly LLP                  603288558                                 15               Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                 DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 17 of 244 Page ID
                                                    #:681



                                 1 EXPERIENCE, and consumers publicly recognized that deliberate connection.
                                 2 Attached as Exhibit 24 is a true and correct copy of one of Le-Vel’s Twitter posts
                                 3 from May 24, 2019, related to the launch of the THRIVE SKIN products, including
                                 4 a reply to the post that says “Like the original Thrive 1-2-3, this Thrive Skin Care 1-
                                 5 2-3 will be part of my life forever!”
                                 6               51.   Prior to the launch of THRIVE SKIN in April 2019, Le-Vel made a
                                 7 post on its Instagram page on February 28, 2019, asking its followers to “guess”
                                 8 what product Le-Vel would be releasing soon (which was the THRIVE SKIN
                                 9 skincare product line). At the time this post was made, none of Le-Vel’s customers
                          10 or promoters knew the product Le-Vel intended to launch. Despite that lack of
                          11 knowledge, Le-Vel Instagram followers responded to Le-Vel’s February 28, 2019
                          12 post “guessing” that Le-Vel would expand into skincare. Attached as Exhibit 25 is a
                          13 true and correct copy of Le-Vel’s February 28, 2019 Instagram post and some of the
                          14 comments to that post.
                          15                     52.   After Le-Vel’s launch of THRIVE SKIN, many of Le-Vel’s consumers
                          16 noted the obvious complementary nature between Le-Vel’s THRIVE SKIN skincare
                          17 products and other of Le-Vel products, including Le-Vel’s THRIVE Form skin
                          18 vitamin and THRIVE DFT skin vitamin patches. Attached as Exhibit 26 are true
                          19 and correct copies of social media posts we located showing Le-Vel customers
                          20 comparing Le-Vel’s THRIVE SKIN skincare product to our other THRIVE
                          21 products, include our THRIVE Form skin vitamin.
                          22                     53.   In the first 24 hours following the launch of THRIVE SKIN in April
                          23 2019, Le-Vel generated                           in revenue on sales of THRIVE SKIN. To date,
                          24 Le-Vel has made over
                                                                •    million in sales of its THRIVE SKIN products. Since we
                          25 launched THRIVE SKIN, approximately two thirds of those who purchased a
                          26 THRIVE SKIN product had previously purchased other Le-Vel THRIVE products
                          27 and already knew our THRIVE brand and THRIVE products.
                          28                     54.   Given the success of THRIVE SKIN since its introduction, Le-Vel
Kendall Brill
& Kelly LLP                          603288558                                   16              Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                         DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 18 of 244 Page ID
                                                    #:682



                                1 continues to develop new skincare products. To date, over
                                2 new THRIVE SKIN skincare products have been developed.
                                                                                                   •   samples of potential


                                3        55.   Attached as Exhibit 27 is a spreadsheet containing financial analysis
                                4 related to Le-Vel’s THRIVE SKIN products. This spreadsheet includes information
                                5 about the number of Le-Vel customers and promoters who have ordered products
                                6 generally and have ordered THRIVE SKIN specifically, the number of Le-Vel
                                7 promoters that are active and qualified in general and through sales of THRIVE
                                8 SKIN, the percentage of Le-Vel purchases generally that are made through Le-Vel’s
                                9 “autoship” program (i.e., Le-Vel’s recurring purchase program where customers get
                          10 their product automatically every month), a list of all of Le-Vel’s SKUs,
                          11 information related to U.S. and Non-Canada THRIVE SKIN inventory, actual sales
                          12 and sales projections related to the THRIVE SKIN products, and expenses,
                          13 including projected expenses, related to Le-Vel’s development, launch, and
                          14 promotion of the THRIVE SKIN brand. This spreadsheet was created for purposes
                          15 of this litigation based on information Le-Vel stores in the ordinary course of
                          16 business. The financial information cited in Paragraph 47 was obtained from this
                          17 spreadsheet.
                          18             56.
                                                         -
                                               Over half (       ) of Le-Vel’s purchasers of its THRIVE products are
                          19 repeat customers who have previously purchased other products offered by Le-Vel
                          20 of its THRIVE brand. Many of Le-Vel’s promoters have built up a brand
                          21 community that is highly involved with and passionate about the brand.
                          22
                          23
                                    -
                                         57.


                          24 monthly basis.
                                               Le-Vel currently has over
                                                                           •
                                                                               D

                                                                                   million total global promoters,
                                           of which are actively purchasing and or sharing their experiences on a    -   to




                          25             58.   About 75% of Le-Vel’s current customers and promoters are women.
                          26             59.   Le-Vel’s Facebook page (available at https://www.facebook.com/
                          27 LevelBrands/) has over 1.35 million followers and videos on Le-Vel’s YouTube
                          28 channel (available at https://www.youtube.com/channel/
Kendall Brill
& Kelly LLP                  603288558                               17                    Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd
Suire 17''5                     ·                            DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 19 of 244 Page ID
                                                    #:683



                                 1 UCgMaj7fQm4B3ABJCqKEdQ1w) have been viewed over 9.4 million views.
                                 2               60.   I understand that Plaintiff claims that Le-Vel received “numerous
                                 3 adverse health event reports concerning [Le-Vel’s] Thrive products.” While Le-Vel
                                 4 did indeed receive some adverse health reports, all of which were created by
                                 5 individuals and not reviewed nor confirmed by the FDA itself, in 2014-2016, Le-Vel
                                 6 has not received any such reports in over four and a half years, since August 11,
                                 7 2016. In addition, of those reports, over half of them were filed by the same
                                 8 individual.
                                 9               61.   Le-Vel currently has an A+ rating on the Better Business Bureau and
                          10 has received such ranking for almost five years, since May 25, 2016.
                          11                     62.   Direct Selling News, a leading publication, recently asked me to write
                          12 the featured article on regulatory and legal compliance for their February 2021
                          13 issue. The article covers the importance of regulatory and legal compliance,
                          14 including a “how to” portion describing steps that Le-Vel has taken regarding
                          15 regulatory and legal compliance that, I believe, companies should mirror. I was
                          16 asked to write this article because of Le-Vel’s commitment to and strong focus on
                          17 operating in a manner that helps people around the world, benefits our customers,
                          18 and goes above and beyond legal and compliance requirements for products, sales,
                          19 and operations.
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
Kendall Brill
& Kelly LLP                          603288558                                   18               Case No. 2:21-CV-02022-DOC-KES
10 I 00 Santi'.! Monica tltvd.
Suire 17''5                                                         DECLARATION OF DREW S. HOFFMAN
Lo-. Angele<-. CA 90067
               Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 20 of 244 Page ID
                                                 #:684



                             1               I declare under penalty of perjury of the laws of the United States that the
                             2 foregoing is true and correct pursuant to 28 U.S.C. § 1746. This declaration was
                             3 executed on March 22, 2021 in Miami, Florida.
                             4
                             5
                             6
                             7
                             8
                             9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                        19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
Kendall Brill
& Kelly LLP
10100 S;mtd Mo·1 c.., 81vo
                                 603288558                                     19             Case No. 2:21-CV-02022-DOC-KES
                                                                 DECLARATION OF DREWS. HOFFMAN
,o,
Sui:.- 172~
    Al>oi,'e CA 9006 7
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 21 of 244 Page ID
                                  #:685




                Exhibit 1
           to the Declaration of
             Drew S. Hoffman


  REDACTED VERSION OF
 DOCUMENT PROPOSED TO
   BE FILED UNDER SEAL
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 22 of 244 Page ID
                                         #:686




                                                                                                   Order #: 2502
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405810                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 20
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 23 of 244 Page ID
                                         #:687




                                                                                                   Order #: 2503
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406093                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 21
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 24 of 244 Page ID
                                         #:688




                                                                                                   Order #: 2504
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405862                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 22
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 25 of 244 Page ID
                                         #:689




                                                                                                   Order #: 2505
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405886                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 23
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 26 of 244 Page ID
                                         #:690




                                                                                                   Order #: 2506
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406047                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 24
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 27 of 244 Page ID
                                         #:691




                                                                                                   Order #: 2507
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406106                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 25
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 28 of 244 Page ID
                                         #:692




                                                                                                   Order #: 2508
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405940                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 26
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 29 of 244 Page ID
                                         #:693




                                                                                                  Order #: 2509
Le-Vel Brands LLC
                                                                                          Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume    Status      Shipping Method            Date Shipped

              406191                     0.00 QV   Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                        Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                               1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                            1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa mple                              1        $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                           Le-Vel Cred its Applied       $0.00
                                                                                         Sa les Tax      $0.00
                                                                            Shipping & Hand ling         $0.00
                                                                                               Total     $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due         $0.00

                                           Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 27
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 30 of 244 Page ID
                                         #:694




                                                                                                   Order#: 2510
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405813                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 28
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 31 of 244 Page ID
                                         #:695




                                                                                                   Order#: 2511
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405809                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 29
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 32 of 244 Page ID
                                         #:696




                                                                                                   Order#: 2512
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406019                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 30
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 33 of 244 Page ID
                                         #:697




                                                                                                   Order#: 2513
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406063                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 31
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 34 of 244 Page ID
                                         #:698




                                                                                                   Order#: 2514
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405890                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 32
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 35 of 244 Page ID
                                         #:699




                                                                                                   Order#: 2515
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406053                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 33
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 36 of 244 Page ID
                                         #:700




                                                                                                   Order#: 2516
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405930                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 34
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 37 of 244 Page ID
                                         #:701




                                                                                                   Order#: 2517
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405838                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 35
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 38 of 244 Page ID
                                         #:702




                                                                                                   Order#: 2518
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405807                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 36
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 39 of 244 Page ID
                                         #:703




                                                                                                   Order#: 2519
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406170                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 37
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 40 of 244 Page ID
                                         #:704




                                                                                                   Order #: 2520
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405978                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 38
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 41 of 244 Page ID
                                         #:705




                                                                                                   Order#: 2521
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405880                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 39
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 42 of 244 Page ID
                                         #:706




                                                                                                   Order #: 2522
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406158                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 40
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 43 of 244 Page ID
                                         #:707




                                                                                                  Order #: 2523
Le-Vel Brands LLC
                                                                                          Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume    Status      Shipping Method            Date Shipped

              407202                     0.00 QV   Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                        Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                               1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                            1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa mple                              1        $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                           Le-Vel Cred its Applied       $0.00
                                                                                         Sa les Tax      $0.00
                                                                            Shipping & Hand ling         $0.00
                                                                                               Total     $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due         $0.00

                                           Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 41
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 44 of 244 Page ID
                                         #:708




                                                                                                   Order #: 2524
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406372                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 42
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 45 of 244 Page ID
                                         #:709




                                                                                                   Order #: 2525
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              407236                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 43
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 46 of 244 Page ID
                                         #:710




                                                                                                   Order #: 2526
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405835                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 44
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 47 of 244 Page ID
                                         #:711




                                                                                                   Order #: 2527
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              407787                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 45
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 48 of 244 Page ID
                                         #:712




                                                                                                   Order #: 2528
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              407206                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 46
             Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 49 of 244 Page ID
           . 1 ~ ,7.-... r                     #:713

  ~           La.:,-Vt:'J                                          premium level: premium lifestyle


Le-Vel Brands LLCOrder #: 2529
Order Date: 8/28/2012

Bill To:                                               Ship To:




 Order #
  2529
              Promoter #
               406101
                            Customer #    Volume
                                          0.00QV
                                                   Status
                                                   Shipped
                                                              Shipping Method
                                                                   USPS
                                                                                    -        Date Shipped
                                                                                                            =-1
                                                                                        8/29/201 2 12:00:00 AM

Product ID                 Product Name                                         Qty       Price             Total
SMPL00lM                   THRIVE - Men's Sample                                1         $0.00             $0.00
SMPL00lW                   THRIVE - Women's Sample                              1         $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1         $0.00             $0.00
                                                                                            Sub-Total       $0.00
                                                                           Le-Vel Credits Applied           $0.00
                                                                                            Sales Tax       $0.00
                                                                            Shipping & Handling             $0.00
                                                                                                  Total     $0.00
                                                                                                   Paid     $0.00
                                                                                           Total Due        $0.00

Thank You for Your Order!




                                                       Exhibit 1
                                                       Page 47
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 50 of 244 Page ID
                                         #:714




                                                                                                  Order #: 2530
Le-Vel Brands LLC
                                                                                          Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume    Status      Shipping Method            Date Shipped

              407567                     0.00 QV   Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                        Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                               1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                            1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa mple                              1        $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                           Le-Vel Cred its Applied       $0.00
                                                                                         Sa les Tax      $0.00
                                                                            Shipping & Hand ling         $0.00
                                                                                               Total     $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due         $0.00

                                           Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 48
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 51 of 244 Page ID
                                         #:715




                                                                                                   Order #: 2531
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406875                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 49
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 52 of 244 Page ID
                                         #:716




                                                                                                   Order #: 2532
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              407511                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 50
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 53 of 244 Page ID
                                         #:717




                                                                                                  Order#: 2533
Le-Vel Brands LLC
                                                                                          Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume    Status      Shipping Method            Date Shipped

              405845                     0.00 QV   Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                        Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                               1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                            1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa mple                              1        $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                           Le-Vel Cred its Applied       $0.00
                                                                                         Sa les Tax      $0.00
                                                                            Shipping & Hand ling         $0.00
                                                                                               Total     $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due         $0.00

                                           Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 51
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 54 of 244 Page ID
                                         #:718




                                                                                                   Order #: 2534
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406386                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 52
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 55 of 244 Page ID
                                         #:719




                                                                                                   Order#: 2535
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405877                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
SMPL002                   TH RIVE - Shake Sa mple                              3        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 53
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 56 of 244 Page ID
                                         #:720




                                                                                                   Order#: 2536
Le-Vel Brands LLC
                                                                                           Order Date: 8/30/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406123                     0.00 QV    Shipped          USPS             8/30/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 54
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 57 of 244 Page ID
                                         #:721




                                                                                                  Order#: 2537
Le-Vel Brands LLC
                                                                                          Order Date: 8/31/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              408521                     0.00 QV   Shipped            USPS            9/4/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 55
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 58 of 244 Page ID
                                         #:722




                                                                                                Order #: 2538
Le-Vel Brands LLC
                                                                                        Order Date: 8/31/2012

Bill To:                                           Ship To:




 Order#      Promoter#    Customer#     Volume       Status   T   Shipping Method            Date Shipped
              407410                    0.00 QV    Canceled       St andard De livery

Product ID             Product Name                                      Qty      Price                Total

SMPL001M               THRIVE - Men's Sample                             1        $0.00                $0.00
SMPL001W               THRIVE - Women's Sample                           1        $0.00                $0.00
SMPL002                THRIVE - Shake Sample                             1        $0.00                $0.00
                                                                                   Sub-Total           $0.00
                                                                     Le-Vel Cred its Applied           $0.00
                                                                                    Sa les Tax         $0.00
                                                                      Shipping & Hand ling             $0.00
                                                                                          Total       $0.00
                                                                                           Paid        $0.00
                                                                                  Total Due           $0.00

                                      Thank You for Your Order!




                                               Exhibit 1
                                               Page 56
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 59 of 244 Page ID
                                         #:723




                                                                                                  Order#: 2539
Le-Vel Brands LLC
                                                                                          Order Date: 8/31/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              407851                     0.00 QV   Shipped            USPS            9/4/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 57
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 60 of 244 Page ID
                                         #:724




                                                                                                  Order #: 2540
Le-Vel Brands LLC
                                                                                          Order Date: 8/31/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              406093                     0.00 QV   Shipped            USPS            9/4/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 58
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 61 of 244 Page ID
                                         #:725




                                                                                                  Order #: 2541
Le-Vel Brands LLC
                                                                                          Order Date: 8/31/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              405810                     0.00 QV   Shipped            USPS            9/4/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 59
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 62 of 244 Page ID
                                         #:726




                                                                                                  Order #: 2542
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              408238                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 60
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 63 of 244 Page ID
                                         #:727




                                                                                                  Order #: 2543
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              407521                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 61
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 64 of 244 Page ID
                                         #:728




                                                                                                   Order #: 2544
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume    Status      Shipping Method       --     Date Shipped    I
              408124                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price               Total

SMPL001M                  THRIVE - Men's Samp le                               1       $0.00               $0.00
SMPL001W                  THRIVE - Women's Sa m ple                            1       $0.00               $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00               $0.00
                                                                                        Sub-Total          $0.00
                                                                         Le-Vel Cred its Applied           $0.00
                                                                                          Sa les Tax       $0.00
                                                                             Shipping & Hand ling          $0.00
                                                                                               Total       $0.00
                                                                                                Paid       $0.00
                                                                                       Total Due           $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 62
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 65 of 244 Page ID
                                         #:729




                                                                                                  Order #: 2545
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              409104                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 63
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 66 of 244 Page ID
                                         #:730




                                                                                                  Order #: 2546
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              408834                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 64
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 67 of 244 Page ID
                                         #:731




                                                                                                  Order#: 2547
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              408358                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 65
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 68 of 244 Page ID
                                         #:732




                                                                                                  Order #: 2548
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              406732                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 66
             Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 69 of 244 Page ID
           . 1 ~ ,7.-... r                     #:733

  ~           La.:,-Vt:'J                                         premium level: premium lifestyle


Le-Vel Brands LLCOrder #: 2549
Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #      Promoter #    Customer#     Volume   Status     Shipping Method   [       Date Shipped   J
  2549         407790                     0.00QV   Shipped         USPS         r   9/5/201 2 12:00:00 AM   ]

Product ID                 Product Name                                     Qty      Price             Total
SMPL00 lM                  THRIVE - Men's Sample                            1        $0.00             $0.00
SMPL00lW                   THRIVE - Women's Sample                          1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                            1        $0.00             $0.00
                                                                                       Sub-Total       $0.00
                                                                          Le-Vel Credits Applied       $0.00
                                                                                       Sales Tax       $0.00
                                                                           Shipping & Handling         $0.00
                                                                                             Total     $0.00
                                                                                              Paid     $0.00
                                                                                      Total Due        $0.00

Thank You for Your Order!




                                                      Exhibit 1
                                                      Page 67
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 70 of 244 Page ID
                                         #:734




                                                                                                  Order #: 2550
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              408025                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 68
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 71 of 244 Page ID
                                         #:735




                                                                                                  Order#: 2551
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              407866                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 69
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 72 of 244 Page ID
                                         #:736




                                                                                                  Order #: 2552
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              407835                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 70
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 73 of 244 Page ID
                                         #:737




                                                                                                  Order #: 2553
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              408885                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 71
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 74 of 244 Page ID
                                         #:738




                                                                                                   Order #: 2554
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume    Status      Shipping Method       --     Date Shipped    I
              405830                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price               Total

SMPL001M                  THRIVE - Men's Samp le                               1       $0.00               $0.00
SMPL001W                  THRIVE - Women's Sa m ple                            1       $0.00               $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00               $0.00
                                                                                        Sub-Total          $0.00
                                                                         Le-Vel Cred its Applied           $0.00
                                                                                          Sa les Tax       $0.00
                                                                             Shipping & Hand ling          $0.00
                                                                                               Total       $0.00
                                                                                                Paid       $0.00
                                                                                       Total Due           $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 72
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 75 of 244 Page ID
                                         #:739




                                                                                                  Order #: 2555
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              406044                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 73
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 76 of 244 Page ID
                                         #:740




                                                                                                  Order #: 2556
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              405920                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 74
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 77 of 244 Page ID
                                         #:741




                                                                                                  Order #: 2557
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              406071                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 75
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 78 of 244 Page ID
                                         #:742




                                                                                                  Order #: 2558
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              405816                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 76
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 79 of 244 Page ID
                                         #:743




                                                                                                  Order #: 2559
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              406151                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 77
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 80 of 244 Page ID
                                         #:744




                                                                                                  Order #: 2560
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              405950                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 78
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 81 of 244 Page ID
                                         #:745




                                                                                                  Order#: 2561
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              405811                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 79
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 82 of 244 Page ID
                                         #:746




                                                                                                  Order #: 2562
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                               Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
              405809                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                3       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              3       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                3       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 80
       Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 83 of 244 Page ID
                                         #:747




                                                                                                  Order #: 2563
Le-Vel Brands LLC
                                                                                           Order Date: 9/4/2012

Bill To:                                           Ship To:




 Order #     Promoter #    Customer #    Volume      Status    Shipping Method       - - Date Shipped     7
              405804                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                         Qty     Price             Total

SMPL001M                  THRIVE - Men's Sample                                3       $0.00             $0.00
SMPL001W                  THRIVE - Women's Sample                              3       $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                3       $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                         Le-Vel Cred its Applied         $0.00
                                                                                        Sa les Tax       $0.00
                                                                             Shipping & Hand ling        $0.00
                                                                                               Total    $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due        $0.00

                                          Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 81
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 84 of 244 Page ID
                                       #:748




                                                                                                    Order#: 2564
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              405810                     0.00 QV    Sh ipped           USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                3       $0.00               $0.00
SM PL001W                 TH RIVE - Women 's Sample                             3       $0.00               $0.00
SM PL002                  TH RIVE - Shake Samp le                               3       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 82
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 85 of 244 Page ID
                                       #:749




                                                                                                    Order#: 2565
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              405880                     0.00 QV    Sh ipped           USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                3       $0.00               $0.00
SM PL001W                 TH RIVE - Women 's Sample                             3       $0.00               $0.00
SM PL002                  TH RIVE - Shake Samp le                               3       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 83
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 86 of 244 Page ID
                                       #:750




                                                                                                    Order#: 2566
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              405813                     0.00 QV    Sh ipped           USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                3       $0.00               $0.00
SM PL001W                 TH RIVE - Women 's Sample                             3       $0.00               $0.00
SM PL002                  TH RIVE - Shake Samp le                               3       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 84
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 87 of 244 Page ID
                                       #:751




                                                                                                    Order#: 2567
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              406019                     0.00 QV    Sh ipped           USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                3       $0.00               $0.00
SM PL001W                 TH RIVE - Women 's Sample                             3       $0.00               $0.00
SM PL002                  TH RIVE - Shake Samp le                               3       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 85
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 88 of 244 Page ID
                                       #:752




                                                                                                    Order#: 2568
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              405805                     0.00 QV    Sh ipped           USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                3       $0.00               $0.00
SM PL001W                 TH RIVE - Women 's Sample                             3       $0.00               $0.00
SM PL002                  TH RIVE - Shake Samp le                               3       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 86
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 89 of 244 Page ID
                                       #:753




                                                                                                    Order#: 2569
Le-Vel Brands LLC
                                                                                             Order Date: 9fl/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              409765                     0.00 QV    Sh ipped           USPS            9/7/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00               $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                              I~       $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                            $0.00
                                                                                                            $0.00
                                                                                                            $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 87
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 90 of 244 Page ID
                                       #:754




                                                                                                    Order#: 2570
Le-Vel Brands LLC
                                                                                             Order Date: 9fl/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              406047                     0.00 QV    Sh ipped           USPS            9/7/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00               $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                              I~       $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                            $0.00
                                                                                                            $0.00
                                                                                                            $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 88
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 91 of 244 Page ID
                                       #:755




                                                                                                    Order#: 2571
Le-Vel Brands LLC
                                                                                             Order Date: 9fl/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              409090                     0.00 QV    Sh ipped           USPS            9/7/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00               $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                              I~       $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                            $0.00
                                                                                                            $0.00
                                                                                                            $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 89
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 92 of 244 Page ID
                                       #:756




                                                                                                   Order#: 2572
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408887                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 90
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 93 of 244 Page ID
                                       #:757




                                                                                                   Order#: 2573
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408700                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 91
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 94 of 244 Page ID
                                       #:758




                                                                                                   Order#: 2574
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408814                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 92
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 95 of 244 Page ID
                                       #:759




                                                                                                   Order#: 2575
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408991                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 93
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 96 of 244 Page ID
                                       #:760




                                                                                                   Order#: 2576
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              406800                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 94
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 97 of 244 Page ID
                                       #:761




                                                                                                   Order#: 2577
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408300                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 95
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 98 of 244 Page ID
                                       #:762




                                                                                                   Order#: 2578
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              407393                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 96
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 99 of 244 Page ID
                                       #:763




                                                                                                   Order#: 2579
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              406319                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 97
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 100 of 244 Page ID
                                       #:764




                                                                                                   Order #: 2580
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408832                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 98
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 101 of 244 Page ID
                                       #:765




                                                                                                   Order#: 2581
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408599                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 99
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 102 of 244 Page ID
                                       #:766




                                                                                                  Order #: 2582
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408887                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 100
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 103 of 244 Page ID
                                       #:767




                                                                                                  Order #: 2583
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              407202                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 101
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 104 of 244 Page ID
                                       #:768




                                                                                                  Order #: 2584
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              409697                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 102
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 105 of 244 Page ID
                                       #:769




                                                                                                  Order #: 2585
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              409369                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 103
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 106 of 244 Page ID
                                       #:770




                                                                                                  Order #: 2586
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              409349                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 104
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 107 of 244 Page ID
                                       #:771




Le-Vel Brands LLCOr der #: 2587
Order Date: 9/10/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method             Date Shipped   7
  2587        406639      - ~-    ~      0.00 QV   Shipped         USPS                9/11/2012 12:00:00 AM      ]

Product ID                Product Name                                           Qty     Price            Total
SMPL00l M
SMPL00l W
SMPL002
                          THRIVE - Men's Sample
                          THRIVE - Women's Sample
                          THRIVE - Shake Sample
                                                                                 1
                                                                                 1
                                                                                 1
                                                                                         $0.00
                                                                                         $0.00
                                                                                         $0.00     ±
                                                                                           Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                           Le-Vel Credits Applied         $0.00
                                                                                           Sales Tax      $0.00
                                                                             Shipping & Handling          $0.00
                                                                                                 Total    $0.00
                                                                                                 Paid     $0.00
                                                                                          Total Due       $0.00

Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 105
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 108 of 244 Page ID
                                       #:772




                                                                                                  Order #: 2588
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408133                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 106
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 109 of 244 Page ID
                                       #:773




                                                                                                  Order #: 2589
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              406108                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 107
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 110 of 244 Page ID
                                       #:774




                                                                                                  Order #: 2590
Le-Vel Brands LLC
                                                                                          Order Date: 9/11/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              406053                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 108
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 111 of 244 Page ID
                                       #:775




                                                                                                  Order#: 2591
Le-Vel Brands LLC
                                                                                          Order Date: 9/11/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              405862                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 109
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 112 of 244 Page ID
                                       #:776




                                                                                                  Order #: 2592
Le-Vel Brands LLC
                                                                                          Order Date: 9/11/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              406047                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                               1        $0.00             $0.00
SM PL001W                 TH RIVE - Women's Sample                             1        $0.00             $0.00
SM PL002                  TH RIVE - Shake Samp le                              1        $0.00             $0.00
SM PL001 M                TH RIVE - Men's Sample                               1        $0.00             $0.00
SM PL001W                 TH RIVE - Women 's Sample                            1        $0.00             $0.00
SM PL002                  TH RIVE - Shake Samp le                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 110
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 113 of 244 Page ID
                                       #:777




                                                                                                  Order #: 2593
Le-Vel Brands LLC
                                                                                          Order Date: 9/11/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              407206                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 111
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 114 of 244 Page ID
                                   #:778




                 Exhibit 2
           to the Declaration of
             Drew S. Hoffman


   REDACTED VERSION OF
  DOCUMENT PROPOSED TO
    BE FILED UNDER SEAL
                Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 115 of 244 Page ID
                                                   #:779


2502   405810                                                                                0    0   8/24/2012 15:56
2503   406093                                                                                0    0   8/24/2012 15:56
2504   405862                                                                                0    0   8/24/2012 15 56
2505   405886                                                                                0    0   8/24/2012 15:56
2506   406047                                                                                0    0   8/24/2012 16:06
2507   406106                                                                                0    0   8/24/2012 16:07
2508   405940                                                                                0    0   8/2412012 16:07
2509   406191                                                                                0    0   8/24/2012 16:07
2510   405813                                                                                0    0   8/2412012 16:09
2511   405809                                                                                0    0   8/24/2012 16:10
2512   406019                                                                                0    0   8/2412012 16:10
2513   406063                                                                                0    0   8/24/2012 16:10
2514   405890                                                                                0    0   8/24/2012 16:11
2515   406053                                                                                0    0   8/24/2012 16:12
2516   405930                                                                                0    0   8/2412012 16:12
2517   405838                                                                                0    0   8/24/2012 16:12
2518   405807                                                                                0    0   8/2412012 16:12
2519   406170                                                                                0    0   8/24/2012 16:12
2520   405978                                                                                0    0   8/24/2012 16:13
2521   405880                                                                                0    0   8/2412012 16:13
2522   406158                                                                                0    0   8/28/2012 15:25
2523   407202                                                                                0    0   8/28/2012 15:25
2524   406372                                                                                0    0   8/28/2012 15:25
2525   407236                                                                                0    0   8128/2012 15:25
2526   405835                                                                                0    0   8128/2012 15:26
2527   407787                                                                                0    0   8128/2012 15:26
2528   407206                                                                                0    0   8/28/2012 15:26
2529   406101                                                                                0    0   8128/2012 15:26
2530   407567                                                                                0    0   8128/2012 15:28
2531   406875                                                                                0    0   8/28/2012 15:28
2532   407511                                                                                0    0   8128/2012 15:28
2533
2534
       405845
       406386
                                    •                                                        0
                                                                                             0
                                                                                                  0
                                                                                                  0
                                                                                                      8/28/2012 15:28
                                                                                                      8128/2012 15:28
2535   405877                                                                                0    0   8128/2012 15:30
2536   406123                                                                                0    0   8/3012012 11 :45
2537   408521                                                                                0    0   8/31/2012 13:47
2539   407851                                                                                0    0   8/3112012 13:47
2540   406093                                                                                0    0   8/3112012 13:47
2541   405810                                                                                0    0   8/3112012 13:49
2542   408238                                                                                0    0    9/412012 15:02
2543   407521                                                                                0    0    9/412012 15:02
2544   408124                                                                                0    0    9/412012 15:08
2545   409104                                                                                0    0    9/412012 15:10
2546   408834                                                                                0    0    9/412012 15:10
2547   408358                                                                                0    0    9/412012 15:11
2548   406732                                                                                0    0    9/412012 15:11
2549   407790                                                                                0    0    9/4/2012 15:11
2550   408025                                                                                0    0    9/4/2012 15:11
2551   407866                                                                                0    0    9/4/2012 15:11
2552   407835                                                                                0    0    9/4/2012 15:11
2553   408885                                                                                0    0    9/412012 15:12
2554
2555
       405830
       406044
                                    •                                                        0
                                                                                             0
                                                                                                  0
                                                                                                  0
                                                                                                       9/412012 15:16
                                                                                                       9/4/2012 15:16



                                                   Exhibit 2
                                                   Page 112
                 Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 116 of 244 Page ID
                                                    #:780


2556   405920                                                                                 0    0    9/4/2012 15:17
2557   406071                                                                                 0    0    9/4/2012 15:18
2558   405816                                                                                 0    0    9/4/2012 15:18
2559   406151                                                                                 0    0    9/4/2012 15:18
2560   405950                                                                                 0    0    9/4/2012 15:18
2561   40581 1                                                                                0    0    9/4/2012 15:20
2562   405809                                                                                 0    0    9/4/2012 17:04
2563   405804                                                                                 0    0    9/4/2012 17:06
2564   405810                                                                                 0    0    9/4/2012 17:08
2565   405880                                                                                 0    0    9/4/2012 17:09
2566   405813                                                                                 0    0    9/4/2012 17:10
2567   406019                                                                                 0    0    9/4/2012 17:12
2568   405805                                                                                 0    0    9/4/2012 17:13
2569   409765                                                                                 0    0    917/2012 11 :13
2570   406047                                                                                 0    0    9/7/2012 13:46
2571   409090                                                                                 0    0    917/2012 15:10
2572   408887                                                                                 0    0    919/2012 11 :13
2573   408700                                                                                 0    0    919/2012 11 :13
2574   408814                                                                                 0    0    9/9/2012 11 :13
2575   408991                                                                                 0    0    9/9/2012 11 :13
2576   406800                                                                                 0    0    919/2012 11 :13
2577   408300                                                                                 0    0    919/2012 11 :13
2578   407393                                                                                 0    0    9/9/2012 11:13
2579   406319                                                                                 0    0    919/2012 11 :14
2580   408832                                                                                 0    0    919/2012 11 :14
2581   408599                                                                                 0    0    919/2012 11 :14
2582   408887                                                                                 0    0   9/10/2012 15:00
2583   407202                                                                                 0    0   9/10/2012 15:03
2584   409697                                                                                 0    0   9/10/2012 15:06
2585   409369                                                                                 0    0   9/10/2012 15:08
2586   409349                                                                                 0    0   9/10/2012 15:09
2587   406639                                                                                 0    0   9/10/2012 15:10
2588   408133                                                                                 0    0   9/10/2012 15:11
2589   406108                                                                                 0    0   9/10/2012 15:12
2590   406053                                                                                 0    0   9/11/2012 10:11
2591   405862                                                                                 0    0   9/11/2012 13:18
2592   406047                                                                                 0    0   9/11/2012 13:41
2593   407206                                                                                 0    0   9/11/2012 13:50




                                                    Exhibit 2
                                                    Page 11 3
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 117 of 244 Page ID
                                   #:781




                 Exhibit 3
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 118 of 244 Page ID
                                   #:782




                                   Exhibit 3
                                   Page 114
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 119 of 244 Page ID
                                   #:783




                 Exhibit 4
           to the Declaration of
             Drew S. Hoffman
012312324Case 2:21-cv-02022-DOC-KES 56789 6ÿ9ÿ6ÿ22-1
                                     Document     ÿ6ÿÿ
                                                            6  ÿ03/22/21
                                                            Filed   667ÿÿ6 Page
                                                                                 ÿ676120 of 244   Page ID
   http://thelvlife.com/
                                                                   #:784
  ~P.:tures
  7 Aug 2012 - 6 Jul 2019




                                                 PREMIUM
                                                                    THRIVE    m
                                                                              .,.,
                                                                                     THRIVE            W
                                                                                                       .,.,
                                                FORMULA                       .,0                      .,0
                                                                              3                        3
                                                                              C                        C
                                              AND A PREMIUM                   r                        r
                                                                              >                        >
                                                                              -<                       -<
                                                                              m                        m
                                          APPROACH TO YOUR                    0                        0


                                              DAILY LIFESTYLE
                                                                              3
                                                                              m                        ~
                                                                              z                        0
                                                                                                       3
                                                                                                       m
                                                                                                       z

                PUT          IN




                                                                  Exhibit 4
https://web.archive.org/web/20120915142106/http:/thelvlife.com/
                                                                  Page 115
                                                                                                                 414
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 121 of 244 Page ID
                                   #:785




                 Exhibit 5
           to the Declaration of
             Drew S. Hoffman
          Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 122 of 244 Page ID
                                             #:786
              http://thelvlife.com/


                                                              I I I I L


                                                            l'3\'el   pr~m1um nutrition   ult rd. m1cron1zed




                                                                  ~,,r-...,,~~-
                                                                  1   n   l'(I V C:         111111




https://web.archive.org/web/20120915142106/http:/thelvlife.com/                                                03/21/2021
                                                                          Exhibit 5
                                                                          Page 116
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 123 of 244 Page ID
                                   #:787




                 Exhibit 6
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 124 of 244 Page ID
                                   #:788




               P R O D U C T IN          O R M A T IO N




                                   Exhibit 6
                                   Page 117
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 125 of 244 Page ID
                                   #:789




                                                                                                                                                 '                                            ~



             ·n-\R\\JE                                                                                    ultrE(premium
                                                                                                             .          A                                                                      \

                                                                                                      ,._ at its finest '                                                                     '\




                                                                                                                  > Digestive & Immune




   Supplement Facts:                                                                                              Formulated for Men
   Serving Size: 1 capsule                Servings Per Container: 60
                                      Amount Per Serving: % Dally Value~
                                                                                                                  THRIVE I M is a premium formula and a
   Vitamin A (as Vitamin Aacetate)               1500 IU              30%
   Vitamin 81 (Thiamine)                         1.4 mg              100%                                         premium approach to your daily lifestyle.
   Vitamin 82 (Riboflavin)                       1.7 mg              100%
   Vitamin 83 (Niacinamide)                       12 mg               60%                                         The result of scientific research and years spent
   Vitamin 85 (Pantothenic acid)                  10 mg              100%
   Vitamin 86 (Pyridoxine)                         2mg               100%
                                                                                                                  perfecting the formula, THRIVE I M is the only
   Follc acid                                   800 mcg              200%                                         premium lifestyle capsule of its kind. THRIVE I Mis
   Vitamin 812                                  100 mcg             1667%
   Vitamin 03                                     200 IU              50%                                         about reaching for more and achieving more. each
   Chromium (as Chromium AAC)                   200 mcg              167%
   Selenium (as Selenium AAC)                    90 mcg              125%                                         and every day. Formulated for every man who's
   Vanadium (as Vanadium AAC)                    25 mcg
                                                                                                                  thriving for the ultimate daily lifestyle,
   Proprietary Blend:                        526 mg
   B lactis, L. acidophilus, L. casei, L. helveticus, L. salivarius,                                              our premium grade naturopathic formula of
   L. plantarum, L. rhamnosus, Guarana Caffeine, Green tea
   caffeine, Glucosamine, White Willow Ext, Green Coffee Bean,
   PEA, lrvingia Ext, Theobromine, Ginger Ext, Citrus Aurantium                                                   Vitamins, Minerals, Plant Extracts, Anti-oxidants,
   Ext, Glutamine, L-Arginine, Grape Seed Ext, BCAA Blend,
   CoO 10, Kelp, White Tea Ext                                                                                    Enzymes, Pro-Biotics, and Amino Acids is the first
   • Dally Values not established - Percent Dally Values
   are based on a 2,000 calorie diet Your daily values may
                                                                                                                  and only Ultra Premium Formula ever developed.
   be higher or lower depending on your calorie needs.
                                                                                                                  Live more, be more, experience more,
   Other Ingredients: Stearic Acid, Silica, gelatin
   Contains: Shellfish                                                                                            THRIVE for more with THRIVE I M .


   •These statements have not been ovaluale<I by Jhe Food and Orug Adm11ustralion Th,s product Is not intended lo dJagnose, treat cure, o, pre,enl any d1Sease
   The tra.demarkS appearing here belong to Le-Vel Brands, UC and are regtstered, peodmg registration. or protected by tommon law rights or otherw1Se are used with the permission of others or consMuta fair use




                                                                                           Exhibit 6
                                                                                           Page 118
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 126 of 244 Page ID
                                   #:790




                 Exhibit 7
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 127 of 244 Page ID
                                   #:791




               PR OD UC T IN             OR M AT IO N




                                   Exhibit 7
                                   Page 119
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 128 of 244 Page ID
                                   #:792




                                                                                                                     > Digestive & lmmun




   Supplement Facts:                                                                                                 Formulated for Women
   Serving Size: 1 capsule                Servings Per Container: 60
                                      Amount Per Serving: % Dally Value~
                                                                                                                     THRIVE I W is a premium formula and a
   Vitamin A (as Vitamin A acetate)              1500 IU               30%
   Vitamin 81 (Thiamine)                         1.4 mg               100%                                           premium approach to your daily lifestyle.
   Vitamin 82 (Riboflavin)                       1.7 mg               100%
   Vitamin 83 (Niacinamide)                       12 mg                60%                                           The result of scientific research and years spent
   Vitamin 85 (Pantothenic acid)                  10 mg               100%
   Vitamin 86 (Pyridoxlne)                         2mg                100%
                                                                                                                     perfecting the formula, THRIVE I W is the only
   Follc acid                                   800 mcg               200%                                           premium lifestyle capsule of its kind. THRIVE I W
   Vitamin 812                                  100 mcg              1667%
   Vitamin D3                                     200 IU               50%                                           is about reaching for more and achieving more.
   Chromium (as Chromium AAC)                   200 mcg               167%
   Selenium (as Selenium AAC)                    90 mcg               125%                                           each and every day. Formulated for every woman
   Vanadium (as Vanadium AAC)                    25 mcg
                                                                                                                     whds thriving for the ultimate daily lifestyle,
   Proprietary Blend:                       527 mg
   B lactis, L. acldophilus, L. casei, L. helveticus, L. salivarlus,                                                 our premium grade naturopathic formula of
   L. plantarum, L. rhamnosus, Guarana catteine, Green tea
   caffeine, Glucosamine, White Willow Ext, Glutamine,
   Green Coffee Bean, PEA, Kelp, lrvingia Extract, BCAA Blend,                                                       Vitamins, Minerals, Plant Extracts, Anti-oxidants,
   Theobromine, Ginger Ext, Citrus Aurantium Ext, Aspartlc
   Acid, L-Serine, Grape Seed Ext, CoQ 10, White Tea Ext                                                             Enzymes, Pro-Biotics, and Amino Acids is the first
   • Daily Values not established .. Percent Daily Values                                                            and only Ultra Premium Formula ever developed.
   are based on a 2,000 calorie diet. Your daily values may
   be higher or lower depending on your calorie needs.
                                                                                                                     Live more, be more, experience more,
   Other Ingredients: Stearic Acid, Silica, gelatin
   Contains: Shellfish                                                                                               THRIVE for more with THRIVE I W.


   •These statements have not been ovaluale<I by the Food and Drug Adm11ustralio1l Th,s product Is not intended lo dJagnose, treat cure, o, preYent any d1Sease
   The tra.demarkS appearing here belong to Le-Vel Brands, UC and are regtstered, peodmg registration. or protected by tommon law rights or otherw1Se are used with the permission of others or consMuta fair use




                                                                                            Exhibit 7
                                                                                            Page 120
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 129 of 244 Page ID
                                   #:793




                 Exhibit 8
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 130 of 244 Page ID
                                   #:794




                                 •




                                          'eJ




                                     Exhibit 8
                                     Page 121
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 131 of 244 Page ID
                                   #:795



                               eJ
               ULTRA MICRONIZED NUTR



                                                                                                                                             "




                                                                                                                                                                  !!
                                                                                                                               " #$                       #
                                                                                                                               %



                          #$        %&' (                                         #)
       *******************************************************************************************
       *******************************************************************##+      ************************
       *********************************************************************        ,********************
                                                                                                       &-**
       *********************************************************************        .********************
                                                                                                       &-**
       *********************************************************************        '********************
                                                                                                     ,+- **
       *********************************************************************        ,*********************/*
       *******************************************************************#'                         &+-
                                                                                   ************************
       *************%********************(*****************************,*****   '++****
                                                                                     01******************
                                                                                                     '+- **
       *************%*******************(***********************************   ,2 **********************
                                                                                                     2+- **
       *************%*****************   " ****(*********************************
                                                                               ,++****
                                                                                     01******************
                                                                                                     '+- **
       *************%***********************************(*******************   #+ '****
                                                                                     01******************
                                                                                                     &'- **                                                           !        "
       *************%******************************(******************3'+                            '+-
                                                                            **************************** **
       !      "                                                             4'+
       *******************************************************************************************   '+-
                    #$   %            5                      (                   #                   '+-
                                                                                                                                   "                                                           # "
       *******************************************************************************************
       **********% ***"**********(**************************************,++                          '+-
                                                                            **************************** **
       # ***********************************************************#&'
       **                                                                                            2'-
                                                                            **************************** **           $        %                  &                   '                    '                (           '
                       % *%*****
       *****************          % *******************************(*************2**********************
                                                                                                     2+- **
            % *****%*****************************(***********************2++
       ******                                                                                        2+-
                                                                              ************************** **           )    *                 '(               '           *+           '                )
       & *************************************************************)+
       **                                                                                            2+-
                                                                              ************************** **
       '***************    % ************************** ( ********************#++                    ,'-
      **
      (****%**%*****6*******************
                                                                              **************************
                                         ( ********************************)*****
                                                                               3' **********************
                                                                                                     2'-
                                                                                                         **           )
                                                                                                         **
       *************%************************     ( **************************#2                     ,+-
                                                                              ************************** **
          ))       %                        (                                    #
       *******************************************************************************************   '+-                           "                              '                                     !
       '                   %                             (                  )++
       *******************************************************************************************   &+-
       *****************% ******************************(****************)+                          '+-
                                                                              ************************** **                            # "                $           '            "                    "
       '                     %"                         (                     &4                     '+-
           )          #                                                  #'.'                            /                                                "                                                     ,
      78          "       5      9 "         :             ""      "
                      ;                       '+++               )++8 1

      $
       5
                 '+++
                              #+++ 8
                                               5       <
                                                            #+++ $    )+++ $                      #+++                             -                          .           /    "
      /$
      //$                                            , +++                                                                                                                                          '!
      =                                            !
      *******************************************************************************************
      9      0            >?
                  @ " ! 9 :
                                    5 $
                                                     B
                                                           %@ $ A
                                                               8 @
                                                                                           (                                                                                   '                    '       "
      ?        ! C%             "      (@            " D5
                 >?                                                                                                            '                              !



                                                                                                                                        !             !               !                         "                   "




                                                                                                               Exhibit 8
                                                                                                               Page 122
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 132 of 244 Page ID
                                   #:796




                                   Exhibit 8
                                   Page 123
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 133 of 244 Page ID
                                   #:797




                                 'el
                   ULTRA MICRONIZED NUTRITION



                                                                                                                                                                                 "




                                                                                                                                                                                                            !!
                                              DIETARY SUPPLEMENT I 35 GRAMS:· 2 OZI                                                                                " #$                             #
                                                                                                                                                                   %




                                   ! ! " !
                                # !$     $ %!                                                                 &
                                                                                                                                                                                                                !            "
                                       %   !                                                         '
               !                                                                                     (
                   "# $%                      )     %     !                                                                                                            "                                                                     # "
                    " !
      "                                                                                                                                                    $       %                    &                           '                    '                (           '
                           $ $           # ! * $
        $                            ! * $ $
      %                $              *
                                                                                                                                                           )   *                 '(                     '               *+           '                )
      &                                   *
      ' $          +                                                                                     &'                                                )
                                 !        *                           !
              ((               $$                         !                                                                                                            "                                    '                                         !
      &                                                           !
                                           *                                  !
      &                                   !%        *                     !                              (
                                                                                                                                                                           # "                      $               '            "                    "
         (                 "                                                                          ,
      -. "              /          "* )      0 * ! 1 ""                                  "           2! 3 4 2                                                                                       "                                                         ,
      5                !!* 6       $ !* 6 %!         2                                   !             /7 1 !!*!
      5$                        $         8                                                               /
      1                           )     1            )                                   9                                                                             -                                .               /    "
                     7 !% : !*                                !               &
                      7 !% : !*                                                              !                &                                                                                                                                   '!
      ;*           !% < !*      %                                 ! =                $                        % *     !              &
      .                          >      2!     8 %   ? %          @ !                                                          )
      1                =        8* "! = . ! A      /* 8* !     @    =                                                      B
                                                                                                                                   * !                                                                                       '                    '       "
      "! <         1       8         0 * ! C! < 1     ! 1 ! 8 < 5 " D)                                                         &
      1            >@!                    %                                                                                                                        '                                    !


      )   3                                   <               < !*                   %           C                  7* 6                 &3   $   *                          *    $ <           %               &
      3                              $$                   !                       5 #: ! 2                    551                        $             $       %           ! =              =               *       =            $            "               *   "       * &




                                                                                                                                                  Exhibit 8
                                                                                                                                                  Page 124
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 134 of 244 Page ID
                                   #:798




                                   Exhibit 8
                                   Page 125
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 135 of 244 Page ID
                                   #:799




                                                                                                                                             "




                                                                                                                                                                         !!
                                                                                                                               " #$                              #
                                                                                                                               %




                              !" " # "
                              $ "%!   %! &"                                           '
                             !      !& !"                                    (                                                                                               !            "
                   !                                                         )
                       "# %&          *   !&    !"
                        #"                                                                                                         "                                                                      # "
          "
                          $ $       $ " + %             !                                                              $       %                       &                         '                    '                (           '
               $              " + %! %!
          %              %     +
          &                          +                                                                                 )   *                 '(                      '               *+           '                )
          ' $          ,      !                                                  '(
                             " + !"                                                                                    )
               ((          %% ! "
          &                              !"
                             !    +                    ! "
                                                                                                                                   "                                     '                                         !
          &                      "&    +                      ! "                 )
             (             "                                                                                                           # "                       $               '            "                    "
          -. #           /         #+ *       0 + " 1 ##            #       2"        3
                                                                                      4
          5             ""+ 6      %! "+ 6 &"         2             "            /7 1 ""+"
                                5%           %                                    /
                                                                                                                                                                 "                                                         ,
          1                       *      1            *             8

                         7 "& 9 "+               " ! '                                                                             -                                 .               /    "
                          7 "& 9 "+                                     "         '
          :+           "& ; "+      &     ! !         " <      %                  & +      "     '
                                                                                                                                                                                                               '!
          .!         =     2"    > &    ?! &             @ " *
          @    & "" 1 ""+" >+ #" < . " 0 + " A" ; B ! /+
          >+ "   1 > !2 1 " @           <    C
                                                 + " #" ; @    A+
                                                                                                                                                                                          '                    '       "
          D*   > ; 5 # D*  '
          1            =@"            &                                                                                        '                                     !


      )   3!                      ! ;                ; "+       & ! A                     7+ 6       ' 3! %   +                          +       % ;         &               '
      3!                         %%       !      "           5 $9 " 2             551                %             %       &           " <   !         ! <               +       < ! ! %                   #       !       +   #       + '




                                                                                                              Exhibit 8
                                                                                                              Page 126
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 136 of 244 Page ID
                                   #:800




                                .   .

                                             'el
                                         ULTRA MICRONIZED NUT




                                        Exhibit 8
                                        Page 127
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 137 of 244 Page ID
                                   #:801



                               'el
                      ULTRA MICRONIZED NUTRITION




                                                                                                                                                             "




                                                                                                                                                                                        !!
                                      DIETARY SUPPLEMEfrilT I 35 GRAMS (I 2 OZ}
                                                                                                                                               " #$                             #
                                                                                                                                               %




                                  ! ! " !
                               # !$     $ %!                                                      &
                                      %   !                                              '                                                                                                  !            "
                  !                                                                      (
                       "# $%             )    %       !
                        "!                                                                                                                         "                                                                     # "
          "
                          $ $           # ! * $                                                                                        $       %                    &                           '                    '                (           '
              $                     ! * $ $
          %               $          *
          &                              *
                                                                                                                                       )   *                 '(                     '               *+           '                )
          ' $         +                                                                      &'
                                !    *        !                                                                                        )
              ((              $$          !
          &                                       !
                                       *                            !
                                                                                                                                                   "                                    '                                         !
          &                           !%      *                             !                (
                                                                                                             (                                         # "                      $               '            "                    "
                                                                                             '
             (
          -. "          /
                           "
                                  "* )      0 * ! 1 ""                      "       2!
                                                                                           ,
                                                                                           3 4
                                                                                                                                                                                "                                                         ,
          5            !!* 6      $ !* 6 %!         2                       !            /7 1 !!*!
                               5$           $                                             /                                                        -                                .               /    "
          1                      )     1             )                      8
                        7 !% 9 !*                         !         &
                         7 !% 9 !*                                              !             &                                                                                                                               '!
          :*          !% ; !*      %                          ! <          $                  % *       !        &

          .          =       2!    >%     ? %         @! )                                                                                                                                               '                    '       "
          @    % !! 1 !!*!   >* "! < . ! 0 * ! A! ; B   /*
          /* /* >* !       @    < C * ! "! ; > ; 5 " D)    &
          1           =@!             %                                                                                                        '                                    !


      )   3                           ;                   ; !*             %        A                 7* 6           &3   $   *                          *    $ ;           %               &
      3                         $$                    !                 5 #9 ! 2             551                     $             $       %           ! <              <               *       <            $            "               *   "       * &




                                                                                                                              Exhibit 8
                                                                                                                              Page 128
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 138 of 244 Page ID
                                   #:802




                 Exhibit 9
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 139 of 244 Page ID
                                   #:803




                                      CLASSIC GREEN EDITION

                                           I




               PRO DUC T INF ORM ATI ON




                                   Exhibit 9
                                   Page 129
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 140 of 244 Page ID
                                   #:804




                                                                                                                technology
                                                                                                                meets.
                                                                                                                premium
                                                                                                                nutrition


                                                                                                                       >   Supports Appetite Management
                                                      CLASSIC GREEN EDITION                                                          ,.
                                                                             I
                                                                             I
                                                                                                                       >   Nutritional Support




                                                                                                                THRIVE Premium Lifestyle DFT is a technology driven
                                                                                                                 breakthrough in Health, Wellness, Weight Management,
                                                                                                                 and Nutritional Support Le-Vel's OFT (Derma Fusion
                                                                                                                Technology) delivery system is a category creator-the
                                                                                                                first of its kind-and now. with fusion 2.0 technology,
                                                                                                                DFT has reached even greater heights. Our DFT
                                                                                                                 delivery system was designed to infuse the derma
                                                                                                                 (skin) with our unique, premium grade THRIVE Lifestyle
                                                                                                                 Formula, different than the Capsule & Shake formula,
                                                                                                                 and to result in a delivery rate benefiting the individual
                                                                                                                over an extended period of time. Simply put-OFT helps
                                                                                                                you achieve premium results for a premium lifestyle.
       TIUPmDJCT r!DIJNa8- eorslean• , Green Coffee Bean
       Extract, Garcinia Cambogia, CoQ7 0, White Willow Bark,                                                   With fusion 2.0 designed to provide greater
       Cosmoperinem, Umonene, Aloe Vera and L·Arglnine. (Forslean~
       and Cosmopenne• are registered trademarks of Sabinsa Corp.)                                               bioavailability, absorption, and nutritional support your
                                                                                                                 results with DFT2.0 should only get better.
       Not IW.tJble kw indlvldualstnd« ,e years    of._ tf,a.;i • e P ~ or bnmlfMtingttnuh
       1doctablforeU5irlOth1s~ rtyoo.wetaonganymeda.t10n.01hM..,.rypeofmed1CII
       lsrue.eon:stJRw-.thadoctor bef<:teusing lhi! PllllU,1..0isoonlll'IJI! \iSI If Jli:ln irriWIOnOCQH
       n,,-.,,..,_...,._.,i,.v.,_u.candn_,""1,p,nd"9                                                            When taken as part of the THRIVE 8-Week
       ~1stranon, orproacudbycorm,on low ~or ~15fm used with dle~dSlonof
       othen or con:stilute f11 use.                                                                             Experience-in conjunction with the THRIVE Premium
                                                                                                                 Lifestyle Capsules and the THRIVE Premium Lifestyle
                                                                                                                Shake Mix-OFT promotes clean and healthy weight
                                                                                                                 management and an overall healthy lifestyle.
                                                                                                                 Individuals following this plan will experience ultra
                                                                                                                 premium results, with benefits such as improved
                                                                                                                 health, wellness, and fitness, as well as, weight
                                                                                                                 management and nutritional support.




                                                                                                           Exhibit 9
                                                                                                           Page 130
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 141 of 244 Page ID
                                   #:805




              Exhibit 10
           to the Declaration of
             Drew S. Hoffman
012312423Case 2:21-cv-02022-DOC-KES                                  Document56789 ÿ Filed
                                                                              22-1    03/22/21
                                                                                              ÿÿ9 Page 142 of 244 Page ID
                                                                              #:806
                      ~      l~VeJ                        THE BRAND       THRIVE     ACHIEVEMENTS        LV REWARDS       LV LIFE
                                                                                                                                       s    "
                                                                                                                                                pc1 M<   CLOUD OFFICE




                                                 PREMIUM LIFESTYLE                   ULTRA MICRONIZED                           LIFESTYLE OFT WITH
                                                     CAPSULES                            SHAKE MIX                            FUSION 2.0 TECHNOLOGY

                                                 PRODUCT INFO                        PRODUCT INFO                               PRODUCT INFO




                                      The THRIVE Experience is a premium lifestyle system, to help you experience peak
                                      physical and mental levels. 7-2-3 premium products taken every morning, that have
                                                                                changed millions of lives.




                             Wt-JAT DO I TAKE?                                     WH AT DOES IT DO?                                       WHA ARE PEOPLE SAYING?




                                                                                   LEAR N M[1 hl ABO UT TH E              I
                                                                                   TH R! Vl EXP ERI EN CE

                                                                Results vary for ind1v1duals There are no guarantees of specific results




                                         I   t                                                                                                                   f ! t @J D




                                                                                        Exhibit 10
https://thrivevitamin.le-vel.com/Products/THRIVE
                                                                                        Page 131
                                                                                                                                                                              313
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 143 of 244 Page ID
                                   #:807




              Exhibit 11
           to the Declaration of
             Drew S. Hoffman
3/20/2021 Case                                      HomeDocument
                                2:21-cv-02022-DOC-KES   | Le-Vel - Premium
                                                                       22-1LevelFiled
                                                                                : Premium Lifestyle
                                                                                       03/22/21     Page 144 of 244 Page ID
                                                                       #:808
                                                                                           ~ FEB
 111111mme ,,~.~ca-=-,.-, - - - - - - - - - - - - - - - - - - - ~"
  ,,.n•~n .. ac .. n(   httpsJne-vel.coml
                                                                                                  •     •
                        170a20t2 - 121,1a,2021                      ~.i-..lAlil. . .~~w&aa..M-   2015




                                                                                                              Find us on      IJ




                                                                     Exhibit 11
https://web.archive.org/web/20160322090613/https://le-vel.com/                                                                     1/1
                                                                     Page 132
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 145 of 244 Page ID
                                   #:809




              Exhibit 12
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 146 of 244 Page ID
                                   #:810




                       THRIVE                         G EL TECHNOLOGY


                    S E QUENT IA L GEL TECH N OLOGY




               PRODUCT IN




                                        Exhibit 12
                                        Page 133
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 147 of 244 Page ID
                                   #:811




                THRIVE
                                                                                                      > Hydrolyzed Collagen+
                                                                                                      > Weight Management+

                                                                                                      > Supports Lean Muscle Mass+




        Supplement Facts:

       Serving Size: 1 packet (30 ml)               Servings Per Container: 16
                                             _         ,_Senlng: % llallJYal,...
                                                                                                     The Formu la
       Calories                                                  90                                  FORM is the latest addition to Le-Vel's Sequential
       Total &a111ohydrate                                      8g                  3%               Gel Technology line. More importantly, it's the latest
       Sugars                                                  6g                                    discovery for the human body and human nutrition.
       Protein                                                15 g                                   Combining our proprietary Hydrolyzed Collagen
       Ingredients: Hydrolyzed <:o11agen Peptides, Purified water,                                   Protein with our proprietary delivery system-
       Fructose, Citric Acid, Natural Flavor, ~ium Sorbate,                                          Sequential Gel Technology- FORM is the world's
       Stevia. Leaf Extract, Glycerin
                                                                                                     only Sequentially absorbed Collagen Protein.
       • Daily Vakles not established.
       - Percent Daily Vakles are based on a 2,000 calorie diet Your daily                           Collagen is the second most common substance
       values may be hi~ or lower depending on your calorie needs.
                                                                                                     found in the human body, the first being water.
                                                                                                     It's estimated that one third of all protein in the body
                                                                                                     is collagen protein. Collagen is the foundation for
                                                                                                     strong connective tissues. Aging causes collagen
                                                                                                     protein to break down, weakening the connective
                                                                                                     tissues. Not only does the collagen break down but
                                                                                                     the body loses its ability to produce more. It's
                                                                                                     believed that this process begins around the age of
                                                                                                     twenty. Our premium grade hydrolyzed collagen
                                                                                                     protein peptides are designed to help the body repair
                                                                                                     itself by introducing collagen protein into the body,
                                                                                                     allowing the body to repair, to rebuild, to FORM.
                                                                                                     This breakthrough discovery of collagen protein.
                                                                                                     combined with a sequential delivery system allowing
                                                                                                     you to truly maximize absorption, has made FORM
                                                                                                     the hybrid product of the decade. Le-Vel is proud to
       •These .st.alffl'ltnts ha'le not been eYaluated by the Food and Orug Adm n111rat10n
       This product 1s not lnle.l'lded to diagnose, treat. cure, CM JJrevent any disease             bring to market this true nutritional innovation, the
       ibe lridemarks appearing hen! belong to Le-Vel 8ra00s. LLC and are registered,                world's only sequentially absorbed hydrolyzed
       pendiog tt111strat1on. CM' prntected by common law 11g~ts oc otherwise are used
       «Ith tl\e permission of olhen or coo~l1tllle fair use                                         collagen protein gel, FORM.



                                                                                             Exhibit 12
                                                                                             Page 134
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 148 of 244 Page ID
                                   #:812




              Exhibit 13
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 149 of 244 Page ID
                                   #:813




                                   Exhibit 13
                                   Page 135
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 150 of 244 Page ID
                                   #:814




                                                                                                                                           m       lVE
                                                                                                                                           AGAINST
                                                                                                                                           CANCER




         OUR MOST POWERFUL ENGINEERED FORMULA
             FOR THE MOST MEANINGFUL CAUSE



         CAMPAIGNS & COLORS BY MONTH                                                                Whether it's a family member, a friend or your own
                                                                                                    personal fight, cancer has impacted us all in one way
         FEBRUARY : COLORECTAL CANCER
                                                                                                    or another. While we're extremely proud of the over
         MARCH : KIDNEY CANCER
                                                                                                    $1,000,000 we've already donated to Breast Cancer
         APRIL : TESTICULAR CANCER                                                                  Awareness over the years, Le-Vel has been inspired to
         MAY : BRAIN CANCER                                                                         take the fight to cancer year round!

         JUNE : LEUKEMIA                                                                            TAC DFTs are a new and versatile addition to Le-Vel's
         JULY : LYMPHOMA                                                                            Wearable Nutrition. For every pack sold, LV will donate

         AUGUST : PROSTATECANCER                                                                    $5 to an outstanding organization committed to

         SEPTl:MBER:BON!CANCl!ll                                                                    fighting against a certain type of cancer we've
                                                                                                    designated for that particular month. You can see the
         OCTOBER : BREAST CANCER                                                                    breakdown in the list to the left.
         NOVEMBER : LIVER CANCER
                                                                                                    Maybe you just want a great looking OFT that covers
         DECEMBER : PANCREATIC CANCER
                                                                                                    all the bases. The TAC OFT may be the perfect "step 3"
         JANUARY : CERVICAL CANCER
                                                                                                    of your THRIVE Experience for: weight management,
                                                                                                    energy support, mood support, antioxidants, and
                                                                                                    enhanced delivery technology. TAC is the most
         THIS PRODUCT CONTAINS: Guarana Extract, Garc1n1a
         Cambog1a, Forslean•. Green Tea Extract, Green Coffee Extract,
                                                                                                    powerful engineered DFTyetl
         5-HTP, Satierial•, Whrte Willow Balk Extract, L-Theanine,
         L-Argirnne, Vrtamin 8·12, Cosmoperine•. Umonene, Aloe Vera                                 Pick from 3 different color themes that will
         Leaf Gel Extract. Proprietary Antioxidant Blefld [Co01 0. Black
                                                                                                    cycle throughout the year (see list to the left for
         Elderberry Extract, Vitamin C, Pterosblbene. Quercetin,
         Oregano OH, Alpha Upo,c Acid, L·Glutathlone, Vrtam,n E].                                   [1] February- May; [2) June- September; and
         (Forslean• and Cosmoperin~ are registered trademarks of
                                                                                                    [3] October- January). Or, better yet, add TAC DFT to
         Sabinsa Corp. SatiereaI• is a registered trademark of
         INOREAL International patents pending.)                                                    your autoship and the colors will change up for you
                                                                                                    automatically every 4 months. Either way, $5 will go
         NQl~for,rdM!lal:lin!s la~dq_lfyouareJn'O(ln0rP"Nttlttdln;ICD!llull
         1dcxb"~ISffl!ltl'l!lpmd!d.ll1(lllntaking~medicrt!oo..otha¥1!1r,ytypi!ofm!dic.1I
         ~ mmftwfth ldcclol'bffinkllingti=;prtdlCt.. l'.iamfttiWPLISe ! tklJl ~ O l n l d .
                                                                                                    toward the fight against cancer for each pack ofTAC
         Thl'tr~appe,,,..MQ,-tn!b'lgWJL!'Vl!4Bml:11,W:Rl•~pe'dng
         n!Qi51ml01\orpralll!dldbya)fMiol'Jlaw11Qritlaroth!rwlae1relmdM#lrtlttie,mtiJ1ond           DFTs you purchase. WE THRIVE WITH PURPOSE!
         oth«&ar~l!faur.e.




                                                                                              Exhibit 13
                                                                                              Page 136
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 151 of 244 Page ID
                                   #:815




              Exhibit 14
           to the Declaration of
             Drew S. Hoffman
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 152 of 244 Page ID
                                        #:816
3/20/2021                                                                          A Race To End Barriers


                   Resou rces   Blog   Journahsts                                                                                       Log In    s,gn Up   Data Privacy   Send a Release




                   CI SI ON.
                   PR Newswire
                                                    News      Products         Contact                                                                                         Search   Q

                    Ne\N'Sin Focus        Business & Money        Science & Tech       Lifestyle & Healt h        Policy& Public Interest        People & Culture




                                A Race To End Barriers
                                Le-Vel supports Hoyt Foundation's efforts to improve quality of life for
                                those living with d isabilities




                                NEWS PROVIDED BY                                                                                       SHARE THIS ARTICLE
                                Le-Vel Brands, LLC-
                                Jul 29, 2016, (l]cyJ ET                                                                                0 0 0 8 00
                                DALLAS, July 29, 2016 / PRNewswire/ -- Le-Vel Brands, LLC. the world leader in human nutritional innovation, presented
                                the Hoyt Foundation with a $240,000 donation from the proceeds of its limited-edition Hoyt Derma Fusion
                                Technology (DFTs}, of which $5 from every purchase in June was earmarked for the Hoyt Foundat ion. Founded by
                                athletes Dick and Rick Hoyt of t eamhoyt.com, the Hoyt Foundation strives to build the individual character,
                                conf idence and self-esteem of America·s disabled and physically challenged young people through inclusion in all
                                facets of daily life.




                                                                         ;.Thrive4Hoyt: Limited              >erma Fusion Technology

                                   <                                                                                                                                       >




                                                                                                                      •
                                  ::Thrive4Hoyt: Limited Edition Derma i:usion Technology

                                            4:Thrive4Hoyt: Limited Edition Derma !=usion Techno logy

                                                                    0

                                "I want to thank Le-Vel and all of their representatives for working so hard during the month of June to raise
                                awareness and funds for the Hoyt Foundation through the sale of Hoyt OFTs,· said Dick Hoyt. '"This wonderful
                                contribution from Le-Vel will enable the Hoyt Foundation Inc. to support more local organizations and, in turn, help
                                enhance the lives of countless individuals who live wit h disabilities.·


                                Established in 2012, Le-Vel is a cloud-based virtual direct selling company, t he first of its kind in the direct sales
                                industry. Company Founders Jason Camper and Paul Gravette built their company on a platform that would enable
                                maximum investment in superior ingredients. Their mission was to help people throughout t he world not j ust survive,
                                but thrive with simple yet highly effective products t hat would boost t heir energy, enable them to feel better and
                                meet the demands of daily life head on. Four years later, this $500 million company enj oys a g lobal following of
                                independent Brand Promoters and customers who have grown the brand organically through powerful product
                                testimonials. Quite simply, they're feeling better and doing more t han they ever thought possible.


                                Le-Vel's Derma Fusion Technology, or OFT, is part of a simple three-step regimen called THRIVE, designed to help
                                people of all ages live healthier, more active and vital lives. The f irst of its kind, the OFT time-released delivery system
                                infuses the skin, or derma, with Le-Vel's unique THRIVE Lifestyle Formula. Consumers experience benefits including
                                increased mental performance and appetite management. Used in tandem with THRIVE Premium Lifestyle Shake
                                and THRIVE Premium Lifestyle Capsules. THRIVE helps people recapture their well-being and reach peak physical and
                                mental levels through weight management, digestive support, healthy joint function and lean muscle support.
                                among other benefits. The limited-edition Hoyt DFT features t he -Yes You Can· call to action of the Hoyt Fou ndation,
                                along with the organization's logo.




https://www.prnewswire.com/news-releases/a-race-to-end-barriers-300306075.html                                                                                                              1/2
                                                                                         Exhibit 14
                                                                                         Page 137
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 153 of 244 Page ID
                                        #:817
3/20/2021                                                                   A Race To End Barriers

                            The legendary Dick Hoyt was the surprise headline speaker during Le -Vel's convention, held April 29-30 in Grapevine,
                            Texas. The moving story he shared of his son's perseverance was incredibly inspiring to the more t han 20,000 Le-Vel
                            independent Brand Promoters in the aud ience. Dick. a retired Lt. Colonel, t ravels the country educating the public
                            about d isability awareness and promoting the motto, '"Yes. You Can.· His son, Rick was born in 1962 as a quadriplegic
                            w ith cerebral palsy and without the ability to speak. But h is family remained undeterred by those cha llenges and
                            fiercely supported h is quest for independence and par ticipation in community, sports, education and t he w orkplace.
                            Wit h Dick by his side, Rick has competed in more than 1,100 athletic events in the last 37 years. including 32 Boston
                            Marathons and six lronman com petitions. This father-son pair, known as Team Hoyt. are continually push ing the lim its
                            of what was previously thought possible for people living w ith d isabilities.


                            "The Hoyts are proof that, with perseverance, belief and a strong support system, we can ach ieve incredib le things. On
                            behalf of our employees, independent Brand Promoters and their customers, w e're honored to support Team Hoyt
                            and the Hoyt Foundation in their tireless efforts to help the disabled and p hysically challenged live their lives to the
                            fullest; said Pau l Gravette, Co-CEO, Co-OVvner and Co-Founder of Le-Vel.


                            Adds fellow Co-Founder, Co-owner and Co-CEO Jason Cam per: "Team Hoyt s message of 'Yes, you can' is something
                            we should all take to heart, as it inspires each one of us to rise to the o ccasion, no matter the obstacles. As a company,
                            we share t heir m ission to help people who face some of the toughest hurdles to push beyond their barriers and
                            achieve excellence in their lives, w hile inspiring others do the same. We're thrilled that we were able to lend a hand to
                            help Team Hoyt as they continue to create more opportunities for people living w ith d isabilit ies:


                            Aboutle-Vel
                            Founded in 2072 by Jason Camper and Pau l Gravette, Le-Vel formulates and sells nutritional/health and wellness
                            products and is the only health and wellness company that uses cloud-based technology for its day-to-day operat ions.
                            Le-Vel's cloud-based infrastructure enables the company to keep overhead to a minimum w h ile increasing
                            commissions to its Promoters and putting more money into the Thrive produ ct lin e. Le-Vel products include DFT,
                            Thrive Premium Lifestyie Capsules, THRIVE Premium Lifestyle Mix, THRIVE Kids, Activate, Boost, Balance, Black Label,
                            FORM, Move and Rest. Le-Vel has over 4.5 million Customer and Promoter accounts, current ly ships with in the Un ited
                            States. Canada, Australia, New Zealand and the United Kingdom and is look ing to surpass $500 million in annual
                            revenue in 2016. For m ore information about Le-Vel, visit le -vel.com.


                            Cont act: Drew Hoffman (Drew.Hoffman@le-vel.com)


                            Video - https://youtu.be/ZV495gwl3Ao


                            Photo - http://photos.prnewswire.com/prnh/20l60728/394032


                            Photo - http:// photos.prnewswire.com/prnh/20l60728/394033


                            Photo - http:// photos.prnewswire.com/prnh/20l60728/394043


                            Photo - http://photos.prnewswire.com/prnh/20l60728/394044


                            Logo - http://photos.prnewswire.com/prnh/20l50820/259960L0 GO


                            SOURCE Le-Vel Brands, LLC


                            Related Links
                            http://le -vel.com




                  Contact Cision                      Prod u cts                            About                                  My Servi ces

                                                     C1s1on Commumcat10n Cloud!t            About PR Newswire                      AJI New Releases
                                                     For Marketers                          About C ISK>n                          On line Member Center
                                                     For Public Relations                   Become a Publrshing Partner            ProfNet
                                                     For IA & Comphance                     Become a Channel Partner
                  'I fin                             For Agency                             careers
                                                     For Small Business                     COVID-19 Resources
                                                     All Products                           Access1b,hty Statemen t




https://www.prnewswire.com/news-releases/a-race-to-end-barriers-300306075.html                                                                             2/2
                                                                                   Exhibit 14
                                                                                   Page 138
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 154 of 244 Page ID
                                        #:818
3/20/2021                                                          Le-Vel Continues Race To Break Down Barriers


                   Resou rces   Blog   Journalrsts                                                                              Log In    Sign Up   Data Privacy   Send a Release




                   CI SI ON.
                   PR Newswire
                                                     News     Products           Contact                                                                              Search    Q

                    Ne\N'Sin Focus         Business & Money      Science & Tech       Ufestyle & Health   Policy& Public Interest        People & Culture




                                 Le-Vel Continues Race To Break
                                 Down Barriers
                                Company once agai n backs Hoyt Foundation's mission o f inclusion and
                                empowerment of disabled young people




                                NEWS PROVIDED BY                                                                               SHARE THIS ARTICLE
                                Le-Vel Brands -
                                Jun 06, 2019, 08:00 ET                                                                         0 0 0 8 00
                                FRISCO, Texas, June 6, 2019 / PR.Newswire/ -- Le-Vel Brands, LLC, the world leader in human nutritional innovation, has
                                kicked off a month-long promotion in which $5 from the sale of each pack of lim ited -edition Hoyt Derma Fusion
                                Technology (OFT] w ill be donated to the Hoyt Foundation. Founded by athletes Dick and Rick Hoyt, the Hoyt
                                Foundation strives to build the individual character, confidence and self-esteem of America's d isabled and physically
                                challenged young people through inclusion in all facets of daily life.




                                  Le-Vel continues race to break down barriers



                                In the spring of 1977, Rick Hoyt told h is father. Dick. that he wanted to participate in a 5-m ile road race to benefit a
                                local Lacrosse player who had been paralyzed in an accident. It was an extraordinary request for one reason: Rick had
                                been born 15 years earlier as a q uadriplegic w ith cerebral palsy and w ithout the ability to speak. But his family
                                remained undeterred by those challenges and f iercely supported his quest for independence and participation in
                                community, sports, education and the workplace. In 1972, a group of engineers at Tufts University built an interactive
                                computer for Rick that enabled him to communicate in full sentences - and "no" simply wasn't in his vocabulary.


                                Dick agreed to push Rick in his wheelchair, and they finished all five m iles. Although they came in second to last, Rick
                                was on top of the world, telling his dad that when they raced, his disability d isappeared. That rea lization was j ust t he
                                beginning of what would become more than 1.000 races completed, including marathons. duathlons and triat h lons,
                                six of t hem lronman competitions. The fat her-son duo's 1,0ooth race was the 2009 Boston Marathon. To t his day, Dick,
                                a retired Lt. Colonel, travels the country educating t he public about disability aw areness and promoting the motto,
                                "Yes, You Can.· Together with Rick, the pair, known as Team Hoyt, are continually pushing the limits of what was
                                previously thought possible for people living w ith d isabilit ies.


                                ·our ongoing partnership with The Hoyt Foundation is something w e're incredibly proud of," say Le-Vel Co-CEOs
                                Jason Camper and Paul Gravette. · 1n 2015, we donated $50,000 and in 2016, thanks to our Brand Promoters and their
                                customers who rallied behind the cause, we presented $240,000 to The Hoyt Foundation. We're excited to see how
                                much support we can generate this year. Our Brand Promoters, their customers and our employees are extremely
                                passionate about supporting the Foundation's m ission to help disabled and physically challenged young people live
                                their lives to the fullest. Its an honor to lend a hand of support to people who truly personify what it means to
                                overcome obstacles and achieve greatness."


                                For more information about limited-edit ion Team Hoyt OFT, visit https://le-vel.com/ Lander/Thrive4Hoyt.


                                About Le-Vel


https://www.prnewswire.com/news-releases/le-vel-continues-race-to-break-down-barriers-300862773.html                                                                                1/2
                                                                                           Exhibit 14
                                                                                           Page 139
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 155 of 244 Page ID
                                        #:819
3/20/2021                                                    Le-Vel Continues Race To Break Down Barriers



                             Founded in 2012 by Jason Camper and Paul Gravette, Le-Vel formulates and sells health and wellness products and
                             skincare. In 2018, less than six years after the company's inception, Le-Vel reached a milestone of $1.5 billion in lifetime
                             orders.


                             Le-Vel products include t he TH RIVE Experience (consisting of the three core products THRIVE Premium Lifestyle OFT,
                             THRIVE Premium Lifestyle Capsules and THRIVE Premium Lifestyle M ix), Activate, Balance, Black Label, Blast, Boost,
                             BURN, Cafe, DUO, Expand, FORM, Move, PRO, Pure, Rest, THRIVE BITES, THRIVEFIT, THRIVE K, Ultra, and White Label.
                             In April 2019, Le-Vet launched its THRIVE SKIN line, which has been a wild success and provided amazing benefits to
                             TH RIVERS around the world. Le-Vel has more than 8 m illion Customer and Brand Promoter accounts, currently ships
                             w ithin the United States, Canada, Australia, New Zealand. the United Kingdom, and Mexico.


                             For more information about Le-Vel, visit   www le-vel com   t he Le-Vel Facebook Page Le-Vel on Tw itter lostag.ra.m and
                             the Le-Vel YouTube Channel.


                             Media Contact: Liz Reuth, liz.reut h@lle-vel.com


                             SOURCE Le-Vel Brands




                             Also from this source                                                                         Ex p lore
                             Thrive, Fight, Win, Le-Vel Goes To Battle Against                                             More news releases in s im ila r
                             Cancer...                                                                                     t opics

                                                                                                                           Health Care & Hospit als

                                                                                                                           Supplementary Medicine
                             Time For A Gut Check, Introducing THRIVE BIOTIC By
                             Le·Vel...                                                                                     General Sports

                                                                                                                           Corporate Social Responsibility

                                                                                                                           People Wrth Disabilities




                  Co ntac t Cision                    Products                               A bout                                     My Servi ces

                                                      Cision Communication Cloud©            About PR Newswire                          All New Releases
                                                      For Marketers                          Aboutersion                                On line Member Center
                                                      For Public Relations                   Become a Publishing Partner                ProfNet
                                                      For IR & Compliance                    Become a Channel Partner
                  'JI f in                            For Agency                             careers
                                                      For Small Business                     COVID-1'3 Resources
                                                      All Products                           Accessibility Statement

                                                                                             Global Sites ,,.._


                                                                                                                                                           Cooynght C 2021 C,s,or, us ,nc




https://www.prnewswire.com/news-releases/le-vel-continues-race-to-break-down-barriers-300862773.html                                                                                        2/2
                                                                                    Exhibit 14
                                                                                    Page 140
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 156 of 244 Page ID
                                   #:820




              Exhibit 15
           to the Declaration of
             Drew S. Hoffman
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 157 of 244 Page ID
                                        #:821
3/20/2021                        Le-Vel Kicks Off Campaign To Support Breast Cancer Awareness - National Breast Cancer Foundation




           I
            •! NATIONAL
            ~ ~~c5JR
               FOUNDATION, INC
                                                    About Breast Cancer       Find Support      Get Involved     More ..,       Q
                                                                                                                                                 •
                                                                                                                                          • +·IHI& Mihi&
       "




                                                                               O CTOBER 1, 2 0 19




                      Le-Vel Kicks Off Campaign To
                    Support Breast Cancer Awareness

                                          DALLAS, TX, Oct. 1, 2019 - Fo r the fifth consecutive year, Le-Vel, t he world leader in
                                          human nut ritional and skincare innovation, kicked off its month-lo ng campaign to
                                          support the Nat ional Breast Cancer Foundation (NBCF). Le-Velis donati ng $5 for
                                          every limited-edition Breast Cancer Awareness PINK DFT Ultra and PINK Label DFT
                                          pack sold during the month of October. This year, Le-Vel is on a mission: to break the
                                          $1 million m ilestone in total donations to NBCF.



                                          Founded in 1991 by breast cancer survivor Janelle Hail, NBCF maintains a steadfast
                                          m ission to provide help and inspire hope to those affected by b reast cancer through
                                          early detection, education and support services. For the last 13 years, NBCF has
                                          received the highest rating of four stars by Charity Nav igator, America's largest
                                          independent charity evaluator.



                                          "NBCF is grateful for the five years of partnership w ith Le-Vel and for their support to
                                          our mission of Help ing Women Now," said Janelle Hail, NBCF Founder & C EO. "They
                                          have nearly reached the $ 1 m illion mark in funds raised to join our top donor
                                          recognition tier, The Circle of Hope. These funds will enable us to continue providing
                                          help and inspiring hope through our p rograms to t housands of women affected by
                                          breast cancer across the U.S."



                                          Throughout October, Le-Vel is having a "p ink out" on all of its social media channels,
                                          symbolizing the company's commitment to the fight against b reast cancer.
                                          #THRIVE4PINK is the company's call to action and a symbol of their ind ependent
                                          Brand Promoters' and customers' passion for supporting those in need. Wearing a
                                          Breast Cancer Awareness PINK DFT Ult ra o r PINK Label DFT identifies all TH RIVERS'
                                          commitment to the cause and their $5 donation to NBCF. The PINK DFT Ultra and
                                          PINK Label DFT is part of t he THRIVE Experience, a 3-step premium lifestyle system
                                          designed to help experience peak physical and mental levels. The 3-step system
                                          includes Premium Lifestyle Capsules, an Ultra Micronized Shake Mix and a Lifestyle
                                          D FT.



                                          Ten randomly selected Brand Promoters will travel to Dallas in Nove mber to tour the
                                          N BCF facility, learn about the organ izat ion's efforts and assem ble HOPE Kits filled w ith
                                          thoughtful, comforting and encouraging items for patients undergo ing b reast cancer
                                          treatment. These TH RIVERS will be selected from Breast Cancer Awareness DFT
                                          orders p laced through October 15, 2019. All t ravel and accommodation costs w ill be
                                          covered by Le-Vel.




https://www.nationalbreastcancer.org/press-release/le-vel-kicks-off-campaign-to-support-breast-cancer-awareness/                                           1/3
                                                                               Exhibit 15
                                                                               Page 141
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 158 of 244 Page ID
                                        #:822
3/20/2021                    Le-Vel Kicks Off Campaign To Support Breast Cancer Awareness - National Breast Cancer Foundation

                                         "On behalf of all of our Prom oters and customers, we're honored to support the
                                         National Breast Cancer Foundation in its goal to increase the numbe r of breast cancer
                                         survivors and ensure that women everywhere have access to the resources and
                                         information they need for early detection and treatment. Reaching S1 million in
                                         donations is an important milestone for THRIVE RS everywhere and shows t he
                                         incredible impact we are making together; say Le-Ve) Co-CEOs Jason Camper and
                                         Pau l Gravette.



                                         PINK DFT Ultra and PINK Label is available now. To be a part of Le-Vel's campaign,
                                         please visit here.



                                         About Le-Ve)



                                         Founded in 20 12 by Jason Camper and Paul Gravette, Le-Vel formulates and sells
                                         health and wellness products and skincare. In 2019, less than seven years after the
                                         company's inception, Le-Vel reached a milestone of S2 billion in lifetime o rders.



                                         Le-Vel products include the THRIVE Experience (consisting of the th ree core products
                                         THRIVE Premium Lifestyle DFT, THRIVE Premium Lifestyle Capsules and THRIVE
                                         Premium Lifestyle Mix), Activate, Balance, Black Label, Blast, Boost, BURN, Cafe, DUO,
                                         Expand, FORM, Move, PRO, Pure, Rest, Sculpt, THRIVE BITES, THRIVEFIT, THRIVE K,
                                         Ultra, and White Label.



                                         In April 2019, Le-Ve) launched its THRIVE SKIN line, which has been a w ild success
                                         and provided amazing benefits to THRIVE RS around the world. Le-Ve) has over 10
                                         million Customer and Brand Promoter accounts and currently ships within the United
                                         States, Canada, Australia, New Zealand, the United Kingdom, and Mexico.


                                         For more information about Le Vcl, visit www.lc vcl.com, the Le Vcl Faccbook Pag e,
                                         Le-Ve) on Twitter, lnstagram and the Le-Vel You Tube Channel.



                                         Pob1 shed October 1 2019




                 Help support                                                                                   Q   Donate

                 women in neect
                                                                                                                Get Involved
                                                                                                 \
                 Donations are always appreciated, but there are lots of great
                 ways to get involved.




                          Helping                                                                                                 Submit
                          \Vomen Now.

                      • RR'. :.q
                                                                                                                                   ~       CKl~ITV
                                                                                                                                   l' llln:ill'Oil
                                                                                                                                       ****
https://www.nationalbreastcancer.org/press-release/le-vel-kicks-off-campaign-to-support-breast-cancer-awareness/                                     2/3
                                                                            Exhibit 15
                                                                            Page 142
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 159 of 244 Page ID
                                        #:823
3/20/2021                          Le-Vel Kicks Off Campaign To Support Breast Cancer Awareness - National Breast Cancer Foundation


                 Early Detection                     Patient Navigator Program              Corporate Partnership     Our Impact

                 D iagnosis                          HOPE Kit                               Fundraise                 Our Founder

                 Stages                              Metastatic Breast Cancer Retreats      Game Pink                 Our Corporate Partners

                Types                                Breast Cancer Support Group            Share                     People

                Treatmen:                            Breast Hea lth Education               Volunteer                 Careers

                                                     Navigating Breast Cancer In The        Shop Hope                 Financ ial Reports
                                                     Workplace
                 Breast Cancer FAQs                                                         Breast Cancer Awareness   Contact Us
                                                     Breast Cancer Research                 Month
                 Resources                                                                                            Media Inquiries
                                                                                            Planned Giving




                                                                                                                                               ©0000




https://www.nationalbreastcancer.org/press-release/le-vel-kicks-off-campaign-to-support-breast-cancer-awareness/                                       3/3
                                                                                       Exhibit 15
                                                                                       Page 143
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 160 of 244 Page ID
                                        #:824
3/20/2021                             Le-Vel Celebrates 6 Years Of Supporting Breast Cancer Awareness With Annual Campaign


                   Resources   Blog   Journalists                                                                            Log In    Sign Up   Data Pr vacy   Send a Release




                   CIS IO N
                   PR Newswi re
                                                    News     Products       Contact                                                                                Search    Q


                    News in Focus         Business & Money      Science & Tech   Lifestyle & Health   Pol icy& Public Interest        People & Culture




                               Le-Vel Celebrates 6 Years Of
                               Supporting Breast Cancer
                               Awareness With Annua l
                               Campaign
                               Company has surpassed $1 million in lifetime donations in its
                               partnership with NBCF



                               NEWS PAOVIDED BY                                                                             SHARE THIS ARTICLE
                               Le·Vel Brands -
                               Oct 01, 2020, 09:00 ET                                                                       0 0 0 8 00
                               FRISCO, Texas, Oct . 1, 2020 / PR Newswire/-- Le-Ve1, the leading innovator in nutrition and skincare, has announ ced its
                               commitment to continue to support the National Breast Cancer Foundation in its efforts to provide help and hope to
                               those affect ed by breast cancer. Starting today, Le-Vel is donating $5 for every limited-edition Breast Cancer
                               Awareness PINK DFT Ultra and PINK Label DFT pack sold through Oct. 31.


                               Last year Le-Vel exceeded Sl million in lifetime donations to NBCF. As a resu lt, the company received NBC F's highest
                               level of donor recognition, the Circle of Hope Award.




                                  LE-VEL CELEBRATES 6 YEARS OF SUPPORTING BREAST CANCER AWARENESS W ITH ANNUAL CAMPAIGN



                               "We are thankful for Le-Vel's support of our mission and their six years of part nership with NBCF said Janelle Hail,
                               NBCF Founder & CEO. "This past year they reached the Sl million mark in funds ra ised to join our top donor
                               recognition t ier, The Circle of Hope. These funds will enable us to continue providing help and inspiring hope to
                               thousands of Vv'Omen affected by breast cancer across the U.S so t h at no one faces breast cancer alone:


                               One in every eight women will be d iagnosed with breast cancer in her lifetime. There is currentty no known cure, and
                               earty d iagnosis is critical for survival. Through t he National Mammography Program, a net\oVOrk of partner medical
                               facilit ies across the United States, NBCF provides grants for free breast screening and d iagnostic services to those in
                               need.


                               "It s an honor to j oin NBCF and help further their mission to support those affected by breast cancer. We're immensely
                               proud of our Thrivers throughout the world for spreading the message far and wide that, working together, we can
                               ensure that all women, regardless of their circumstances, have access to potentially life-saving services," say Co-CEOs
                               Jason Camper and Paul Gravette.


                               To symbolize Le-Vel's ongoing support of this important cause, there will be a "pink-out" on Le-Vel's social media
                               throughout October. :+THRIVE4PINK is Le-Vel's call to action and a symbol of Thrivers' passion for supporting those in
                               need. Wearing a Breast Cancer Awareness PINK OFT Ultra or PINK Label OFT identifies Thrivers' contributions to
                               creating a world in w hich breast cancer is no longer a reality.


                               PINK DFT Ultra and PINK Label are available now. To show your support and #THRIVE4PINK, visit us here: h l l ~
                               VP.l.c.om AanciP.r/THRIVF4Pink


https://www.prnewswire.com/news-releases/le-vel-celebrates-6-years-of-supporting-breast-cancer-awareness-with-annual-campaign-301143953.html                                     1/2
                                                                                      Exhibit 15
                                                                                      Page 144
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 161 of 244 Page ID
                                        #:825
3/20/2021                        Le-Vel Celebrates 6 Years Of Supporting Breast Cancer Awareness With Annual Campaign



                            About Le-Vel
                            Founded in 2012 by Jason Camper and Paul Gravette, Le-Vel formulates and sells health and wellness products and
                            skincare. le-Ve! products include the THRIVE Experience (consist ing of the three core products, THRIVE Premium
                            Lifestyle DFT, THRIVE Premium Lifestyle Capsules and THRIVE Premium Lifestyle Mix), and TH RIVE SKIN (a CBD
                            skincare system). All of Le-Vel's p roducts contain premium vitamins and nutrients made with the highest quality
                            ingredients.


                            In 2019, less than seven years after the company's inception, Le-Vel reached a m ilestone of $2 billion in lifetime orders.
                            Le-Vel has over 10 million customer and Brand Promoter accounts and currently ships w ithin the United States,
                            Canada, Australia, New Zealand, and the United Kingdom.


                            For more informat ion about Le-Ve t, visit www.le-vel.com and follow us on l.o..sl.ag_ra_m @le_veloffical, ~ Iwiller
                            and ~ .




                            Media Contact: Liz Reuth, ~


                            SOURCE Le-Vel Brands




                            Related Links
                            h ttp://Le-Vel.com




                            A lso from this sou rce                                                                     Ex pl o re
                            Thrive, Fight, Win, Le-Vel Goes To Battle Against                                           More news releases in sim i lar
                            Cancer...                                                                                   topics

                                                                                                                        Qetail

                                                                                                                        Cosmetics and Person al Care
                            Time For A Gut Check, Introducing THRIVE BIOTIC By
                            Le-Vel...                                                                                   Household, Consumer & Cosm etics

                                                                                                                        Health Ca re & Hospitals

                                                                                                                        Women




                  Contact Cision                     Products                              About                                     My Services

                                                     CISion Communication Cloud(9          About PR New!>W!re                        All New Releases
                                                     For Marketers                         AboutCision                               Onli ne Member Center
                                                     For Public Relations                  Become a Pubhshmg Partne r                ProfNet
                                                     For tR & Compliance                   Become a Charv1el Partner
                  '#fin                              For Agency
                                                     Fur S111c1II &bin =                   C0\11D· l~ R~ru::,
                                                     All Products                          AccesSlbthty Statement

                                                                                           Global Sites A


                                                                                                                                                     Q)py>Qht C 2021 C 1'>10t' US Inc




https://www.prnewswire.com/news-releases/le-vel-celebrates-6-years-of-supporting-breast-cancer-awareness-with-annual-campaign-301143953.html                                            2/2
                                                                                    Exhibit 15
                                                                                    Page 145
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 162 of 244 Page ID
                                   #:826




              Exhibit 16
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 163 of 244 Page ID
                                   #:827




                             Pie Manne Toys for Tots i=oundat1on   $ 140,000.0
                       One Hundred Forty Thousand and 001100               o   ••




                                     Exhibit 16
                                     Page 146
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 164 of 244 Page ID
                                   #:828




              Exhibit 17
           to the Declaration of
             Drew S. Hoffman
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 165 of 244 Page ID
                                        #:829
3/20/2021                                     Le-Vel Announces December Initiative Supporting Toys for Tots | Direct Selling News




            I) ff{ J--4:( :'l '                                             DSU2'.:l2I      C on·ent v   D SN Globa l Celebrot on v   Vendor D1recto'y       CCR Progra'11            Connect v

            SELLI.\1G                                                                                                                                                                             o.
            ~1~,,rs                                                         f 1narc1a l v




         Le-Vel Announces December Initiative
         Supporting Toys for Tots                                                                                                                            g      OPEN 9AM- 8PM           ~
         By DSN Sta'f      December 4 2015     O•                                                                                                        ~    B: =~~~:Ui

                                                                                                                                            ArchiYes
                                                                                                                                            !Seect Month         vi

                                                                                                                                            Read August DS11i Digital Format
                                                                                                                                                                      ,,.m,·,
                                                                                                                                                                      \'11..l,!,,"·
                                                                                                                                             FEBRUARY                        ....~~•
                                                                                                                                              DIGITAL \
                                                                                                                                               ISSUE



         Following an October promotion benefitting the ~ational
                                                                                                                                            Subscribe to Print
         Breast Cancer Foundation, Le-Vel is partnering with ~tarine
         Toys for Tots Foundation in December to provide toys for
         children this holiday season.
         The nutr"ton a'ld we·gnt-ma'lagement company has ·ntroduced a Ho ·day Ed.ton DFT product, wth $5 of each
         purchase bene'1n·ng ~oys for Tots. ~he company's patent-pending OFT oaten ·sworn direct yon tne skin to suppo-t
         the body's metaoolism process. A s·milar promoto'l during Breast Cancer Aware1ess Mont h in October ra·sed
         $250,000 to fund cancer researcn and preventon programs.

         Toys for Tors, a program of me U.S. Mar"ne Corps Reserve, d ·str"butes new, unwrapped toys to ess fortunate children
         throughout the U.S. Leading up to the ho "day season each year. the progra-n collects toy donatons at more than 700
         s·tes across the country. A net proceeds donated by Le-Ve wi be used by the program to purchase toys.

         In addition to ts product promoton. Da as-based Le-Ve ·s encouraging ts network of independent Promoters- who
         number about 90,000--to hod reg"ona toy dr'ves or Loca s" dur'ng the montn of December.

         "'We are thr" led to ha'Je Le-Ve on board tnis ho ·day season,• Bi Grein, Toys i-or Tots Foundation Vice President of
         Marker ng and a r etired Mar·ne, sa·d in a statement. 1"heir monetary donat"on along with the numerous toy drives
         hosted by Promoters w I guarantee that many add·tona d·sactva11taged chi dren across the country w· I have a                       Sponsored Content
         memorab e Chr'stmas.

                                                                                                                                                             FWllJOllOI
                                                                                                                                                             DIRECT SELLING
                                                                                                                                                             COMPANIES
         Posted in Le-Ve News




            Leave a Comment                                                                                                                    Mastering Order
                                                                                                                                               Fulfillment in
         You must be egged ·n to post a comment
                                                                                                                                               Direct Sales
                                                                                                                                              By Arrware     M;ry 27. 2020




                                                                                                                                            Sponsored Content




                                                                                                                                              Sh opify P LUS
                                                                                                                                              Firestorm®: A
                                                                                                                                              Powerful
                                                                                                                                              Combination for
                                                                                                                                              the Future
                                                                                                                                              By Jerry Reyno ds I March



https://www.directsellingnews.com/le-vel-announces-december-initiative-supporting-toys-for-tots/                                                                                                       1/2
                                                                                               Exhibit 17
                                                                                               Page 147
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 166 of 244 Page ID
                                        #:830
3/20/2021                                 Le-Vel Announces December Initiative Supporting Toys for Tots | Direct Selling News

                                                                                                                20, 2020




                                                                                                               Sponsored Content




                                                                                                                Penny:The
                                                                                                                Intelligent Personal
                                                                                                                Assistant For Direct
                                                                                                                Sales
                                                                                                                By Penny I March 17, 2020




            Direct Selling 'iews                  '1enn                              Categories                            Subscribe to Print
            58'.:'.J oe~,0ua:::,, Jr                                                 Se ea Category               "'
            P a"O ~, 0 5020
            u~ :ed S:a:es c/ ~-ne~ :::a




https://www.directsellingnews.com/le-vel-announces-december-initiative-supporting-toys-for-tots/                                                2/2
                                                                           Exhibit 17
                                                                           Page 148
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 167 of 244 Page ID
                                        #:831
3/20/2021                                                   Le-Vel Raises Substantial Amount In Toys For Tots Campaign


                    Resources   Bk>g    Journahsts                                                                              Log In    S gn Up   Data PnvaC)   Send a Rel ease




                    CIS IO N
                    PR Newsw ire
                                                     News     Products       Contact                                                                                 Search     Q


                     Ne-..vs tn Focus      Business & Money      Science & Tech     Llfestyfe & Health   Policy & Public Interest        People & Culture




                                 Le-Vel Raises Substantial
                                                                                                                                                    ~
                                 Amount In Toys For Tots                                                                                                    ~
                                 Campaign
                                 Donations help provid e g ifts t o chi ldren in n eed during Christmas
                                                                                                                                            l~VeI
                                 season




                                 N EWS PROVIDED BY                                                                             SHARE THIS ARTICLE
                                 Le•Vel Brands -
                                Jan 25, 2018, 09:00 ET                                                                         o o e e oo
                                 DALLAS, Jan. 25, 2018 /PRNewsw ire/ -- Children in communities across t he country woke up to unexpected g ifts on
                                 Christmas morning than ks to money raised by Le-Vel for the U.S. Marine Corps Reserve Toys for Tots Program.


                                 Le-Vel Brands, LLC, the world leader in human nutritional innovation, donated $5 from every purchase in December of
                                 their limited-edition Holiday Derma Fusion Technology {DFT) for t his worthy cause. The campaign resulted in another
                                 successful rou nd of donations for children in need, with the total contrib ution from Le-Vel's two Toys for Tots
                                 campaigns exceeding $250,000.


                                 '"This fundraiser is one of our favorites at Le -Vel. There's nothing better than g iving less fortunate children a chance to
                                 experience the magic of the season. We're so grateful we can p lay a part in this important nationwide p rogram,· said
                                 Drew Hoffman, COO & Chief Legal Officer of Le-Vel.


                                The mission of the U.S. Marine Corps Reserve Toys for Tots Program is to collect new, unwrapped toys, and distribute
                                 those toys as Christmas gifts to children in commun ities across the United States.


                                 "We were very pleased to welcome back Le-Vel as a national corporate sponsor of the Marine Toys for Tots Program,"
                                 said retired Marine Colonel Ted Silvester, vice presid ent of the Marine Toys for Tots Foundation.


                                 "Find ing a present under the t ree on Christmas morning is an experience every child deserves, and Le-Vel has
                                 certai nly done more than its fai r share to h elp us bring that joy to child ren whose families have suffered so much.
                                 Their community service goals certainly align with those the Marine Corps has promoted for nearly70 years t h rough
                                 our Toys for Tots Program .


                                 "With their generous support we will be able to fulfill the Christmas holiday d reams of thousands of less fortunate
                                 children who otherwise might be forgotten:


                                 Le-Vel is committed to the Toys for Tots m ission of g iving hope to children and helping them experience the joy of
                                 Christmas. It's a m eaningful opportunity for Le-Vel Brand Promoters. customers and employees to come together and
                                 contribute to improving communities and serving families in need.


                                 About Toys for Tots
                                Toys for Tots, a 70 -year n ational charitable program run by the U.S. Marine Corps Reserve, provides h appiness and
                                 hope to disadvantaged children during each Christmas holiday season. The toys. books and other gifts collected and
                                 distributed by the Marines offer these children recognition, confidence and a pcsit ive memory for a lifetime. It is such
                                 experiences t hat help children become responsib le citizens and caring members of their community.


                                 Last year the Marine Toys for Tots Program ful filled t he holiday hopes and dreams of 7 million less fortun ate ch ildren
                                 in 792 communities nat ionwide. Since 1947 over 244 million ch ildren have been assisted.


                                 The Marine Toys for Tots Foundation is a not for profit organization authorized by the U.S. Marine Corps an d the
                                 Dep artment of Defense to provide fundra ising and other necessary support for the annual Marine Corps Reserve Toys
                                 for Tots Program. For more in formation, visit www.toysfortot s.org .




https://www.prnewswire.com/news-releases/le-vel-raises-substantial-amount-in-toys-for-tots-campaign-300587859.html                                                                  1/2
                                                                                       Exhibit 17
                                                                                       Page 149
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 168 of 244 Page ID
                                        #:832
3/20/2021                                              Le-Vel Raises Substantial Amount In Toys For Tots Campaign

                              About Le-Vel
                              Founded in 2012 by Jason Camper and Paul Gravette, Le-Vel formulates and sells nutritional/health and welln ess
                              products and is the only health and wellness company that uses cloud-based technology for its day-to-day operat ions.


                              Le-Vel products include OFT, Thrive Premium Lifestyle Capsules., THRIVE Premium Lifestyle Mix, THRIVE Kids, Activate.
                              Boost, Balance, B lack Label, Cafe, FORM, Move, Rest and Pure. Le-Vel has more than 7 m illion Customer an d Brand
                              Promoter accounts, currently ships within the United States, Canada, Aust ralia, New Zealand, the United Kingdom,
                              and Mexico. In 2017, less than five years after t he company's inception, Le-Vel reached a remarkable milestone: $1
                              billion in lifetime orders.


                              Le-Vel received Direct Selling News' Bravo Growth Award in 2016 in recognition for its extraord inary year-over-year
                              g rowth - the largest in the world in direct sales. For more informat ion about Thrive Experience 2.0, visit
                              www.Thrive2Point0.com. For more information about Le-Vel, visit www.le-vel.com or find us on Facebook
                              (https://www.facebook.com/LevelBrands/) and YouTube (https://www.youtube.com /user/fheLVLife).


                              Contact: Liz Reuth, liz.reuth@lle-vel.com


                              SOURCE Le-Vel Brands


                              Related Links
                              http://www.le-vel.com




                   Contact Cision                           Products                            About                                My Serv ices

                                                            Cts,on Commurncat1on Ck>ud~         About PR Newswi re                   All Nev., Releases
                                                            For Marketers                       About C1sion                         Online Member Center
                                                            For Public Relatl()l"lS             Become a Publish i ng Partner        ProfNet
                                                            For IR & Cornpliar.ce               Become a Cha n n e l Partner
                   ' I f in                                 For Agency                          careers
                                                            For Small Business                  C0\/1D-1'3 Resources
                                                            Al l Products                       Accessibility Statement

                                                                                                Global Sit es n




https://www.prnewswire.com/news-releases/le-vel-raises-substantial-amount-in-toys-for-tots-campaign-300587859.html                                          2/2
                                                                                          Exhibit 17
                                                                                          Page 150
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 169 of 244 Page ID
                                   #:833




              Exhibit 18
           to the Declaration of
             Drew S. Hoffman
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 170 of 244 Page ID
                                        #:834
3/20/2021                                              Le-Vel Delivers 266,000 Meals In Its Fight To End Hunger | BioSpace



                                                                                             Thousands of Jobs Available
                                                                                 'Search Jobs on BioSpace Today!

                      ~
                  ~ B10Space·                                                                                                                          MIAH/•?
                                                                                                                                                       _ 1+, _         _P_FOR
                                                                                                                                                                  ~ -•-M  Lo_v_,_RS_ ~


                 HOME             N EWS       JOBS    JOB ALERTS         CAREER RESOURCES             HOTBEDS         CAREE R EV EN TS        COMPANY PROFI LES



                  Filter News                                Le-Vel Delivers 266,000 Meals In Its Fight To                                                    Check out AbbVie on the
                                                                                                                                                              BioMidw.R Hotbed M•p


                  •   A ll (6 55,026)
                                                             End Hunger
                  •   Topic (627.200)

                  •   Indust ry (95,296)                     Published: Feb 07 2019
                  •   Hotbed/loca tion (607,684)
                                                             Partnership w ith Rise Aga inst Hunger delivers critica l nutr it ion to t hose in need
                  •   Career Advice (3,530)
                                                             DALLAS, Feb. 7, 2019 /PRNewswirei -- Approximately 22,000 adults and ch ldren
                  •   Employer Insights (48)
                                                             throughout the world die each day from malnutrition or lack of food. And 81 S
                  •   TherapeutlC Insights (193)
                                                             people - one out of every nine peop e wa king this earth - are affected by hunger.
                  •   Coronaviru s (COVID-19) News (1,010)
                                                             Breaking this cycle of poverty requires two things: supplying nourishment for
                                                             those 1n need and providing additional training or services that lead to self-
                                                             supporting and sustainable communities.




                                                             With those rea lities 1n mind, Le-Vel, the worldwide leader 1n human nutritional
                                                             innova!IOn, committed to a long-term partnership w th global re ief organization
                                                             Rise Against Hunger in August 2018 toe 1minate worldwide hunger by 2030. To
                                                             meet that objective, Le-Vel announced the launch of Thrive Nourish, a
                                                             humanitarian aid mix that delrvers prate n and nutrniona benefits.
                                                             #ThriveAgainstHunger, a call to action that cha I enges Thrivers everywhere to take
                                                             a stand against one of the world's most urgent crises, has been hugely successful
                                                             to date, with over 266,000 meals delivered to those in need.

                                                             Like all Le-Vel products, Thrive Nourish 1s based on premium-grade ngredients.
                                                             but it's tailored to address the specific needs of nutritionally deficient nd v1duals -
                                                             particularly those with a ack of protein 1n their diets. Rise Aga nst Hunger meals,
                                                             packaged by volunteers, are designed to provide a comprehensive array of
                                                             micronutrients. The meals include enriched r ce, soy protein, dried vegetables, 23
                                                             essent,a vitamins and nutrients, and Thrive Nourish by Le-Vel.

                                                             Rise Against Hunger's Nourishing Lives 1nn1ative distributes Rise Against Hunger
                                                             meals and Thrive Nourish 1n schools where need is most crit1ca Students who
                                                             receive adequate nutrition are far more ikely to enrol in school, remain in
                                                             attendance and, u t1mately, graduate. Safety net programs like this one, along with
                                                             additional skills training and services, promote susta nabi ty and can break the
                                                             cycle o' poverty.

                                                             "With Le-Vel, we've been able to provide ~hrive Nourish 1n the countries we serve -
                                                             g1v1ng our beneficiaries another source of protein, protecting against defic ency
                                                             and allowing children to stay in school. Thrive Nourish also is being given to
                                                             chronically    medical pat ems around the world. The protein it delivers is a key
                                                             component of the recovery process and helps patients get back on track to a



https://www.biospace.com/article/releases/le-vel-delivers-266-000-meals-in-its-fight-to-end-hunger/                                                                                      1/3
                                                                                           Exhibit 18
                                                                                           Page 151
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 171 of 244 Page ID
                                        #:835
3/20/2021                                    Le-Vel Delivers 266,000 Meals In Its Fight To End Hunger | BioSpace

                                                  healthy future," said Ray Buchanan, Founder ot Rise Against Hunger.

                                                  "Nobody should be suffer ing from hunger in 2019 when we have the means to
                                                  wipe out this humanitarian crisis," say Le-Ve l Co-CEOs Jason Cam per and Pau l
                                                  Gravette. "That's why Le-Ve ' is passionate about working with Rise Against Hunger
                                                  to create a world free of hunger. It's abso1utely possible, and we're not going to
                                                  give up until that vision is a reality."

                                                  Any Brand Promoter or customer may donate an ord er ofThrive Nourish either on
                                                  a one-t,me basis or monthly auto-ship. To learn more, visit https://le-
                                                  ve1.comJLander/ThriveAgainstHunger

                                                  About Le-Vel
                                                  Founded in 2012 by Jason Camper and Paul Gravette, Le-Vel formulates and sells
                                                  nutr itional/health and wellness produ cts and is the only health and w ellness
                                                  company that uses cloud-based technology for •ts day-to-day operations.

                                                  Le-Vel products include the THRIVE Experience (consisting of the three core
                                                  products THRIVE Prem ium Lifestyle DFT, ' HRIVE Prem ium Lifestyle Capsules and
                                                  THRIVE Premium Lifestyle Mix), Activate, Boost Balan ce, Black LabeI, White Label,
                                                  Cafe, DUO, Expand, FORM, THRIVE BITES, THRIVEF'T THRIVE K, Move, PRO, Rest,
                                                  Pure and BURN. Le-Vel has more than 8 million Customer and Brand Promot er
                                                  accounts, currently ships within the United States, Canada, Australia, New Zealand,
                                                  the United Kingdom, and Mexico. ,n early 2018, less than six years after the
                                                  company's inception, Le-Ve l reached a milestone of $1.5 b illion ,n 1fet1me orders.

                                                  For more information about Le-Vel, visit www le-vel com the Le-Vel Faceboo k
                                                  £age, Le-Vel on Tw itter J!lliagr.am and the Le-Yel YouTube Channel.

                                                  About Ri se Against Hunger
                                                  Rise Against Hunger, an international hunger re l ef organization, aims to show the
                                                  world tnat it is, In fact, possible to end hunger by the year 2030. With 25 U.S.
                                                  locations and "ive international offices, the organization is committed to
                                                  nourishing lives, providing emergency aid, empowering communities and growing
                                                  the hunger movement. Rise Against Hunger has faci ,tat ed meal packaging of more
                                                  Llidll 407 rni iu11 11,edl~ lo Ut.' Ui~lr it.Jul eU LU 74 t.ourilr   t.'~   d1uu11t..J l11e wu, lc.J.

                                                  Media Contact: Liz Reuth, iz.reuth@le-vel.com




                                                           l~VeI
                                                           premium level : premium lifestyle




                                                   c View original content to download
                                                  multimedia:http://www.prnewswire.com/news-releases/le-vel-delivers-266-000-
                                                  meals-1n-it s-fight-to-end-hunge r-300791368.htm l

                                                  SOURCE Le-Vel Brands




                                                  •   Back to news




                 FOR MORE INFORMATION        HOTBEDS                                                                                                      CONNECT WITH US


                                                               Genetown
                 About Us                    Biotech Bay
                                                                                                                                                          f    Facebook

                 c ontact us                 Biotech Beach     Ideal Employer
                                                                                                                                                          'I   Tw itter
                 Terms & conditions          Bi0Cao1tal        Pharrn countrv


https://www.biospace.com/article/releases/le-vel-delivers-266-000-meals-in-its-fight-to-end-hunger/                                                                         2/3
                                                                                  Exhibit 18
                                                                                  Page 152
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 172 of 244 Page ID
                                        #:836
3/20/2021                                                  Le-Vel Delivers 266,000 Meals In Its Fight To End Hunger | BioSpace


                  Privacy Policy                           Bio Midwest        Lone Star Bio
                                                                                                                                 in   Linked ln


                  RSS Feeds                                Bio NC             Next Gen Bio

                 Jobs                                      BioForest

                  Free eNewsJetters

                 Contributors

                  Post a job with us

                 Submit a press release




                   J
                 <.. B,oSpatt      <> 1985 - 2021 BI0Space.com. All nghts reserved. POYiefed by Madgex Job Board Software




https://www.biospace.com/article/releases/le-vel-delivers-266-000-meals-in-its-fight-to-end-hunger/                                               3/3
                                                                                                  Exhibit 18
                                                                                                  Page 153
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 173 of 244 Page ID
                                        #:837
3/20/2021 Le-Vel Donates 140,000 THRIVE Nourish Meals to Communities Impacted by COVID-19 in Partnership with Nonprofit Rise Against Hunger


                    Resources   Blog   Journalists                                                                                  Log In    S gn Up   Data Pr vacy   Send a Rel ease




                    CIS ION
                    PR Newswi re
                                                     News      Products       Contact                                                                                     Search     Q

                     News in Focus         Busi ness & Money      Science & Tech      L!festyfe & Health     Policy & Public Interest        People & Cu1ture




                                Le-Vel Donates 740,000 TH RIVE
                                Nourish Meals to Communities
                                Impacted by COVID-79 in
                                Partnership with Nonprofit Rise
                                Against Hunger
                                Rise Against Hunger partner, Convoy of Hope, to d istribu te d onated
                                mea ls across the Unit ed States




                                NEWS PROVIDED BY                                                                                   SHAAE THISAATICLE
                                Le·Vel Brands -
                                Apr 08, 2020, 13:38 ET                                                                             o o e o oo
                                FRISCO, Texas, April 8, 2020 / PR.Newswire/ -- Leading innovator in n ut rition and skincare, Le-Vel announces a strategic
                                partnership w ith nonprofit organization Rise AQainfil..!::!.ugfil. donating 140 ,000 THRIVE Nourish meals to COVID-19
                                impacted communit ies. Through this initiative, Le-Vel is donating protein rich meals across the United States with t he
                                help o f Rise Against Hunger partner, .um.YOY...Qf...t!.Q~.




                                   THRIVE No urish Donation w it h Aise Against Hunger Photo Courtesy of Le-Vel



                                Le-Vel is committed to providing support to nonprofit o rganizations feeding, nourishing and supplying emergency
                                aid to those in need. The donated THRIVE Nourish canisters w ill be d istributed internationally t hrough Rise Against
                                Hunger and d istributed nationwide by Convoy of Hope.


                                THRIVE Nourish is a humanitarian aid mix that delivers essential nutritional benefits. It is tailored to target the specif ic
                                needs of nutritionally deficient individuals, particularly t hose w ith a lack o f protein in their diets. Every canister
                                provides fourteen 100 calorie servings, each packed with lSg of protein.


                                "821 million people, one out of every nine people on this planet, are affected by hunger. We have the resources to help
                                reverse that unacceptable statistic and through the partnership of Convoy of Hope, Rise Against Hunger, and Thrivers
                                around the world, w e can p lay a role in helping those w ho are in desperate need right now," shared Jason Camper and
                                Paul Gravette, co-CEOs of Le-Vel. "Now more t han ever, people need the crucial protein and nut rition that THRIVE
                                Nourish provides."


                                ~g..a.inst.t:::i.gfil is committed to endin g hunger by providing food and life-changing aid to the world's most
                                vulnerable and creating a g lobal commitment to mobilize the necessary resources. By partnering w ith organizations
                                like QillyQy....ml::fQ~a faith-based, humanitarian-relief o rganization Wlth a driving passion to feed the world---Le-Vel
                                is also able to provide support to families in the United States impacted by COVID-19.


                                Le-Vel has successfully delivered over 405,000 meals to date and their network of Thrivers' including brand p romoters
                                and customers. continue to take a stand against hunger, one o f the world's most urgent crises. Thrivers around the
                                world have taken the lead and participated in this g lobal partnership by donating canisters of THRIVE Nourish.


https://www.prnewswire.com/news-releases/le-vel-donates-140-000-thrive-nourish-meals-to-communities-impacted-by-covid-19-in-partnership-with-
nonprofit-rise-against-hunger-301037680.html                                                                                                                                             1/2
                                                                                        Exhibit 18
                                                                                        Page 154
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 174 of 244 Page ID
                                        #:838
3/20/2021 Le-Vel Donates 140,000 THRIVE Nourish Meals to Communities Impacted by COVID-19 in Partnership with Nonprofit Rise Against Hunger

                              Follow Le-Vel's commitmen t to supporting those in need on social media with the hashtag ~THRIVECares. To learn
                              more about THRIVE Nourish and Le-Vel, visit www le-vel com .


                              About Le-Vel
                              Founded in 2012 by Jason Camper and Paul Gravette, Le-Vel formu lates and sells health and wellness products and
                              skincare. Le-Vel products include the THRIVE Experience (consisting of the three core products, THRIVE Premium
                              Lifestyle DFT, THRIVE Premium Lifestyle Capsules and THRIVE Premium Lifestyle Mix), and THRIVE SKIN la CBD
                              skincare system). All of Le-Vel's products contain p remium vitamins and nutrients made with the highest quality
                              ingredients.


                              In 2019, less than seven years after the company's inception, Le-Vel reached a milestone of $2 billion in lifetime orders.
                              Le-Vel has over 10 million Customer and Brand Promoter accounts and currently ships within the United States,
                              Canada, Australia, New Zealand, the Un ited Kingdom, and Mexico.


                              For more information about Le-Vel, visit wwwle-vel.com and follow us on social media on ln.st..a.gram.. ~ Iwil:.
                              M and ~          .


                              Media Contact:
                              Ari Johnson, The ACE Agency
                              ~ g J m c y . & Q ! ! l, 916-420-4092



                              SOURCE Le-Vel Brands




                              Related Links
                              https:/Ae-vel.com




                              Also from this source                                                                        Explore
                              Thrive, Fight, Win, Le-Vel Goes To Battle Against                                            More news releases in similar
                              Cancer...                                                                                    topics

                                                                                                                           Food & Beverages

                                                                                                                           Corporate Socia l Responsib ility
                              Time For A Gut Check, Introducing THRIVE BIOTIC By
                              Le-Vel. ..                                                                                   Not !=or Profit




                   Contact Cision                      Products                              About                                       My Services

                                                       CISK>n Communication Ooud1J           About PR Newswire                           All New Releases
                                                       For Marketers                         AboutCiSK>n                                 Online Member Center
                                                       For Public Relations                  Become a Publishing Partner                 ProfNet
                                                       For IR & Compliance                   Become a Channel Partner
                   'JI f in                            For Agency                            careers
                                                       For Small Business                    COVID-19 Resources
                                                       All Products                          Accessibility Statement

                                                                                             Global Sites A


                                                                                                                                                         Cooy,oht C 20210so::::,r US In,::




https://www.prnewswire.com/news-releases/le-vel-donates-140-000-thrive-nourish-meals-to-communities-impacted-by-covid-19-in-partnership-with-
nonprofit-rise-against-hunger-301037680.html                                                                                                                                                 2/2
                                                                                     Exhibit 18
                                                                                     Page 155
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 175 of 244 Page ID
                                        #:839
3/20/2021                                                 Le-Vel Makes Substantial Donation To Combat Worldwide Hunger


                   Resources   Blog   Jouma!ists                                                                                Log In    Sig n Up   Data Privacy   Send a Release




                   CISI ON.
                   PR Newswire
                                                   News       Products       Contact                                                                                   Search    Q

                    Ne'NSinFocus         Business & Money        Science & Tech     Lifestyle & Health   Polley & Public Interest        People & Culture




                                Le-Vel Makes Substantial
                                Donation To Combat World w ide
                                Hunger
                               Ongoing partnership with Rise Against Hunger delivers critical aid to
                               vulnerable communities



                               NEWS PROVIDED BY                                                                                SHARE TH IS ARTICLE
                               Le-Vel Brands -
                               Sep 22, 2020, 0800 ET                                                                           o o o e oo
                               FRISCO, Texas, Sept. 22, 2020 /PRNewswire/ ~ ~ At this moment. 821 million people in the world, or one out of every nine
                               people, aren't getting the nutrien ts they need to live a healthy life. Sadly, this year an additional 71 to 100 m illion
                               people will be pushed into extreme poverty, according to a report issued by the United Nat ions and t he Committee
                               for the Coordination of Statistical Activities.




                                 le-Vel makes substantial donation to combat '1,VOrldwide hunger



                               Leading innovator in nutrition and skincare, Le-Vel, once again has lent its support to global rel ief organization Rise
                               Against Hunger through the donation of 13,632 canisters of Thrive Nourish, a humanitarian aid m ix that delivers vital
                               protein and other crucial nutritional benefits. Each canister contains 14 servings; accordingly, this donation will
                               provide more than 190,000 servings of premium nutrition to those who need it most. Some of the canisters are
                               currently on their way to Hait i, and the remainder will be delivered to other countries in t he coming weeks.


                               Rise Against Hunger and Le-Vel are on a shared mission to eliminate worldwide hunger by 2030. Thrive Nourish is
                               tailored to address the specif ic needs of nutritionally deficient individuals - particularly those with a lack of protein in
                               their diets. Rise Against Hunger meals, packaged by volunteers, are designed t o provide a comprehensive array of
                               micronutrients. The meals include enriched rice, soy protein, dried vegetables, 23 essential vitamins and nut rients, and
                               Thrive Nourish by Le-Vel.


                               ''The protein in Thrive Nourish is absolutely critical in the diet of child ren everyvvhere - it allows t hem to learn, exercise
                               and recover from illness,· says Ray Buchanan, Founder of Rise Against Hunger.


                               "Le-Vet is honored to continue our important work with Rise Against Hunger, especially at a time when the need for
                               hunger relief efforts is critical in every corner of the world; say Co-CEOs Jason Camper and Paul Gravette. "Thrivers are
                               bringing the heart and the determination required to combat this crisis and, working hand in hand with Rise Against
                               Hunger, eliminate worldwide hunger by 2030."


                               Any Brand Promoter or customer may donate an order of Thrive Nourish, either on a one-time basis or through a
                               recurring Autoship order. To learn more, visit bllps:/lle-vel.com/l ander/rhriyeAgainstl:::t.!Jng.er


                               A bout Le-Vel
                               Founded in 2012 by Jason Camper and Paul Gravette, Le-Vel formulates and sells health and wellness products and
                               skincare. Le-Vel products include t he THRIVE Experience {consisting of the three core products, THRIVE Premium



https://www.prnewswire.com/news-releases/le-vel-makes-substantial-donation-to-combat-worldwide-hunger-301134970.html?tc=eml_cleartime                                                1/2
                                                                                       Exhibit 18
                                                                                       Page 156
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 176 of 244 Page ID
                                        #:840
3/20/2021                                                 Le-Vel Makes Substantial Donation To Combat Worldwide Hunger

                                   uresty1e u t- 1, 1H~1vt. t-'rem1um ures{Yle Lapsu,es ano I HH1vt. t-'rem1um u res{Yle MIXJ, ano I H~1vt. ~K.IN la Ltsu
                                  skincare system). All of Le-Vel's products contain p remium vitamins and nut rient s made with t he highest qualit y
                                   ingredien t s.


                                  In 2019, less than seven years after t he company's incept ion, Le-Vel reached a milestone of $2 b illion in lifetime orders.
                                   Le-Vel has over 10 million Customer and Bra nd Promoter accounts and currently ships w ithin the United States,
                                  Canada, Australia, New Zealand, and the United Kingdom.


                                   For more information about Le-Vel. visit www.le-vel.com and follow us on social m edia on ~gram @le_veloffical,
                                  ~ ~ and ~                         .


                                   Media Cont act: Liz Reuth. ~


                                  SOURCE Le-Vel Brands




                                   Related Links
                                   http://Le-Vel.com




                                  Also from this source                                                                          Explore
                                  Thrive, Fight, Win, Le-Vel Goes To Battle Against                                              More news releases i n similar
                                  Cancer...                                                                                      topics

                                                                                                                                 Health Care & Hospitals

                                                                                                                                 i:-1mess/Wellness
                                  Time For A Gut Check, Introducing THRIVE BIOTIC By
                                  Le-Vel...                                                                                      Cosmetics and Personal Care

                                                                                                                                 Household, Consumer & Cosmetics

                                                                                                                                 Corporate Social Responsibility




                  Contact Cision                             Products                              About                                      My Services

                  •   Cision Distribution 888-776-0'342
                      fromBAM - 9PMET
                                                             Cision Communication Clou~
                                                             For Marketers
                                                                                                   About PR Newswire
                                                                                                   AboutCision
                                                                                                                                              All New Releases
                                                                                                                                              Online Member Center
                  Contact USA                                For Public Relations                  Become a Publishing Partner                PrnfNet
                                                             For IR & Compliance                   Become a Channel Partner
                  'I fin                                     For Agency                            careers
                                                             For Small Business                    COVI0-19 Resources
                                                             All Products                          Accesslbilrty Statement

                                                                                                   Global Sites A


                                                                                                                                                             Copyr,W,t C 2021 Cisior us Inc




https://www.prnewswire.com/news-releases/le-vel-makes-substantial-donation-to-combat-worldwide-hunger-301134970.html?tc=eml_cleartime                                                         2/2
                                                                                          Exhibit 18
                                                                                          Page 157
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 177 of 244 Page ID
                                        #:841
3/20/2021                                   Le-Vel Teams Up With Off Their Plate To Expand Domestic COVID-19 Relief Efforts


                    Resources   Blog   Jouma!ists                                                                                    Log In    Sig n Up   Data Privacy   Send a Release




                    CISI ON.
                    PR Newswire
                                                    News      Product s        Contact                                                                                      Search    Q

                     Ne'NSinFocus         Business & Money        Science & Tech       Lifestyle & Health     Polley & Public Interest        People & Culture




                                Le-Vel Teams Up With Off Their
                                Plate To Ex pand Domestic
                                COVID-19 Relief Efforts
                                Part nership d elivers 50,000 packages of protein-rich snacks to essential
                                workers and families in need



                                NEWS PROVIDED BY                                                                                    SHARE TH IS ARTICLE
                                Le-Vel Brands -
                                May 12, 2020, 08:00 le-:-                                                                           o o o e oo
                                BOSTON, May 12, 2020 /PRNewswire/ -· Doubling d own on their commitment to help those in need, Le-Vel has
                                announced a new partnership w ith Off Their Plate, a g rassroots organizat ion dedicat ed to serving healthcare workers
                                on t he front lines of the COVI0-19 pandemic, many of whom don't have t ime for nutritious meals. Through Off Their
                                Plate and ongoing part ner, Convoy of Hope, 50,000 packages of THRIVE BITES, an on-the-go snack made from
                                premium g rade dried beef, have been distributed. Each package of THRIVE BITES contains 16g of protein and 150
                                calories, is 98 percent fat-free, glu ten-free and contains no antibiotics or hormones.




                                  Partnership delivers 50,000 packages of protein-rich snacks to essential workers and families in need



                                The partnership with Off Their Plate is the latest in Le-Vel's ongoing effort t o help those affected directly by the
                                pandemic. Last month, in partnership w ith nonprofit Rise Against Hunger and its p art ner Convoy of Hope, Le-Vel
                                donated 140,000 protein-rich THRIVE Nourish meals to communities impacted by the virus. THRIVE Nourish is a
                                humanitarian aid m ix tailored to add ress the specific needs of nutritionally deficient in divid uals. Le-Vel has delivered
                                over 416,000 THRIVE Nourish meals to date.


                                "As a global community com mitt ed to health and wellness. we're honored to p artner w ith dedicated organizations
                                like Off Their Plate to ensure t hat front line healthcare workers, who are giving everything to serve others d uring this
                                critical time, have t he nutrit ion t hey need. We're b lown away by their selfless deeds, as well as, our com munity of
                                caring Thrivers who continue to do their part during this pandemic," says Le-Vel President, Drew Hoffman.


                                Share the news with the hashtag #THRIVECares and join our community of Thrivers at Le-Yel com .


                                About Le-Ve l
                                Founded in 2012 by Jason Camper and Paul Gravette, Le-Vel formulates and sells health and wellness products and
                                skincare. Le-Vel products include t he THRIVE Experience {consistin g of the three core products, THRIVE Premium
                                Lifestyle OFT, THRIVE Premium Lifestyle Capsules and THRIVE Premium Lifestyle Mix), and THRIVE SKIN (a CBD
                                skincare system). All of Le-Vel's product s cont ain premium vitamins and nutrient s made with t he highest qu ality
                                ingredient s.


                                In 2019, less than seven years after the company's incept ion, Le-Vel reached a milestone of $2 b illion in lifetim e orders.
                                Le-Vel has over 70 million Customer and Brand Promoter accounts and currently ships w ithin the United St at es,
                                Canada, Australia, New Zealand. the United Kingdom, and Mexico.




https://www.prnewswire.com/news-releases/le-vel-teams-up-with-off-their-plate-to-expand-domestic-covid-19-relief-efforts-301057284.html                                                   1/2
                                                                                         Exhibit 18
                                                                                         Page 158
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 178 of 244 Page ID
                                        #:842
3/20/2021                                         Le-Vel Teams Up With Off Their Plate To Expand Domestic COVID-19 Relief Efforts

                                  1-or more 1nrormanon aoout Le-ve1. visit www.1e-ve1.com ana ro11ow us on soc1a1 meo1a on .m.srag.ram. ~ .lYi!l.:.
                                  Jfil and ~               .


                                  Media Contact:
                                  Ari Johnson, The ACE Agency BL
                                  ~                  ==                  916-420-4092


                                  About Off Their Plate


                                  Off Their Plat e is a grassroots movement that began with a simple idea. We rally around the tireless frontline COVI D
                                  healthcare w orkers by restoring work and livelihoods to our local frontline workforce. We can do more than stay
                                  home. Our w ork provides a con duit for t he community to provide during a moment of crisis: provide nutrit ious meals
                                  to t he hospital teams w e depend on, provide jobs to those who have lost them. Together, we can help take one thing
                                  Off Their Plate. Support us llillil-


                                  SOURCE Le-Vel Brands




                                  Related Links
                                  http://Le-Vel.com




                                  Also from this source                                                                                            Ex plore
                                  Thrive, Fight, Win, Le·Vel Goes To Battle Against                                                                More news releases in similar
                                  Cancer...                                                                                                        topics

                                                                                                                                                   Health Care & Hospitals

                                                                                                                                                   Supplem entary Medicine
                                  Time For A Cut Check, Introducing THRIVE BIOTIC By
                                  Le-Vel...                                                                                                        Food & Beverages

                                                                                                                                                   Beverages

                                                                                                                                                   Cosmetics and Personal Care




                   Contact C ision                                       Products                                    About                                      My Services

                                                                         Cision eommunication Clou~                  About PR Newswire                         All Nev,, Releases
                                                                         For Marketers                               AboutCision                               Online Member Center
                                                                         For Public Relations                        Become a Publishing Partner               ProfNet
                                                                         For IR & Comphance                          Become a Channel Partner
                   'I f in                                               For Agency                                  careers
                                                                         For Small Business                          COVID-1'3 Resources
                                                                         All Products                                Accessibility Statement

                                                                                                                     Global Sites A


                    Terms of u~   PrMK)' Po hcy    lnformat 1DI" Soecunty Pok.y   Srte ~ap   PSS   Coo~ Soett1n<Js




https://www.prnewswire.com/news-releases/le-vel-teams-up-with-off-their-plate-to-expand-domestic-covid-19-relief-efforts-301057284.html                                               2/2
                                                                                                            Exhibit 18
                                                                                                            Page 159
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 179 of 244 Page ID
                                   #:843




              Exhibit 19
           to the Declaration of
             Drew S. Hoffman
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 180 of 244 Page ID
                                        #:844
3/20/2021                                      Le-Vel Announces Charitable Donation Of $100,000 To National Urban League


                   Resources   Blog   Jouma!ists                                                                                Log In    Stgn Up   Data Pf,vacy   Send a Release




                   CISI ON.
                   PR Newswire
                                                   News     Products       Contact                                                                                    Search    Q

                    Ne'NS inFocus        Business & Money      Science & Tech       Lifestyle & Health   Polley & Public Interest        People & Culture




                                Le-Vel Announces Charitable
                                Donation Of $700,000 To
                                National Urban League
                               Company p ledges to be part o f solution to end inequality and rac ia l
                               injustice




                               NEWS PROVIDED BY                                                                                SHARE TH IS ARTICLE
                               Le-Vel Brands -
                               Jun 09, 2020, 13.-00 ET                                                                         o o o e oo
                               FRISCO, Texas, June 9, 2020 /PRNewswire/ -- Leading innovator in nutrition and skincare, Le-Vel, today announced a
                               $100,000 donation to the National Urban League in support of the organization ·s mission t o eliminate equality gaps in
                               education, employment, housing, health, and justice.


                               Founded in 1910, the National Urban League
                               promotes economic empowerment through
                               education and job training, housing and
                               community development, workforce development,
                               entrepreneurship, health, and quality of life and is
                               dedicated to helping African Americans achieve
                               true social parity, economic self-reliance, and civil
                               rights.                                                                                               National
                                                                                                                                     Urban League
                               "National Urban League is grateful to have the
                               support of committed partners like Le-Vel Brands,
                               who are passionate about expanding economic
                               opportunit y and dedicated to good corporate
                               citizenship," said Marc H. Morial, National Urban
                               League President and CEO.


                               "As the recent tragedies and protests around our
                               country illustrate, we have a lot of work to do as
                               Americans to ensure that the principles of equality
                               are upheld and advanced; said Le-Vel Co-CEOs
                               Jason Camper and Paul Gravette. "The National
                               Urban League has a long history of working at the
                               local level to empower and support African
                               Americans, and our donation in support of t heir
                               mission is just one step in our ongoing
                               commitment to be part of the solution."


                               About the National Urban League
                               The National Urban league is a historic civil rights organization dedicated to economic empowerment in order to
                               elevate the standard of living in historically underserved u rban communities. The National Urban League spearheads
                               the efforts of its 90 local affiliates t hrough the development of programs, public policy research and advocacy,
                               providing d irect services that impact and improve the lives of more t han 2 million people annually nationwide. Visit
                               www.nul.org and follow us on Twitter and lnstagram: @NatUrbanLeague.


                               About Le-Vel
                               Founded in 2012 by Jason Camper and Paul Gravette, Le-Vel formulates and sells health and wellness p roducts and
                               skincare. Le-Vel products include t he THRIVE Experience (consisting of the three core products, THRIVE Premium
                               Lifestyle OFT, THRIVE Premium Lifestyle Capsules and THRIVE Premium Lifestyle Mix), and THRIVE SKIN (a CBD
                               skincare system). All of Le-Vel's products contain premium vitamins and nutrients made with t he highest quality
                               ingredient s.




https://www.prnewswire.com/news-releases/le-vel-announces-charitable-donation-of-100-000-to-national-urban-league-301073016.html                                                    1/2
                                                                                       Exhibit 19
                                                                                       Page 160
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 181 of 244 Page ID
                                        #:845
3/20/2021                                Le-Vel Announces Charitable Donation Of $100,000 To National Urban League


                            Le-Vel has made cash and product donations of millions of dollars to great organizat ions such as National Urban
                            League, National Breast Cancer Found ation, Toys for Tot s, Hoyt Foundation, Red Cross Aust ralia, Rise Against Hunger,
                            Off Their Plate, and Am erica res.


                            For more information about Le-Vel, visit www.le-vel.com and follow us on social media on lnstagram @le_veloffical,
                            Facebook, Twitter and YouTube.


                            Media Cont act: Liz Reuth, liz.reut h@le-vel.com


                            SOURCE Le-Vel Brands




                            Related Links
                            http://Le-Vel.com




                            Also from this source                                                                        Ex plore
                            Thrive, Fight, Win, Le·Vel Goes To Battle Against                                            More news releases in similar
                            Cancer...                                                                                    topics

                                                                                                                         Retail

                                                                                                                         Cosmetics and Personal Care
                            Time For A Cut Check, Introducing THRIVE BIOTIC By
                            Le-Vel...                                                                                    Household , Consum er & Cosm et ics

                                                                                                                         Fitness/Wellness

                                                                                                                         Corporate Social Responsibility




                  Contact Cision                      Products                             About                                      My Services

                                                      Cision eommunication Cloudd!I        About PR Newswire                          All Nev,, Releases
                                                      For Marketers                        AboutCision                                Online Member Center
                                                      For Public Relations                 Become a Publishing Partner                PJOfNet
                                                      For IR & C.Omph.ance                 Become.a Channel Partner
                  'I fin                              For Agency                            careers
                                                      For Small Business                    COVID-1'3 Resources
                                                      All Products                          Accessibility Statement

                                                                                            Global Sites""




https://www.prnewswire.com/news-releases/le-vel-announces-charitable-donation-of-100-000-to-national-urban-league-301073016.html                               2/2
                                                                                      Exhibit 19
                                                                                      Page 161
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 182 of 244 Page ID
                                   #:846




              Exhibit 20
           to the Declaration of
             Drew S. Hoffman
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 183 of 244 Page ID
                                        #:847
3/20/2021        Le-Vel Brands on Instagram: “INTRODUCING... the most novel, cutting-edge, anti-aging skincare system ever created…”



                                                          MNOPQR MNOPQR

                                                                                                        01231045567680 9 4004

                                                                                                        01231045567680 ÿ
                          -==-"' -


                                                                                                        !"#ÿ$"%&'ÿ()*$+,-+ 'ÿ.$*,.+*$+
                                                                                                        #/*$(.0ÿ#1#!ÿ%0ÿ(0.-'
                                                                  THRIVE
                                                                                                        234ÿ56ÿ ÿ.-%.$(-ÿ7
                                                                                                        #/*$(.0ÿ#1#!8ÿ9#ÿ ÿ:*0#ÿ":ÿ*#
                                                                   SK N


                                                                                                        /*$-ÿ*$ÿ#/*$(.0ÿ($"&"+1'ÿ7
                                                               l.'(<"ffl'EAPA .·"~Cflll
                                                                                                        ;*".(/*$+'ÿ.$-ÿ.$*,.+*$+
                                                                                                        .-%.$(! $ÿ<%.*&.;&ÿ:"0ÿ=)0(.#
                                                               MDl5Mlltla ll.!Jl
                                                                   'lfttwd•MlllOI




                                                                                                        >8ÿ?*$/ÿ*$ÿ;*"ÿ
                    T ADVANCE D CBD SKINCARE SYSTEM                                                     @0*%#/*$ÿ@#/*$(.0ÿ@.$*.+.*$+
        peel              reduce                        restore                                 ÿ061
                                                                                               <A?ÿBC'ÿDCEF

                                                                                                      <--ÿ.ÿ("!! $G




 H4I1ÿJ4Kÿ5I4Lÿ01231045567680

                                                          FREQUENT NAPPER 2                        z2
                                                          COUCH POTATO


                                                          MOMBIE


                                                    "     THRIVING                        \+

                                                                                                                ''
                                                                                                                They now get a mom full of
                                                                                                                energy to do all the things
                                                                                                                with them.


https://www.instagram.com/p/Bw5e69BFwwt/                                                                                                       1/24
                                                                         Exhibit 20
                                                                         Page 162
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 184 of 244 Page ID
                                        #:848
3/20/2021           Le-Vel Brands on Instagram: “INTRODUCING... the most novel, cutting-edge, anti-aging skincare system ever created…”



                                                             #$%&'( #$%&'(                                                               0    n
                                                                                                         whoCclnlihow themhow tcbenct
                                                                                                         only conflden1 bot ati;o how to be
    AN EXClTING ONLINE MEGA EVEN T                                                                       ~lhy, I couldn't bt) more t~nklul
                                                                                                         f()(THRM:I

                                                                                                                 A M BER BIRD
       SATURDAY, MARCH 20       I    10AM CENTRAL                                                                THR1VE PromoU)t




                            01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                           769 ÿÿ947ÿ2ÿ!122"
                                                             V




https://www.instagram.com/p/Bw5e69BFwwt/                                                                                                          2/24
                                                                     Exhibit 20
                                                                     Page 163
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 185 of 244 Page ID
                                        #:849
3/20/2021    Le-Vel Brands on Instagram: “Step 1: PEEL. Infinite CBD Enzyme Peel. This unique formula designed for all skin types, contains…”



                                                            IJKLMN IJKLMN

                                                                                                 01231045567680 9 4004
                           DVANCED CBD SKINCARE SYSTEM


         peel r                                                   t                               01231045567680 ÿÿÿ
                                                                                                    !"ÿ#$%ÿ&ÿ'()ÿ*+*
                                                                                                  ,-%*&.ÿ/)0/ÿ,-ÿ.&&ÿ)1ÿ$)2
                                                                                                  3,.)ÿ#$%)ÿ(.ÿ4(
                                                                                                  )3,/)2ÿ.*-.&&$ÿ/0)ÿ./ÿ
                                                                                                  /./ÿ)1ÿ3&&)ÿ.4.$ÿ4(,*
                                                                                                  --.,ÿ5-ÿ*)02ÿ)1ÿ4&&
                                                                                                  %%/.&$ÿ(.6ÿ%,-ÿ&*%,)$
                                                                                                  ./ÿ.&&,4ÿ,-ÿ%.7%*%ÿ.8),-,
                                                              T   A I VE
                                                                                                  ,.&ÿ4(ÿ))ÿ9ÿ./ÿ:
                                                                                                  56.&.8&ÿ,-ÿ*-3(.)ÿ;<=>ÿ1ÿ

                                                                                            ÿ061
             ~
            THRIVE

            SKIN

                                                                                        ?5@ÿ2ÿ9AB

                                                                                                5//ÿ.ÿ3,%%C




 D4E1ÿF4Gÿ5E4Hÿ01231045567680

                                                            FREQUENT NAPPER               z
                                                                                            zZ

                                                            COUCH POTATO


                                                            MOMBIE


                                                      "     THRIVING           \+

                                                                                                          ''
                                                                                                          They now get a mom full of
                                                                                                          energy to do all the things
                                                                                                          with them.


https://www.instagram.com/p/Bw60z2tgsxI/                                                                                                        3/24
                                                                           Exhibit 20
                                                                           Page 164
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 186 of 244 Page ID
                                        #:850
3/20/2021      Le-Vel Brands on Instagram: “Step 1: PEEL. Infinite CBD Enzyme Peel. This unique formula designed for all skin types, contains…”



                                                              #$%&'( #$%&'(                                                                0      n
                                                                                                           whoCclnlihow themhow tcbenct
                                                                                                           only conflden1 bot ati;o how to be
     AN EXClTING ONLINE MEGA EVEN T                                                                        ~lhy, I couldn't bt) more t~nklul
                                                                                                           f()(THRM:I

                                                                                                                   A M BER BIRD
        SATURDAY, MARCH 20       I    10AM CENTRAL                                                                 THR1VE PromoU)t




                             01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                            769 ÿÿ947ÿ2ÿ!122"
                                                              V




https://www.instagram.com/p/Bw60z2tgsxI/                                                                                                              4/24
                                                                       Exhibit 20
                                                                       Page 165
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 187 of 244 Page ID
                                        #:851
3/20/2021 Le-Vel Brands on Instagram: “Step 2: REDUCE. Infinite CBD Correcting Serum. A high performance serum excellent for all skin types…”



                                                                   CDEFGH 0. CDEFGH

                                                                                                       01231045567680 9 4004
                           DVANCED CBD SKINCARE SYSTEM


                           reduce                                       t                                 012310455676800 ÿÿ
                                                                                                          !""ÿ#ÿ$%%&"'ÿ%()ÿ*
                                                                                                          +"'+ÿ%!$%), &ÿ-%()ÿ.&// 
                                                                                                          !$%ÿ,//ÿ-0"ÿ1-ÿ*ÿ2,/, &ÿ$!
                                                                                                            ,(%3ÿ-&" &ÿ, 4ÿ#ÿ" $5,"$ 3
                                                                                                          6$%0"'ÿ+,%)$ "$(-/1ÿ$ÿ
                                                                                                          +ÿ',"5ÿ%-(/-ÿ$!ÿ$."4,"5
                                                                                                          -%--ÿ, 4ÿ,'"'7ÿ-(&+ÿ,-3
                                                                                                          &$)/."$ ÿ")%!&"$ -3ÿ!"ÿ/"-3
                                                                    T   JP   VE
                                                                                                          6%"0/-3ÿ,'"'ÿ-0"3ÿ)$"-(%
                                                                                                          4/"$ ÿ*5,"/,2/ÿ!$%ÿ(%&+,-
                                          SKIN

                                         INT'lllECBD



                                                                                                 ÿ061
                                      CORR'£CT1M.$£1'1UP,t
                                       lnnchlll • •l:a'.IDII
                                                       ~




                                                                                               8*9ÿ3ÿ:;<

                                                                                                      *44ÿ,ÿ&$)) =




 >4?1ÿ@4Aÿ5?4Bÿ01231045567680

                                                                   FREQUENTNAPPER                zZ
                                                                                                      z
                                                                   COUCH POTATO


                                                                   MOMBIE


                                                               "   THRIVING           \+

                                                                                                               ''
                                                                                                               They now get a mom full of
                                                                                                               energy to do all the things
                                                                                                               with them.


https://www.instagram.com/p/Bw9Zk_UDXlc/                                                                                                        5/24
                                                                                  Exhibit 20
                                                                                  Page 166
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 188 of 244 Page ID
                                        #:852
3/20/2021 Le-Vel Brands on Instagram: “Step 2: REDUCE. Infinite CBD Correcting Serum. A high performance serum excellent for all skin types…”



                                                            #$%&'( #$%&'(                                                               0       n
                                                                                                        whoCclnlihow themhow tcbenct
                                                                                                        only conflden1 bot ati;o how to be
     AN EXClTING ONLINE MEGA EVEN T                                                                     ~lhy, I couldn't bt) more t~nklul
                                                                                                        f()(THRM:I

                                                                                                                A M BER BIRD
        SATURDAY, MARCH 20       I    10AM CENTRAL                                                              THR1VE PromoU)t




                             01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                            769 ÿÿ947ÿ2ÿ!122"
                                                            V




https://www.instagram.com/p/Bw9Zk_UDXlc/                                                                                                            6/24
                                                                    Exhibit 20
                                                                    Page 167
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 189 of 244 Page ID
                                        #:853
3/20/2021   Le-Vel Brands on Instagram: “Step 3: RESTORE. Infinite AM/PM CBD Moisturizing Elixir. This multi-functional CBD Elixir is excellent…”



                                                             JKLMNO 0. JKLMNO

                                                                                                        01231045567680 9 4004
                          ADVANC ED CBD SKINCARE SYSTEM


                            r                           restore                                         012310455676800 ÿÿ
                                                                                                        !!ÿ"#$%#ÿ&'(ÿ#)!*+,!-!.
                                                                                                        /!0!,ÿ1!*ÿ2+/!3+4!)5/ÿ&'(ÿ/!0!,
                                                                                                        !*ÿ04//ÿ),ÿ67ÿ5
                                                                                                        15/1!,8ÿ2),ÿ9ÿ*:!ÿ)8ÿ;1!/
                                                                                                        !2,)9!.ÿ1ÿ55,54ÿ)ÿ5.!.
                                                                                                        *:!8ÿ;!1ÿ5<ÿ2!4,)3
                                                                                                        45*+/5!)ÿ41)/).=ÿ&'(ÿ5<
                                                                                                        )1,ÿ45/2!.ÿ5!)0!<5*8ÿ,)9!<
                                                                THRIVE
                                                                                                        04//ÿ2)!*+,ÿ)ÿ1ÿ<,25
                                                                  SKIN
                                                                                                        >5,,!,8ÿ;1!/ÿ,)9!<!.ÿ<5=ÿ5<
                                                              INrlNIT[.U,t.'PtACBD
                                                              ~otSr1.111111P;Gn1x111




                                                                                                 ÿ061
                                                                                               #"?ÿ8ÿ@ABC

                                                                                                      "<<ÿ5ÿ4)22D




 E4F1ÿG4Hÿ5F4Iÿ01231045567680

                                                              FREQUENT NAPPER                    z
                                                                                                   zZ

                                                              COUCH POTATO


                                                              MOMBIE


                                                        "     THRIVING                 \+

                                                                                                              ''
                                                                                                              They now get a mom full of
                                                                                                              energy to do all the things
                                                                                                              with them.


https://www.instagram.com/p/Bw_-YZwF4Hc/                                                                                                            7/24
                                                                                  Exhibit 20
                                                                                  Page 168
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 190 of 244 Page ID
                                        #:854
3/20/2021   Le-Vel Brands on Instagram: “Step 3: RESTORE. Infinite AM/PM CBD Moisturizing Elixir. This multi-functional CBD Elixir is excellent…”



                                                             #$%&'( #$%&'(                                                                 0        n
                                                                                                           whoCclnlihow themhow tcbenct
                                                                                                           only conflden1 bot ati;o how to be
    AN EXClTING ONLINE MEGA EVEN T                                                                         ~lhy, I couldn't bt) more t~nklul
                                                                                                           f()(THRM:I

                                                                                                                   A M BER BIRD
       SATURDAY, MARCH 20       I    10AM CENTRAL                                                                  THR1VE PromoU)t




                            01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                           769 ÿÿ947ÿ2ÿ!122"
                                                             V




https://www.instagram.com/p/Bw_-YZwF4Hc/                                                                                                                8/24
                                                                      Exhibit 20
                                                                      Page 169
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 191 of 244 Page ID
                                        #:855
3/20/2021   Le-Vel Brands on Instagram: “Defy complexion imperfections, fine lines and wrinkles with calming antioxidants and anti-aging tech…”



                                                                   LMNOPQ 0. LMNOPQ

                                                                                                      01231045567680 9 4004

                                                                                                      012310455676800 ÿ
                                                                                                      !" #$ÿÿ#ÿ% &ÿ'!(#
                                                                                                      '")ÿ%*ÿ% "&% "#ÿ% &ÿ% "+
                                                                                                      %**ÿ"),ÿ-./012ÿ3405$ÿ")
                                                                                                      %&6% &ÿ78ÿ#(%!ÿ##"
                                                                                                      ( ' ÿ%#ÿ922:$ÿ/2;72$ÿ/23-</2$ÿ#
                                                                                                      !ÿ6!ÿ#(ÿ",ÿ:(ÿÿ=,
                                                                                                      >?'
                                                   C<)
                                                 THRIVE

                                                  sKIN               IIVJNIT£ AM/P" CIII
                                                                     llolSTURlllHG fl
                                                                      ""-        cmOI

                                                                                              ÿ061
                                                 INFINITEC80           IMft.o, /~°'
                                              CORRECTING S[R!ll'
                                               ~        c;911//I
                                                   n. , ...
                                                                                             @ABÿ>$ÿCDE>

                                                                                                    A&&ÿ%ÿ "F




 G4H1ÿI4Jÿ5H4Kÿ01231045567680

                                                                   FREQUENT NAPPER             z
                                                                                                 zZ

                                                                   COUCH POTATO


                                                                   MOMBIE


                                                         "         THRIVING             \+

                                                                                                            ''
                                                                                                            They now get a mom full of
                                                                                                            energy to do all the things
                                                                                                            with them.


https://www.instagram.com/p/BxQY7acg5xS/                                                                                                          9/24
                                                                            Exhibit 20
                                                                            Page 170
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 192 of 244 Page ID
                                        #:856
3/20/2021    Le-Vel Brands on Instagram: “Defy complexion imperfections, fine lines and wrinkles with calming antioxidants and anti-aging tech…”



                                                             #$%&'( #$%&'(                                                                 0       n
                                                                                                           whoCclnlihow themhow tcbenct
                                                                                                           only conflden1 bot ati;o how to be
    AN EXClTING ONLINE MEGA EVEN T                                                                         ~lhy, I couldn't bt) more t~nklul
                                                                                                           f()(THRM:I

                                                                                                                   A M BER BIRD
       SATURDAY, MARCH 20       I    10AM CENTRAL                                                                  THR1VE PromoU)t




                            01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                           769 ÿÿ947ÿ2ÿ!122"
                                                             V




https://www.instagram.com/p/BxQY7acg5xS/                                                                                                               10/24
                                                                      Exhibit 20
                                                                      Page 171
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 193 of 244 Page ID
                                        #:857
3/20/2021     Le-Vel Brands on Instagram: “Before & After CONTEST! Post your BEST Before & After using THRIVE SKIN, with the hashtag…”



                                                          ABCDEF 0. ABCDEF

                                                                                             01231045567680 9 4004
                                                                                              ÿÿ
                                                                                              ÿÿ
                                                                                              !"#$%ÿ&"'(")%*)'"
                                                                                              +(%"#ÿ!"+"*#ÿ+&*#$%+)"
                                                                                              !"",-""%+"ÿ!"ÿ!"
                                                                                              %'%.ÿ)%)/%/#$%+)"ÿ+&*ÿÿ
                        THRIVE                                                                ÿ
                                                                                                012

                          SKIN
                         before after
                                                                                       ÿ061
                                                                                    345ÿ678ÿ6790

                                                                                            4**ÿ)ÿ+(::"%;




 <4=1ÿ>4?ÿ5=4@ÿ01231045567680

                                                          FREQUENTNAPPER               zZ
                                                                                            z
                                                          COUCH POTATO


                                                          MOMBIE ·


                                                    "     THRIVING       \+

                                                                                                      ''
                                                                                                      They now get a mom full of
                                                                                                      energy to do all the things
                                                                                                      with them.


https://www.instagram.com/p/Bxrv4xZjvlO/                                                                                                 11/24
                                                                  Exhibit 20
                                                                  Page 172
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 194 of 244 Page ID
                                        #:858
3/20/2021       Le-Vel Brands on Instagram: “Before & After CONTEST! Post your BEST Before & After using THRIVE SKIN, with the hashtag…”



                                                            #$%&'( #$%&'(                                                              0    n
                                                                                                       whoCclnlihow themhow tcbenct
                                                                                                       only conflden1 bot ati;o how to be
     AN EXClTING ONLINE MEGA EVEN T                                                                    ~lhy, I couldn't bt) more t~nklul
                                                                                                       f()(THRM:I

                                                                                                               A M BER BIRD
        SATURDAY, MARCH 20       I    10AM CENTRAL                                                             THR1VE PromoU)t




                             01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                            769 ÿÿ947ÿ2ÿ!122"
                                                            V




https://www.instagram.com/p/Bxrv4xZjvlO/                                                                                                        12/24
                                                                    Exhibit 20
                                                                    Page 173
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 195 of 244 Page ID
                                        #:859
3/20/2021   Le-Vel Brands on Instagram: ““Just can't get enough of this advanced skincare system. • It's luminous and lightweight, yet powerful…”



     q~                                                      OPQRST 0. OPQRST                                 ~ YI              0 Q                 n
                            -
                                 ,~!.-----
                                 $1(.IN
                                                                                                   01231045567680 9 4004

                                             restore                                                 012310455676800 ÿÿ
                  9ee\
                                reduce
                                                                                        ~             !ÿ"ÿ!#ÿ$%$ÿ&#'
                                                                                                     ()*ÿ+ ÿ,ÿ-)# ÿ$
                                                                                                     -#!.#!/ÿ(ÿ0 .'"-*ÿ1 ÿ. 
                                                                                                     2-#%ÿ( 'ÿ(ÿ.!ÿ( ÿ
                                                                                                     345,67ÿ89,:ÿ#ÿ#*;
                                                                                                     <'#&)!)&0'#=!'#%&
                                                                                                     #ÿ=#"##(ÿ=0-ÿ='$ÿ=''
                                                                                                     =!'#%>0'#ÿ=-%-
                                                                                                     ?@.



                                                                                         vÿ0O61 Y/
                                                                                         AB1ÿCD/ÿCEFG

                                                                                         Q H$$ÿÿ))I



 J4K1ÿL4Mÿ5K4Nÿ01231045567680

                                                              FREQUENTNAPPER                zZ
                                                                                                 z

                                                             COUCH POTATO


                                                              MOMBIE


                                                        "    THRIVING         \t

https://www.instagram.com/p/B0QvUjVglEN/
                                                                      Exhibit 20
                                                                      Page 174
                                                                                                            ''                                          13/24
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 196 of 244 Page ID
                                        #:860
3/20/2021    Le-Vel Brands on Instagram: ““Just can't get enough of this advanced skincare system. • It's luminous and lightweight, yet powerful…”



                                                              #$%&'( #$%&'(                                                                        0    n
                                                                                                            I AM SO (U~t,otul th01 I fOul'ld'
                                                                                                            SOffliltthlng ,o Siimp/byfM f'Oe1fecthle
                                                                                                            (Of me ,o gel baCf<" 10 myselt Tm
        It all Starts with a Sample!                                                                        slowly UJlnklg lmo the conticlent
            FROM SMART SAMPLING TO THE SALE                                                                 s:nd heRll.hy person l.hal I used m be
                                                                                                            ar>dwlln'I mygl1lsmsee. Amom
                                                                                                            who can show them how to be not
                                                                                                            only ccn11den1 bm also how to be
    AN EXClTlNG ONLINE MEGA EVEN T                                                                           h<'!~ll'ay, I COUidn't be more thariklul
                                                                                                             fOfTHRIYEf

                                                                                                                      A MBER BIRD
       SATURDAY, MARCH 20       I    10AM CENTRAL                                                                      THRIVE P'l'Or'l'IOCOI'




                            01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                           769 ÿÿ947ÿ2ÿ!122"
                                                              V




https://www.instagram.com/p/B0QvUjVglEN/                                                                                                                    14/24
                                                                       Exhibit 20
                                                                       Page 175
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 197 of 244 Page ID
                                        #:861
3/20/2021                                       Le-Vel Brands on Instagram: “Introducing the next step in THRIVE SKIN technology”



                                                                              MNOPQR 0. MNOPQR

                                                                                                             01231045567680 9 4004

                                                                                                             012310455676800 ÿÿ
                        THRIVE

                         SKIN
                                                                                                             !"ÿÿ#$%&'ÿ()*ÿ+,
                                                                                                             -./
                        ____
                        __..,...,..
                        Cllf1K,no.o.i,,btTQ:I
                           ,Ullll'IJIGINI




                                                                  .-                                         9:;<2987804=10ÿÿ!
                                                                      lfl   IU •




                                                                                                             #1ÿ(2ÿÿ!3ÿÿ/3ÿÿ4
                                                                                                             5,ÿ/+ÿ6,7ÿ#,ÿ3
                                                                                                                  88
                                                                                                     ÿ061
                                                                                                   >?@AÿB.CÿBDEF

                                                                                                           Gÿ3ÿ55H




 I4J1ÿ=4Kÿ5J4Lÿ01231045567680

                                                                               FREQUENT NAPPER        z
                                                                                                        zZ

                                                                              COUCH POTATO


                                                                               MOMBIE


                                                                  "           THRIVING   \+

                                                                                                                     ''
                                                                                                                     They now get a mom full of
                                                                                                                     energy to do all the things
                                                                                                                     with them.


https://www.instagram.com/p/B0Z41SegYo3/                                                                                                           15/24
                                                                                    Exhibit 20
                                                                                    Page 176
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 198 of 244 Page ID
                                        #:862
3/20/2021                                Le-Vel Brands on Instagram: “Introducing the next step in THRIVE SKIN technology”



                                                                 #$%&'( #$%&'(                                                                0    n
                                                                                                              whoCclnlihow themhow tcbenct
                                                                                                              only conflden1 bot ati;o how to be
    AN EXClTING ONLINE MEGA EVEN T                                                                            ~lhy, I couldn't bt) more t~nklul
                                                                                                              f()(THRM:I

                                                                                                                      A M BER BIRD
       SATURDAY, MARCH 20       I    10AM CENTRAL                                                                     THR1VE PromoU)t




                            01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                           769 ÿÿ947ÿ2ÿ!122"
                                                                 V




https://www.instagram.com/p/B0Z41SegYo3/                                                                                                               16/24
                                                                         Exhibit 20
                                                                         Page 177
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 199 of 244 Page ID
                                        #:863
3/20/2021                      Le-Vel Brands on Instagram: “Mask unmasked. Pore filter effect coming at you next week.”



                                                          KLMNOP 0. KLMNOP
                                                                                               01231045567680 9 4004
                                                                                                  ÿÿ

                                                                                                012310455676800 $%&ÿ'(%&)*
                                                                                                +ÿ,ÿ,,-ÿ-(.ÿÿ/'ÿ0
                                                                                                1&*
                                                                                                231



                                                                                                8#501608786894ÿ0-)
                                                                                                231 :06"1 ;1<06

                                                                                      ÿ06"1#
                                                                                     =>?@ÿABÿACDE

                                                                                              F))ÿÿ-((G




 H481ÿ<4#I#ÿ584Jÿ01231045567680

                                                          FREQUENT NAPPER               z
                                                                                          zZ

                                                          COUCH POTATO


                                                          MOMBIE


                                                    "     THRIVING        \+

                                                                                                        ''
                                                                                                       They now get a mom full of
                                                                                                       energy to do all the things
                                                                                                       with them.


https://www.instagram.com/p/B0bYwGfAJnh/                                                                                                17/24
                                                                   Exhibit 20
                                                                   Page 178
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 200 of 244 Page ID
                                        #:864
3/20/2021                             Le-Vel Brands on Instagram: “Mask unmasked. Pore filter effect coming at you next week.”



                                                                 #$%&'( #$%&'(                                                                0    n
                                                                                                              whoCclnlihow themhow tcbenct
                                                                                                              only conflden1 bot ati;o how to be
    AN EXClTING ONLINE MEGA EVEN T                                                                            ~lhy, I couldn't bt) more t~nklul
                                                                                                              f()(THRM:I

                                                                                                                      A M BER BIRD
       SATURDAY, MARCH 20       I    10AM CENTRAL                                                                     THR1VE PromoU)t




                            01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                           769 ÿÿ947ÿ2ÿ!122"
                                                                 V




https://www.instagram.com/p/B0bYwGfAJnh/                                                                                                               18/24
                                                                          Exhibit 20
                                                                          Page 179
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 201 of 244 Page ID
                                        #:865
3/20/2021    Le-Vel Brands on Instagram: “Bask in the glow of THRIVE SKIN this summer. ☀️ @galvanmaria92 #thriveskin #summer #glow…”



                                                        IJKLMN Q. IJKLMN                                                     0 Q
                                                                                            01231045567680 9 4004

                                                                                            012310455676800 ÿÿÿÿ
                                                                                            !"#$%&ÿ'($)ÿÿ*++,-ÿ. ÿ
                                                                                            01+,23ÿ4,1
                                                                                            4*++,ÿ4ÿ4*ÿ456
                                                                                            416ÿ47ÿ4
                                                                                            48ÿ4,9*6ÿ4,,
                                                                                            46,7+ÿ4,1:8,6
                                                                                            ;<


                                                                                  Q       O Y/
                                                                                     ÿ061
                                                                                  =>?>'!ÿ@Aÿ3B@2

                                                                                          =99ÿÿ6++C




 D4E1ÿF4Gÿ5E4Hÿ01231045567680

                                                         FREQUENT NAPPER             zzZ

                                                         COUCH POTATO


                                                         MOMBIE


                                                   "     THRIVING       +

                                                                                                    ''
                                                                                                   Theynow9etamom full of
                                                                                                   energy to do a/I the t.hln9s
                                                                                                   with them.


https://www.instagram.com/p/B0nt5nWFQwA/                                                                                               19/24
                                                                 Exhibit 20
                                                                 Page 180
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 202 of 244 Page ID
                                        #:866
3/20/2021      Le-Vel Brands on Instagram: “Bask in the glow of THRIVE SKIN this summer. ☀️ @galvanmaria92 #thriveskin #summer #glow…”



                                                          #$%&'( #$%&'(                                                                  0 Q
                                                                                                     who can show them how to be not
                                                                                                     onty c:°"1lden1 bu1 1:tt&c·how to be
    AN EXCITING ONLINE MEGA EVEN T                                                                   h8allhy, I couldn't bl!I n'M)f0 IMnlduC
                                                                                                     lo!THl!MI

                                                                                                              AMBE:RB1R.O
       SATURDAY, MARCH 20       I    10AM CENTRAL                                                             THRIVE Pl'()1YtOIOI'




                            01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                           769 ÿÿ947ÿ2ÿ!122"
                                                          V




https://www.instagram.com/p/B0nt5nWFQwA/                                                                                                       20/24
                                                                   Exhibit 20
                                                                   Page 181
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 203 of 244 Page ID
                                        #:867
3/20/2021           Le-Vel Brands on Instagram: “Saturdays = Sleep, THRIVE, Mask, Glow.⁠ #charcoalactivatedmask facial. @lgkyle”



                                                          FGHIJK 0. FGHIJK

                                                                                              01231045567680 9 4004

                                                                                              012310455676800 ÿÿ
                                                                                               !"#$%ÿ&'ÿ()*+ÿ
                                                                                              ,-.-)-/01'ÿ2-/+
                                                                                              34'
                                                                                              56*



                                                                                              949962:;<631065178).ÿ.)1          Q



                                                                                       ÿ061
                                                                                    7=(= ÿ>?ÿ@?>A

                                                                                            7ÿÿ-)118B




 C4<1ÿD4:ÿ5<4Eÿ01231045567680

                                                          FREQUENT NAPPER              z
                                                                                         zZ

                                                          COUCH POTATO


                                                          MOMBIE


                                                    "     THRIVING       \+

                                                                                                      ''
                                                                                                      They now get a mom full of
                                                                                                      energy to do all the things
                                                                                                      with them.


https://www.instagram.com/p/B0_NrXyFXhL/                                                                                                21/24
                                                                  Exhibit 20
                                                                  Page 182
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 204 of 244 Page ID
                                        #:868
3/20/2021              Le-Vel Brands on Instagram: “Saturdays = Sleep, THRIVE, Mask, Glow.⁠ #charcoalactivatedmask facial. @lgkyle”



                                                             #$%&'( #$%&'(                                                               0    n
                                                                                                         whoCclnlihow themhow tcbenct
                                                                                                         only conflden1 bot ati;o how to be
    AN EXClTING ONLINE MEGA EVEN T                                                                       ~lhy, I couldn't bt) more t~nklul
                                                                                                         f()(THRM:I

                                                                                                                 A M BER BIRD
       SATURDAY, MARCH 20       I    10AM CENTRAL                                                                THR1VE PromoU)t




                            01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                           769 ÿÿ947ÿ2ÿ!122"
                                                             V




https://www.instagram.com/p/B0_NrXyFXhL/                                                                                                          22/24
                                                                     Exhibit 20
                                                                     Page 183
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 205 of 244 Page ID
                                        #:869
3/20/2021              Le-Vel Brands on Instagram: “Meet the two new must haves in your facial routine. @jocedanielle #thriveskin”



                                                                      HIJKLM 0. HIJKLM

                                                                                                  01231045567680 9 4004

                                                                                                  012310455676800 ÿÿÿ
                                                                                                  ÿÿÿ!"ÿ#$%ÿ"&
                                                                                                  '($)%%ÿ*"+
                                            00                                                    ,-
                                        THRIVE

                                          SKIN

                                                                                                  71263648564 12 ÿÿ./
                                   INFINITE DAILYDETOX
                                                                                                  )%")ÿÿ!ÿÿ
                                                                                                  ÿ"0
                                        PURIFYINGBAR
                                   Parabfn ft~ II &rtra,,: Frte
                                    Errnc:hec, wlrh Shea Bu1~

                                              "'                                                  ,- 7ÿ061 8190:

                                                                                         vO~
                                                                                          ÿ061
                                                                                         ;<=<>?ÿ@@AÿBC@D

                                                                                         Q ;))ÿÿ$E



 F421ÿ943ÿ524Gÿ01231045567680

                                                                      FREQUENTNAPPER       z
                                                                                             zZ

                                                                      COUCH POTATO


                                                                      MOMBIE


                                                                  "   THRIVING    +

https://www.instagram.com/p/B1Bkt9nAJ7o/
                                                                            Exhibit 20
                                                                            Page 184
                                                                                                           ''                        23/24
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 206 of 244 Page ID
                                        #:870
3/20/2021                  Le-Vel Brands on Instagram: “Meet the two new must haves in your facial routine. @jocedanielle #thriveskin”



                                                               #$%&'( #$%&'(                                                                     0     n
                                                                                                             I AM SOQJ{'lidlU! U\01   uouno
                                                                                                             somtlhlng $0 Simp&,e yet soeft,ectlve
                                                                                                             r°'me10ge1 t>ack 1omySe1L 1"tn
        It all Starts with a Sample!                                                                         slowt~ ~urning Into 1he conUdent
            FROM SMART SAMPLING TO THE SALE                                                                  and heafl.hy person l.het I usecf eo be
                                                                                                             e,ndw-an1 mygrdstosee. A mom
                                                                                                             who can, show them how to be not
                                                                                                             onl)t confldem but at&o how to be
    .AN EXC1TING ONLINE MEGA EVEN T                                                                          ~I~, 1eouldn'tbtl'r'IOJ8 O'ltmkful
                                                                                                             IO!THRl'IEI

                                                                                                                      AMBERBIFID
       SATURDAY, MARCH 20        I    10AM CENTRAL                                                                    THRIVE PronlOIClt




                             01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                            769 ÿÿ947ÿ2ÿ!122"
                                                               V




https://www.instagram.com/p/B1Bkt9nAJ7o/                                                                                                                   24/24
                                                                        Exhibit 20
                                                                        Page 185
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 207 of 244 Page ID
                                   #:871




              Exhibit 21
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 208 of 244 Page ID
                                   #:872




                            ~           INFINITE CBD ENZYME PEEL
                          THRIVE        Enriched with CBD Oil

                           SKIN         1.0 fl.oz II 30 ml




                PRODUCT INFORMATION




                                   Exhibit 21
                                   Page 186
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 209 of 244 Page ID
                                   #:873


           THE MOST ADVANCED CBD SK INCARE SYSTEM




                                peel                                   reduce                                restore



                                 >                 INfltOTtCSOf~Fa
                                                   {n:dl,,\at'\UCC-




               Our 3-step system known as PEB.. REDUCE RESTORE is the first of its kind in skincare technology, CBD
                 biohacking, and anti-aging advancement Our propriety system uses clinically studied, premium grade
            ingredients and is powered by the many medicinal benefits CBD is known for. Even further anti-aging benefits
              were discovered while developing this system through over a year of internal CBD biohacking efforts. Our
           proprietary sourced CBD grade oil takes this system to even greater heights. THRIVE SKIN is a true masterpiece...




                                                                      INFINITE CBD ENZYME PEEL               .....,_.,wate,; l:amablsSaliva



             (r
              ~                      4-
                                      .£
                                                                      Enri-'-ec ····'" r<io 'Ji'

                                                                      Le-Vel's CBD Enzyme Peel is
                                                                      designed for all skin types. This
                                                                      unique proprietary formula
                                                                                                             Stem Oil (CBD), llutjtene Glycol, SOdium
                                                                                                             Hydmxlde,~Sldm
                                                                                                             Hyahrooale, Glycerin. Bromelain, Papain,
                                                                                                             Glyceryl Unolea1e, Sodiwn Benmale,
                                                                                                             Gku:onolaclone, caldwn Gklconate,
                                                                                                             Mallodextri1,AloeBafbadensls lJ!af

            Use 3-5 times aweek. Apply a                              contains enzymes that naturally        Juice. Carica Papaya Fruit Ex1ract,
                                                                                                             CllcumsSatwus (CUoomber) Fruil
             thin layer to the entire face,
                                                                      digest (exfoliate/peeQ dead skin       Extract, Clilamydocapsa Extract, Citrus
            massage until product is done
                                                                      cells without irritation and without   LJmon (lemon) Fruil Ex1ract, Cala.-he
              peeling. Rinse and pat dry.
                                                                                                             DisoolorEilract,lllliscusAbemoschus
             When applying, you will feel                             causing uneven skin tone. After
                                                                                                             Exlracl, Ananas satiVuS (Pineapple) fflllt
            small round particles starting
                                                                      using as directed, your skin will      ExlraCI, Salvia Oflicinalis(Sage) Exlraci,
             to foon-these particles are
                                                                                                             Camela Sinensls (GreenTea) lJ!af
                 your dead skin cells.                                immediately have more luminosity
                                                                                                             Extract, Bellis Peremls (Daisy) Flower
                                                                      and a radiant glow, and will be        Exlracl,Tocopheryl Acetate.SUcmse
                                                                      ready to absorb Infinite CBD           Pahnilele, Tellllhexyldecyl Ascorbate,
              ,_.._._..,_.,.~~d                                                                              lecilhln, xanlhan GLll\ Capytyl Gt,oool.
                dlildll,a_. . . . . . . . . . . . . . . .             Correcting Serum and Infinite
                                                                                                             Hexylene Glycol, Phenoxyethanol,
              m a c : i ~ . . . . . . . . . . .- -
               lntalDl ...... anlda,.,..__                            AM/PM CBD Moisturizing Elixir.         Elhyllexylgljcelin.




                         ~
                     THRIVE

                       SKIN


                                                                                Exhibit 21
                                                                                Page 187
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 210 of 244 Page ID
                                   #:874




              Exhibit 22
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 211 of 244 Page ID
                                   #:875




                                       ~
                                   THRIVE

                                    SKIN

                                   INFINITE CBD
                                CORRECTING SERUM
                                 Enriched with CBD Oil
                                   lOfloz     30ml




               P R O D U C T I N F O R M AT I O N




                                    Exhibit 22
                                    Page 188
    Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 212 of 244 Page ID
                                       #:876
THE MOST ADVANCED CBD SKINCARE SYSTEM



                       peel reduce restore

                                                                                                                                                                                THRIVE

                                                                                                                                                                                 SKIN
                                                                                                               >
                                                                                                           THRIVE
                                                                                                                                 .....
                                                                                                            SK I N
                                                                                                                                                                             INFINITF AM/PM CBD
                                            INFINITE CBC E'IZVll: f ll                                                                                                       MOISTURIZING ELIXIR
                                                                                                          INFINI TE CBD
                      THRIVE                Ern_:'";,_·dwr~C30').                                                                                                              Er111ched with CBO 011
                                                                                                       CORRECTING SERUM
                                                                                                         Enriched with CBD Oil
                       SKIN




      Our 3-step system known as PEEL • REDUCE • RESTORE is the ﬁrst of its kind in skincare technology, CBD
       biohacking, and anti-aging advancement. | Our propriety system uses clinically studied, premium grade
 ingredients and is powered by the many medicinal beneﬁts CBD is known for. | Even further anti-aging beneﬁts
    were discovered while developing this system through over a year of internal CBD biohacking efforts. | Our
proprietary sourced CBD grade oil takes this system to even greater heights. THRIVE SKIN is a true masterpiece...




                                                                               INFINITE CBD                                                                             Ingredients: Organic Aloe Barbarden-
                                                                               CORRECTING SERUM                                                                         sis Leaf Juice, Cannabis Sativa Stem
                                                                                                                                                                        Oil (CBD), Bellis Perennis (Daisy)
                                                                               Enriched with CBD Oil                                                                    Flower Extract, Pentylene Glycol,
                                                                                                                                                                        Caprylic/Capric Triglyceride,
                                                                               A balance of nature, science                                                             Dimethicone, Maltodextrin, Cetearyl
                                                                               and CBD innovation, working                                                              Olivate, Sodium Hyaluronate,
                                                                                                                                                                        Panthenol, Allantoin, Glycerin,
  Apply a small amount to the                                                  harmoniously to provide a
                                                                                                                                                                        Gluconolactone, Sodium Phytate,
  entire face and neck, once to
                                                                               luxurious high performance                                                               Sodium Benzoate, Sorbitan Olivate,
   twice a day. Use preferably                                                                                                                                          Cetearyl Glucoside, Butylene Glycol,
 after Inﬁnite CBD Enzyme Peel                                                 Facial Serum. Excellent for all
                                                                                                                                                                        Glyceryl Linoleate, Calcium
   and before Inﬁnite AM/PM                                                    skin types, this proprietary                                                             Gluconate, Hibiscus Abelmoschus
     CBD Moisturizing Elixir.                                                                                                                                           Extract, Calanthe Discolor Extract,
                                                                               Serum helps reduce the negative
                                                                                                                                                                        Chlamydocapsa Extract, Tocopheryl
                                                                               results of oxidative stress (such                                                        Acetate, Tetrahexyldecyl Ascorbate,
                                                                               as redness, ﬁne lines, and skin                                                          Sucrose Palmitate, Lecithin,
                                                                                                                                                                        Sclerotium Gum, Xanthan Gum,
                                                                               roughness), increases moisture
     For external use only. Keep out of reach of
                                                                                                                                                                        Caprylyl Glycol, Hexylene Glycol,
      children. Avoid getting into eyes. If eye                                and reduces the appearance of                                                            Phenoxyethanol, Ethylhexylglycerin.
    contact occurs, flush thoroughly with water.
      If irritation persists, contact a physician.                             lines and wrinkles.




            THRIVE

              SKIN
The trademarks appearing here belong to Le-Vel Brands, LLC and are registered, pending registration, or protected by common law rights or otherwise are used with the permission of others or constitute fair use. // 2019-0429

                                                                                                    Exhibit 22
                                                                                                    Page 189
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 213 of 244 Page ID
                                   #:877




              Exhibit 23
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 214 of 244 Page ID
                                   #:878




                                       ~
                                  THRIVE

                                    SKIN



                                INFINITE AM/PM CBD
                                MOISTURIZING ELIXIR
                                 Enriched with CBD Oil
                                   ..6J , .. c.: .!   _o r.il




                PRODUCT INFORMATION




                                    Exhibit 23
                                    Page 190
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 215 of 244 Page ID
                                   #:879


           THE MOST ADVANCED CBD SKINCARE SYSTEM




                          peel                          reduce                                 restore

                                                                                                          >·
                                                                                                      THRIVE

                                                                                                       SK I N

                                                                       1 N , Ty   1




                                                                             \I
                                                                                                   ~f;t,lf'T! A.M.fMCOO
                                                L ,_,                                              ~U-Slt,;1/lt..lO 'lllC"I
                                                                       fl
                                                                                                     r....i . . ru;1110,1
                                                                        '



               Our 3-step system known as PEB.. REDUCE RESTORE is the first of its kind in skincare technology, CBD
                biohacking, and anti-aging advancement Our propriety system uses clinically studied, premium grade
            ingredients and is powered by the many medicinal benefits CBD is known for. Even further anti-aging benefits
              were discovered while developing this system through over a year of internal CBD biohacking efforts. Our
           proprietary sourced CBD grade oil takes this system to even greater heights. THRIVE SKIN is a true masterpiece...




                                       /                INFINITE AM/PM CBD                     . . , . _ O<garw:AloeBarbadensls

                                                        MOISTURIZING ELIXIR                    Leaf Jlice, cannabis Saliva Siem Oil
                                                                                               {C80), llicapfylyl c.rbonate, Bells
                                                        frr;~hp,j wi!'i ~BO Oil
                                                                                               Pl!flmls (Daisy) Flower ExUact,
                                                                                               Gija,11\ Cely! Alcdlol, Oime1Ncone,


               '--              ,.,,
             Apply a small amount to the
                                                        Our multi-functional CBD
                                                        Moisturizing Elixir is excellent for
                                                        all skin types, restO!ing a
                                                                                                Mahodoxlm. Cetearyl Olivate,
                                                                                                H)'mll)'l!ll,yl Aayfale/Soclisn
                                                                                               Aaytoyl<lmethyl Ta..-ate Copotpne,.
                                                                                               Sodi'"1l Hyalllllllate, Panthenol,
             entire face and neck, once to
                                                        healthier, more even skin tone,        Allantoil\ Sodilm Pnytale, SOrlitan
              twice a day, preferably after                                                    Ollvate, Blllylelle Gljcol. Sodhm
            using Infinite CBD Enzyme Peel
                                                        while improving the appearance
                                                                                               Bemoale, Gluconolactone, Cacun
              and Infinite CBO Correcting               of aging skin. Patented                Gklconate, Gt,ocel,t lmleate,
              Serum, in sequential order.                                                      <Jllamydocapsa Enl8CI. HibisclJS
                                                        microencapsulation technology,
                                                                                               Allelmoscb.Js ExUact. calanlhe
                                                        plus powerful soothing and             lliscoklf ExUact, Toa,pheryl Atelllte,
                                                        calming antioxidants provide           SIDOSe Palmilate, Tetrahelyldecyl
              , • . . , . ........ ~-al..tlal                                                  Asalrbate. l.eci1hi!, xanthM 61111,
               dllllm.,.,.......~,,~                    excellent moisturizing properties
              cmac1amn,.a...---..i,WD-.                                                        caprytyt Glycol. Hexyteoe Glycol.
               ,....-,..,.,~.,.,...                     and supportskin cell health.           Phenolyetlland, EIIYjllex)t~




                     ~
                  THRIVE

                    SKIN


                                                                Exhibit 23
                                                                Page 191
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 216 of 244 Page ID
                                   #:880




              Exhibit 24
           to the Declaration of
             Drew S. Hoffman
3/20/2021 Case         Le-Vel THRIVE on Twitter: "SKIN GOALS!
                      2:21-cv-02022-DOC-KES                   #thriveskintransformations
                                                          Document          22-1 Filed   have03/22/21
                                                                                              us all, • ! https://t.co/QDgrDv54M0"
                                                                                                               Page 217 of 244     / Twitter
                                                                                                                                          Page ID
                                                                           #:881
               "JI                                   Tweet                                                                                   0      Search Twitter


               @       Home                  ~       Le-Vel THRIV E
                                             W       @t heMife                                                                               Relevant people

               #       Explore
                                             SKIN GOALS! #thriveskintransformations have us all, .._.                                                  Le-Vel THRIVE
                                                                                                                                                       @t heMife
               Q. Notifications                                                                                                                        Le-Vel is a Premium lifesty1e Co mpany
                                                                                                                                                       featuring the w orld's only Prem ium
                                                                                                                                                       Nutrition Product Line: THRIV E. The
               El Messages                                                                                                                             l e-Vel THRIVE Experience changes
                                                                                                                                                       lives.
               [::]    Bookmarks

               ~ Lists                                                                                                                       What's happening

                0                                                                                                                            NCAA Men's Basketball • 1 hour ago
               C,      Profile
                                                                                                                                             Georgetown Hoyas at Colorado
                                                                                                                                             Buffaloes
               8       More                                                                                                                  Trending with Georgetown, Colorado


                                                                                                                                             Trending in United states
                                                                                                                                             game2
                                                                                                                                             61.3K Tweet s


                                                                                                                                             Trending in United states




                                                                                                                                                                                      a
                                             8:00 AM• May 24, 2019 • LaterMedia
                                                                                                                                             Cam Thomas
                                                                                                                                             Trending with st. Bonaventure, ~BootUp


                                             20 Retweets    7 Quote Tweets       46 likes
                                                                                                                                             COVID-19 · LIVE
                                                                                                                                             COVID-19: New s and updates for             ~
                                                     o                      n                                                                Washington, DC


                                                     Carolyn Grammylew @grammylew • May 24, 2019                                                 The Daily Beast   e •Yesterday
                                                     Replying to @thelvllfe                                                                  Son of Atlanta Shooting Victim
                                                     like the o riginal Thrive 1-2-3, this Thrive Skin Care 1- 2-3 will be part o f m y      Hyun Jung Grant Opens Up
                                                     life forever!                                                                           About His Mom

                                                     Q                     n                       C) 3
                                                                                                                                             Show more
                                                     chris westlake @westy6265 • M ay 24, 2019
                                                     Replying to @thelvlife                                                                  Terms of Service Privacy Policy Cookie Policy
                                                     If o nly promoters weren't putting phony doctored pies all over social after            Ads info More •·· ~ 2021 Twitter, Inc.
                                                     20 minutes of applications. i have real friends that are usi ng, and it takes 4-6
                                                     weeks for th e m ost p art to sho w real signs o f anti aging, j u st as YOU claim...
                                                     stop the phonies and let the product talk.

                                                     o ,                   n                       C)1


                                               This Tweet was deleted by the Tweet author. Learn more


                                                     Show replies




                                                                                        Exhibit 24
https://twitter.com/thelvlife/status/1131892709990572032                                                                                                                                        1/1
                                                                                        Page 192
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 218 of 244 Page ID
                                   #:882




              Exhibit 25
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 219 of 244 Page ID
                                   #:883




                                                                   ',.   ---··   ___,: .
                                                                   \ .l: .. •• .:,.·:
                                                                                           .
    LEVEL · COr";                                                   -- -
                                                                    ·----.



   View Insights                                              Promote




   't:i¥.il.,,.._. Uked by Jackielvla and 11,333
           1


                                                   other-s
   le_ve official l t is coming and it is going tio be EPIIC! Just
   you wait a1nd see .. What a:r•e your guesses? oo
   #infinity #thriveexperience #thrive #thriv,ellev,el
   #pirem ium Iife·stylle #I vi ife #thrive! ife
                                   Exhibit 25
                                   Page 193
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 220 of 244 Page ID
                                   #:884




                  .,   Verizon ~                         9:13 AM                      100% 1111111'.•


                       <                         Comments

                           pamella_jf123 A new type of Skin Care but not
                           skin.care as it h:as been known . DFT collagen                    0
                           And only time will tie II ... build the excirtement .
                           Last y,ear at Thrlvepa1lloozai Ski ncare the word
                           was dropped by Ja1son 1 But this is Le Veil the
                           lnnov-ators . Ou1r minds wm be blown!!!
                           107w      1 like    Replv


                           tonii strathmia1n Ca n't wait oo             oo   oo
                           107w      5 likes    Repl V                                      •
                           ca1rrie .chew111ing I have 1110, doubt it win be
                           incredible-. I've leaned toward skincare- for a1
                           whille, of our insides are stellar, why not the
                           outside? Ag ree,the ma rket is somewhat
                           saturated but, I trust these boys,
                           demographics anid sci,ence all leads LIP to
                           INFINITE SUCCESS!
                           107w      1 like    Reply


                           bLcampbell_iprairiegirl Innovative skincare
                                                                                             0
                           107w      Reply


                           kissypurdy Hoping weight loss
                           107\i     Reply


                           kissypurdy Love the nut,itio:n but need to
                           loose more,weialilt                                               O
                                                   ...   -~      ,.-.
                                                               ....

                                                                                  •

                                   Add a comment as le_veloffic1al .




                                                  Exhibit 25
                                                  Page 194
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 221 of 244 Page ID
                                   #:885
 •1   Verizon~                     9:13 AM


      <                        Comments                                •••



          patginter Being said on a call Infinity is part of
          a multi multi multi Billion dollar industry
          #Infinity is likely an
          #advancedpatentedtechnology especially with
          us all needing our skin wrinkles to reverse in
          time. I guess it is an #antiaging product here
          today of tomorrow.
          107w     Reply



          s_brown73 A new innovative weight loss
          program that brings years back to your life!
          0000
          107w     Reply


          yousayfreakisayunique_93 ' wondering
          what it is ' INFINITE ENERGY, MAYBE A
          WHOLE BURN LINE ' '
          107w     Reply



          jacobfender Anti-aging or something with
          omegas would be nice too
          107w     Reply



          jessiketo2.0 @le_velofficial when is this
          supposed to be released?
          107w     Reply

                                   Exhibit 25
                                   Page 195
        Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 222 of 244 Page ID
                                           #:886
•   V,e rizon?                           9:14 AM                                     100% [-    J~


    <                               Comments                                              •••



        ajgrimes78 Face care and weight loss
        107w         eply



        Jaimelea3 weight l·oss
        107w       Reply



        sherlgam1bsky Leto products
        107w         eply



        tammyjohnso,n 5566 Lotio,n/body cream
        106w,      Rep y

                                           Exhibit 25
                                           Page 196
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 223 of 244 Page ID
                                        #:887
••     Verizon~                        9:15 AM


     <                             Comments                                    •••



            angelina_la_thriver3       melt away the stress
            lines on the face to tighten and hydrating
            under eyes and forehead as it's smoothing the
            face.
            107w     3 rkes      Reply


                   View 2 replies


            aivicarrillo Skin Care
            107w     Reply


            kimlumbra OMG l 'm so excited to hear the
            news!!! Bring it!
            107w     Reply


            jenmckinnon4 I am praying it's skin care!
            107w     1 like    Reply


            thrivenhappiness Something to do with being
            younger. I honestly don't think it will be
            skincare. But hey this company is full of
            surprises
            107w     Reply

                                         Exhibit 25
                                         Page 197
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 224 of 244 Page ID
                                   #:888




              •   Veri zon -:-                     9:15 AM


                  <
                  ~    107w      2 likes
                                             Co:mments
                                            Reply


                       mz bo,u Infinite= forever young
                       107w      1 like    Reply


                       ba1bygirlsweettart Something for hair1 skin and
                       for weight loss                                   0
                       107w      4 likes    Reply


                       kautzkim Work  out training,, exercise
                       motivation?? And skiin care?
                       107w      1 like    Rep V


                       strange·rda1n91er27 Skin care pleasereee
                       107w      Reply


                       sumrethrive-s S•ometlhing age defying for skin
                       from the inside out but restores "old" skin or
                       c-ellulit:el!!!
                       107w      Reply


                       susanbudy @snow_kaetrin ity
                       107w      1 like    Reply


                       bamert herese· Skin carern!!
                       107w      Reply


                                                                   ..•

                             Add a comment as le_velofficial ...




                                               Exhibit 25
                                               Page 198
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 225 of 244 Page ID
                                   #:889
  •1   Verizon        ~                    9:16 AM               100% 1    )1


       <                                Comments                     •••



           carissasims Skin care!
           107w           4 likes   Reply


           thatchickkathryn I am crossing my fingers for
           skin care!!!! I NEED more Le-Vel products!!!!

           107w           4 likes   Reply


                      Hide replies


                 ~/   strangerdanger27 @thatchickkathryn me
                      too!
                      107w     1 like     Reply


                      carissainspired @thatchickkathryn Same,
                      an awesome eye cream would rock.
                      107w     1 like     Reply


            ,,        thatchickkathryn @carissainspired
                      @strangerdanger27 today is the day
                      ladies
                      107w      2 likes    Reply


                      carissainspired @thatchickkathryn how
                      exciting!! •
                      107w     1 like     Reply


                                            Exhibit 25
                                            Page 199
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 226 of 244 Page ID
                                   #:890



           "'   Verizon~                                                      100% -    •

                <                         Comments                               ..,.
                    kirstyndiane @alexis11aq1.1in
                                                                                  0
                    107w     2 likes    Reply


                           View 1 reply


                    kwmeado,ws Let'1s face it! I wonder?
                    Whatever , i am super excit,ed to get it in my
                    hands! Le Vel has never let up down be.fore,
                    this will be EPIC!
                    107w     1 like    Reply


                    xoxo.c.arr1
                              i,e18 Cant wait to s,e,eH
                    107w     Reply


                    claudiastepan 1'd lov,e, for it to be a powerful
                 .. ant i-aging fac,e car,e product!
                    107w     9 likes    Reply

                           View 2 rep I ies


                        , Reply to claudiastepan ...


                    leakrysta1II Skin care!.!,!! ....
                    107w     R'eply


                    alcapairras38 Thrive infinity
                    107w     Reply


                                              ..••   .. ~
                                                               , ....
                                                            ....        .•.

                           Add a comment as le_velofficial...




                                                 Exhibit 25
                                                 Page 200
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 227 of 244 Page ID
                                   #:891




              Exhibit 26
           to the Declaration of
             Drew S. Hoffman
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 228 of 244 Page ID
                                        #:892
3/20/2021                Alyssa Kopczynskie on Instagram: “After a great life group at church tonight, getting the kiddos home…”



                                                           GHIJKL GHIJKL

                                                                                                 012330456782934 5115

                                                                                                  012330456782934 ÿÿÿ
                                                                                                  ÿÿÿ! "ÿ!ÿ
                                                                                                  #$$%ÿ&ÿ!$ÿ#$ÿ!ÿ'$"
                                                                                                  !$ÿ!ÿÿ( ÿ)&ÿÿ)%ÿ
                                                                                                  ÿ!ÿ"ÿÿ!%ÿ*+&
                                                                                                  &#!"ÿ(ÿ,$ÿ*ÿ&ÿÿ
                                                                                                  -ÿ*+&ÿ!$!ÿÿ$)ÿ')ÿ$$!
                                                                                                  !ÿ$ÿÿ&)ÿ.
                                                                                                  ,!/ÿ0 ÿ1&2ÿ($3%ÿ1*456
                                                                                                  %7!)ÿ'%'$ÿ!
                                                                                                  !ÿ-ÿ8 ÿ$%ÿÿ$9

                                                                                       ÿ143
                                                                                       :4*;ÿ<"ÿ=>?@

                                                                                               $$ÿÿ&&!A




 B5Cÿ653D3ÿEC5Fÿ012330456782934




https://www.instagram.com/p/BhLLjhYF2OI/?igshid=iggsou51784q                                                                            1/12
                                                                       Exhibit 26
                                                                       Page 201
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 229 of 244 Page ID
                                        #:893
3/20/2021                Alyssa Kopczynskie on Instagram: “After a great life group at church tonight, getting the kiddos home…”



                                                           #$%&'( #$%&'(




                        01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                       769 ÿÿ947ÿ2ÿ!122"
                                                           V




https://www.instagram.com/p/BhLLjhYF2OI/?igshid=iggsou51784q                                                                       2/12
                                                                       Exhibit 26
                                                                       Page 202
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 230 of 244 Page ID
                                        #:894
3/20/2021    Nathan J. Nowak on Instagram: “• • • Quickshout to and testimonial from Fanny Baires Flores She’s been using Thrive Form and…”



                                                           FGHIJK 0. FGHIJK

                                                                                                012310405617895 56

                                                                                                012310405617  ÿÿ
                                                                                                ÿ !ÿ"# ÿ$%ÿ&#
                                                                                                $!#ÿ'(ÿ)ÿ*ÿ+#,ÿ$#
                                                                                                ÿ+#,ÿ'ÿ--ÿ*!ÿ"#ÿ.
                                                                                                /0ÿÿ
                                                                                                '(ÿÿÿ#ÿÿ#*%
                                                                                                #*ÿ#ÿ/#0ÿ1+#,ÿ$# 2
                                                                                                ÿ#ÿÿ(ÿÿ#%ÿ1+#,ÿ'
                                                                                                3!2ÿ4 5 ÿ


                                                                                         ÿ7
                                                                                      6789ÿ:;<ÿ=>=>

                                                                                              ?ÿÿ @




 A5BÿC52ÿDB5Eÿ012310405617




https://www.instagram.com/p/CCra8y9Bszy/?igshid=dsfnolo1lyzx                                                                                  3/12
                                                                      Exhibit 26
                                                                      Page 203
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 231 of 244 Page ID
                                        #:895
3/20/2021    Nathan J. Nowak on Instagram: “• • • Quickshout to and testimonial from Fanny Baires Flores She’s been using Thrive Form and…”



                                                           #$%&'( #$%&'(




                        01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                       769 ÿÿ947ÿ2ÿ!122"
                                                           V




https://www.instagram.com/p/CCra8y9Bszy/?igshid=dsfnolo1lyzx                                                                                  4/12
                                                                      Exhibit 26
                                                                      Page 204
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 232 of 244 Page ID
                                        #:896
3/20/2021                         s h i n e . m a r i e on Instagram: “It's              -   '         ✌🏽 ▪︎▪︎…”



                                                            OPQRST OPQRST

                                                                                                 01223456722489

                                                                                            012234567224ÿ  ÿ
                                                                                             ÿ ÿÿ
                                                                                             ÿ
                                                                                             ÿ
                                                                                            !"ÿ#$%&"ÿ'(()*+,-.(/ÿÿ
                                                                                             ÿ
                                                                                            01&&$234ÿ%ÿ$ÿ5$617ÿ81591434ÿ1:
                                                                                            "1;7ÿ=%4/ÿÿ9&$"ÿ$ÿ71&3ÿ%4
                                                                                            7342>34%42ÿ=%4?ÿ9&;ÿ5$"ÿ@343:%
                                                                                            3&$%8%"ÿ$4#ÿ>"#7$%14/ÿAÿ"1;ÿ$23?
                                                                                            "1;7ÿ@1#"ÿ971#;83ÿ&3ÿ81&&$234
                                                                                            &3$#%42ÿ1ÿ#7"ÿ=%4ÿ$4#ÿ>3
                                                                                            :175$%14ÿ1:ÿB7%4=&3/ÿÿ
                                                                                            A&1?ÿ>3&9ÿ5$%4$%4ÿ>3ÿ%4327%"ÿ1:
                                                                                                      %& >%>%> @@
                                                                                      Q O YI
                                                                                      ÿ240
                                                                                      CADEAFGÿHI

                                                                                      Q A##ÿ$ÿ815534J



 K 74ÿL 0M0ÿN75ÿ012234567224




https://www.instagram.com/p/CKcU0oTjdCO/?igshid=1fmnz6y3bnq4o                                                                       5/12
                                                                         Exhibit 26
                                                                         Page 205
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 233 of 244 Page ID
                                        #:897
3/20/2021                         s h i n e . m a r i e on Instagram: “It's           -   '   ✌🏽 ▪︎▪︎…”



                                                            #$%&'( #$%&'(




                       01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                      769 ÿÿ947ÿ2ÿ!122"
                                                            V




https://www.instagram.com/p/CKcU0oTjdCO/?igshid=1fmnz6y3bnq4o                                             6/12
                                                                         Exhibit 26
                                                                         Page 206
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 234 of 244 Page ID
                                        #:898
3/20/2021                Cole Abiah Wadsworth III on Instagram: “Collagen peptides + protein. Faster recovery from workouts…”



                                                          EFGHIJ 0. EFGHIJ
                                                                                                           •

                                                                                               01234564784981 7 12218

                                                                                               01234564784981 7
                                                                                               ÿÿ!"ÿ#!ÿ!$%!&
                                                                                               '!(ÿ)!*+ÿÿÿ),ÿ(ÿ
                                                                                               -ÿ+!.ÿ/'!(ÿ$
                                                                                               !ÿ"ÿ0ÿ,!ÿÿ
                                                                                               !),ÿÿ1+ÿ233ÿ,!
                                                                                               1'ÿÿ).ÿ4ÿ(ÿ+$*.
                                                                                               5ÿ'!ÿ(ÿ)ÿ"
                                                                                               /,!%'!(ÿ/!ÿ/)
                                                                                               /!ÿ/,
                                                                                               267)

                                                                                     ÿ263
                                                                                     898:;<ÿ23=ÿ632>

                                                                                             ?ÿÿ$((@




 A13ÿB1 ÿC1Dÿ01234564784981 7




https://www.instagram.com/p/BoxGLZoFjrP/?igshid=10pbc6uzmcy0x                                                                       7/12
                                                                     Exhibit 26
                                                                     Page 207
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 235 of 244 Page ID
                                        #:899
3/20/2021                Cole Abiah Wadsworth III on Instagram: “Collagen peptides + protein. Faster recovery from workouts…”



                                                          #$%&'( #$%&'(




                       01234 5627 8219 6 0   9 2 ÿ02349 9479 2429
                                      769 ÿÿ947ÿ2ÿ!122"
                                                          V




https://www.instagram.com/p/BoxGLZoFjrP/?igshid=10pbc6uzmcy0x                                                                   8/12
                                                                     Exhibit 26
                                                                     Page 208
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 236 of 244 Page ID
                                        #:900
3/20/2021                                                       Facebook


                                                                                                                                         +    0        •

                                                                                                           ~ Le-Vel
                                                                                                           ~ August 31, 2016 · -1)
                                                                                                           Hey all, Kelty Thompson her e and I j ust wanted to
                                                                                                           give you a little update on my Form Experience !

                                                                                                           I started Form as soon as it w as released ...l lilce a
                                                                                                           lot of you have struggled wit h my skin & hair._.so
                                                                                                           to say I w as excited to see what Form would do
                                                                                                           for me is an understatement! Well fast forward 6
                                                                                                           months & you be the judge...my opinion I think
                                                                                                           it's working!!


                                                                                                           00         281                17 Comments 263 Shares


                                                                                                               rb   like         CJ     Comment       ~ Share

                                                                                                                                                  Most Relevant •

                                                                                                                    KE>nzie Gibson
                                                                                                                    Awesome




                                                                                                           •
                                                                                                                    like Repty -4y

                                                                                                                    Tara Price
                                                                                                                    You luok. Ylt'dl Kelly Sut'
                                                                                                                    Thompson!
                                                                                                                    like Reply 4y
                                                                                                                                                           11) 1

                                                                                                           a        Kim Rowtand Collins

                                                                                                                    Write a comment...
                                                                                                                 Press En:er to post.




https://www.facebook.com/LevelBrands/photos/a.298162953614584/998800006884205/?type=3&av=286455908118622
&eav=AfaF2bc2CpD52soIfihHS3fCVlIc42vQwPhAH1E53Dasmwp1GWFPxn033DyGpROZXZI&theater                                                                                   9/12
                                                                Exhibit 26
                                                                Page 209
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 237 of 244 Page ID
                                        #:901
3/20/2021                                                  Facebook


                                                                                                                               +    0      •

                                                                                                 ~ l e-Vel
                                                                                                 ~ December 5. 2016 • 0

                                                                                                 My name is Evan Merkley and this is my Th rive
                                                                                                 Experience!

                                                                                                 I'm 28 yrs. old and I was int roduced to the 8
                                                                                                 week Thrive Experience by my mother, December
                                                                                                 2014. For the past 7 months I have been very
                                                                                                 faithful and consistent in ta king the 3 steps. I love
                                                                                                 that I can w ake up at S am to take a 2 mile w alk
                                                                                                 each morning with my mom. I love the mental
                                                                                                 clarity it gN'es me without coffee or other
                                                                                                 caffei nated beverages in the m orning. I am
                                                                                                 saving so m uch money not going to the coffee
                                                                                                 shop on the way to work! I also take the Form,
                                                                                                 and my skin is softer than it has ever been. I like
                                                                                                 to run also, a nd when I g et home from a run, I
                                                                                                 down the PURE, and go to work:~

                                                                                                 I feel very productive all day! I do n't sleep as
                                                                                                 much now and when I get home I find more time
                                                                                                 to enjoy what I like, which is reading. I am more
                                                                                                 outgoing and active with my famity and friend s.
                                                                                                 Thrive does give you your life back.! See less


                                                                                                 00         323                12 Comments 316 Shares


                                                                                                         Write a comment...
                                                                                                       Priess Entier to posL




https://www.facebook.com/LevelBrands/photos/a.298162953614584/1087395381358000/?type=3&av=
286455908118622&eav=AfY6pAv5gbD6xJO29iamB3Rl8hbs2BFCd6qb82nEZNcvo8qah3wRI8OFoRofdJkGgg&theater                                                      10/12
                                                           Exhibit 26
                                                           Page 210
     Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 238 of 244 Page ID
                                        #:902
3/20/2021                                                      Facebook


              123425
              4 ÿ6ÿ1648ÿ4




    01ÿ3456ÿ78ÿ97863ÿ6 34ÿ43ÿÿ8ÿ43ÿ ÿ46ÿ4ÿ5 563ÿ ÿ46ÿ4 ÿ51ÿ463ÿ 673ÿÿ86ÿ ÿ4
    7373ÿ51ÿ 673ÿ8468ÿ66141ÿ43ÿ366ÿ641ÿÿ73ÿ36ÿ4ÿ73ÿ486ÿ76ÿ4ÿÿ754736ÿ8641
    15ÿ88ÿ486ÿ76ÿÿ7341ÿ3ÿ36ÿ4ÿ7641ÿ4868ÿ76ÿ431ÿ ÿ6ÿ663ÿ473ÿ51ÿ 5ÿÿ4ÿ41ÿ ÿ4
    6ÿ668ÿ3 ÿ43ÿÿ43ÿ3 ÿ36ÿ7378ÿ4ÿÿ51ÿ5648!ÿÿ 3ÿ834ÿ4ÿ4ÿ4315 6ÿ"#$% &ÿ43ÿ51ÿ873
    668ÿ%0%'()****ÿ ÿÿ7ÿ(#+#$ÿ ÿ4ÿ ÿ 673ÿ 6ÿ66ÿ66ÿ4473*
    ., ,-./        ,0,         ,/




https://www.facebook.com/plugins/post.php?href=https%3A%2F%2Fwww.facebook.com%2FLevelBrands%2Fphotos%2F
a.298162953614584%2F1124319924332212%2F%3Ftype%3D3                                                        11/12
                                                               Exhibit 26
                                                               Page 211
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 239 of 244 Page ID
                                   #:903




              Exhibit 27
           to the Declaration of
             Drew S. Hoffman


   REDACTED VERSION OF DOCUMENT
   PROPOSED TO BE FILED UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 240 of 244 Page ID
                                   #:904




              Exhibit 28
           to the Declaration of
             Drew S. Hoffman
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 241 of 244 Page ID
                                   #:905


     l~VeI




           Earn a monthly bonus toward a white or black
           BMW, Mercedes, Lexus, Cadillac, Audi, Tesla,
           Land Rover or Select Truck Models*
           >   You must have 4 Personal Q&A (Qualified & Active) Promoters to Qualify.

           >   You must have at least 800PV (Personal Lifetime Volume).
               Personal Lifetime Volume Is an accumulation of your personal orders
               and/or Retail Sales from personal Customer orders.

           >   Must complete and upload Le-Vel auto agreement.

           > Auto Bonus pays $800 monthly at 12K VIP or above.

           > Auto Elite Bonus pays $1,600 monthly, plus a custom Auto Elite
               travel bag (see page 2 of this PDF).

           *   The following truck models are included in the Auto Bonus:
               Ford: Raptor, F250/F350/F450 (trims Lariat. King Ranch. Platinum. Limited}
               Jeep: Gladiator    I   Chevrolet: 1500/2500/3500 (trims LTZ. 211. Trail Boss. High Cooot,y)
               GMC: 1500/2500/3500/Denali I Tesla: Cybertruck (once available)




                                                  Exbhibit 28
                                                  Page 220
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 242 of 244 Page ID
                                   #:906




    Earn a Monthly Bonus of $1 ,600 ...
          plus a custom bespoke LVTravel Bag!
       > To qualify for Auto Elite: must be 40K VIP or greater with 8 personal
         Q&A Promoters; 2 of those 8 Promoters must be 12K VIP.

       > Must also have 12 personal Customer autoships with a $100 QV minimum.

       > Must complete and upload Le-Vel auto agreement.

       > Auto Elite qualifiers will also receive a custom bespoke LV travel bag.
         Must qualify for Auto Elite for 3 consecutive months to receive travel bag.

       > Once qualified, Promoters will get to select the custom bag of their
         choosing. (Pictured bags are representations only, official bag options
         may differ. "Custom" is an understatement.)




                                        Exbhibit 28
                                        Page 221
Case 2:21-cv-02022-DOC-KES Document 22-1 Filed 03/22/21 Page 243 of 244 Page ID
                                   #:907




              Exhibit 29
           to the Declaration of
             Drew S. Hoffman
        Case
THRIVE DFT       2:21-cv-02022-DOC-KES
           - Thrive Derma Fusion Technology | Le-Vel                  Document 22-1 Filed 03/22/21 Page 244 of 244 Page ID
                                                                              #:908




                                                                          DERMA FUSION TECHNOLOGY
                                       Cosmetic Derma Fusion
                                                Technology                THRIVE OFT
                                    Replenishes the skin's moisture       THRIVE Premium Lrfestyle OFT 1s a teclnology dnven breakthrough m cosmetics Le-Vel's OFT (Derma
                                                  barrier                 FuslOn Technology) delivery system 1s a category creator-the first of rts kmd-and now. with fusion 2 0
                                                                          technology. OFT has reached even greater heights Our OFT was designed to mfuse the derma (sktn) with our
                                                                          unique, prem1um grade THRIVE Lifestyle Formula Simply put-OFT helps you achieve premium results for a
                                     Helps improve skin elasticity        premrum lifestyle

                                       Skin appears firm/toned            When taken as pan of the THRIVE 8-Week Expenence- m conJunction with the THRIVE Premium Lifestyle
                                                                          Capsules and the THRIVE Premium Lifestyle Shake Mix- OFT promotes clean and healthy skm and an overall
                                                                          healthy lifestyle lndMduals following thrs plan will experience ultra premium results and 1ncred1ble benefits
                                     Skin appears visibly younger




                                         l   PRODUCT PDF
                                        ~        HRIVE I )FT 2.0



                                        VJ!fi   SHOP FOR TH RIV E
                                                                         T ~E FOUN OATION JF                 T ~RIVE PLUS PRODUCTS
                                                                         - IE - ll?IVE EXPERIENCE            FOR EVEN GREATER RESULTS



                                                                         rm-         ,E
                                                                                                             ~
                                                                         ml ~        ,e
                                                                                                             13
                                                                         Iii         VE
                                                                                                             D-
                                                                         El -      RVE
                                                                                                             e
                                                                                                             rJ -             HA


                                                                                                             m
                                                                                                                                                   •-
                                                                                                                             RA

                                                                                                             IE                                               "'VEFT


                                                                                                                                                               r::I)   BEEF BITES

                                                                                                                             RN


                                                                                                             II -           TE


                                                                                                             m
                                                                                                             II                                       p    no CORN C IPS




                                                                                                                                                                                      D
                                                                                                                                                                           f   -




                                                                                    Exhibit 29
https://le-vel.ca/Products/THRIVE/DFT[3/22/2021 9:01:13 AM]
                                                                                    Page 222
